



 



$1,131,197,355.59
AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT
among
GNC CORPORATION,
as Parent,
GENERAL NUTRITION CENTERS, INC.,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
BARCLAYS BANK PLC and
CITIZENS BANK, N.A.,
as Co-Documentation Agents,
GLAS TRUST COMPANY LLC
as Collateral Agent
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of February 28, 2018
(amending and restating the Credit Agreement dated as of March 4, 2011, as
amended)


 



JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC and
CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Bookrunners






--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
SECTION 1. DEFINITIONS
1


 
 
 
1.1
Defined Terms
1


1.2
Other Definitional Provisions
58


1.3
Classification of Loans and Borrowings
59


1.4
Accounting Terms; GAAP
59


1.5
Pro Forma Calculations
60


1.6
Classification of Permitted Items
61


1.7
Rounding
62


1.8
Currency Equivalents Generally
62


1.9
Limited Condition Transactions
62


 
 
 
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
64


 
 
 
2.1
Tranche B Term Loans
67


2.2
[Reserved]
68


2.3
Repayment of Term Loans.
68


2.4
[Reserved]
65


2.5
Loans and Borrowings.
65


2.6
Request for Borrowing
65


2.7
[Reserved]
66


2.8
[Reserved]
66


2.9
Funding of Borrowings
63


2.1
Interest Elections
67


2.11
[Reserved]
68


2.12
Repayment of Loans; Evidence of Debt
68


2.13
Prepayment of Loans
69


2.14
Administrative Fees
71


2.15
Mandatory Prepayments
71


2.16
Interest
76


2.17
Alternate Rate of Interest
77


2.18
Increased Costs
78


2.19
Break Funding Payments
79


2.2
Taxes
80


2.21
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
83


2.22
Mitigation Obligations; Replacement of Lenders
84


2.23
[Reserved]
86


2.24
Incremental Facilities
86


2.25
Replacement Facilities
88


2.26
Extensions of Term Loans
90


2.27
Conversion of Tranche B Term Loans
91





i


    
    

--------------------------------------------------------------------------------




SECTION 3. REPRESENTATIONS AND WARRANTIES
92


 
 
 
3.1
Financial Condition
92


3.2
No Change
92


3.3
Corporate Existence; Compliance with Law
93


3.4
Organizational Power; Authorization; Enforceable Obligations
93


3.5
No Legal Bar
93


3.6
No Material Litigation
93


3.7
No Default
94


3.8
Ownership of Property; Liens
94


3.9
Intellectual Property
94


3.1
Taxes
94


3.11
Federal Regulations
94


3.12
ERISA
95


3.13
Investment Company Act
95


3.14
Restricted Subsidiaries
95


3.15
Use of Proceeds
97


3.16
Environmental Matters
97


3.17
Accuracy of Information, etc.
98


3.18
Security Documents
98


3.19
Solvency
98


3.2
Patriot Act
98


3.21
Anti-Corruption Laws and Sanctions
98


3.22
EEA Financial Institution
98


3.23
Canadian Welfare and Pension Plans
98


3.24
Canadian Anti-Corruption and Canadian Anti-Money Laundering
99


SECTION 4. CONDITIONS PRECEDENT
99


 
 
 
4.1
[Reserved]
99


4.2
Conditions to Each Extension of Credit
99


SECTION 5. AFFIRMATIVE COVENANTS
100


 
 
 
5.1
Financial Statements
100


5.2
Certificates; Other Information
101


5.3
Payment of Obligations
102


5.4
Conduct of Business and Maintenance of Existence, etc.
103


5.5
Maintenance of Property; Insurance
104


5.6
Inspection of Property; Books and Records; Discussions
104


5.7
Notices
104


5.8
Environmental Laws
106


5.9
[Reserved].
106


5.1
Additional Collateral, etc.
106


5.11
Use of Proceeds
108


5.12
Further Assurances
108


5.13
Maintenance of Ratings
109





ii


    
    

--------------------------------------------------------------------------------




5.14
Fiscal Period
109


5.15
Designation of Subsidiaries
109


5.16
Anti-Corruption and Sanctions
110


5.17
Post-Closing Obligations
110


SECTION 6. NEGATIVE COVENANTS
110


 
 
 
6.1
Financial Condition Covenant
110


6.2
Limitation on Indebtedness
110


6.3
Limitation on Liens
117


6.4
Limitation on Fundamental Changes
117


6.5
Limitation on Disposition of Property
123


6.6
Limitation on Restricted Payments
125


6.7
[Reserved]
109


6.8
Limitation on Investments
129


6.9
Limitation on Optional Payments and Modifications of Junior Material Debt
Instruments and Organizational Documents, etc.
128


6.1
Limitation on Transactions with Affiliates
130


6.11
Limitation on Sales and Leasebacks
130


6.12
[Reserved]
131


6.13
Limitation on Negative Pledge Clauses
131


6.14
Limitation on Restrictions on Restricted Subsidiary Distributions
132


6.15
Limitation on Lines of Business
132


6.16
Limitation on Activities of Parent
133


6.17
Canadian Pension Plans
133


SECTION 7. EVENTS OF DEFAULT
138


 
 
 
7.1
Events of Default.
138


7.2
Right to Cure.
139


 
 
 
SECTION 8. THE AGENTS
142


 
 
 
8.1
Appointment
142


8.2
Delegation of Duties
143


8.3
Exculpatory Provisions
144


8.4
Reliance by Administrative Agent
145


8.5
Notice of Default
145


8.6
Non-Reliance on Agents and Other Lenders
146


8.7
Indemnification
147


8.8
Agent in Its Individual Capacity
147


8.9
Successor Administrative Agent
147


8.10
Effect of Resignation or Removal
147


8.11
Co-Documentation Agents, Syndication Agent and Arranger
147


8.12
Administrative Agent may File Proofs of Claim; Credit Bidding
148


8.13
Collateral and Guarantee Matters
148


8.14
Appointment of Borrower
149


SECTION 9. MISCELLANEOUS
150


 
 
 



iii


    
    

--------------------------------------------------------------------------------




9.1
Notices
150


9.2
Waivers; Amendments
150


9.3
Expenses; Indemnity; Damage Waiver
154


9.4
Successors and Assigns
150


9.5
Survival
156


9.6
Counterparts; Integration; Effectiveness
156


9.7
Severability
156


9.8
Right of Setoff
156


9.9
Governing Law; Jurisdiction; Consent to Service of Process
157


9.1
WAIVER OF JURY TRIAL
157


9.11
Headings
158


9.12
Confidentiality
158


9.13
USA PATRIOT Act
159


9.14
Release of Liens and Guarantees
159


9.15
Enforcement Matters
160


9.16
No Fiduciary Duty
160


9.17
Interest Rate Limitation
161


9.18
Security Documents and Intercreditor Agreements
161


9.19
Canadian Anti-Money Laundering Legislation
162


9.2
Judgment Currency
163


9.21
Electronic Execution
163


9.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
165


9.23
Lender Representations.
170


9.24
Amendment and Restatement.
171







iv


    
    

--------------------------------------------------------------------------------




SCHEDULES:
 
 
1.1
Mortgaged Property
2.1
Lenders
3.4
Consents, Authorizations, Filings and Notices
3.14(a)
Restricted Subsidiaries
3.14(b)
Agreements Related to Capital Stock
5.17
Post-Closing Schedule
6.2(d)
Existing Indebtedness
6.3(f)
Existing Liens
6.8(p)
Existing Investments
6.1
Affiliate Transactions
6.13
Existing Negative Pledge Clauses
 
 
EXHIBITS:
 
 
A
Form of Compliance Certificate
B
Form of Closing Certificate
C-1
Form of Assignment and Assumption
C-2
Form of Affiliated Lender Assignment and Assumption
D
Form of Term Note
E-1
Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships)
E-2
Form of U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships)
E-3
Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships)
E-4
Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships)
F
Form of Borrowing Request
G
Solvency Certificate
H
Pari Passu Intercreditor Agreement Terms
I
Junior Lien Intercreditor Agreement Terms





v


    
    

--------------------------------------------------------------------------------





AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT, dated as of February 28, 2018,
among GNC CORPORATION, a Delaware corporation (“Parent”), GENERAL NUTRITION
CENTERS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BARCLAYS BANK PLC and CITIZENS BANK, N.A., as
co-documentation agents (in such capacities, the “Co-Documentation Agents”),
JPMORGAN CHASE BANK, N.A., as administrative agent (together with its successors
in such capacity, the “Administrative Agent”) and GLAS TRUST COMPANY LLC, as
collateral agent (together with its successors in such capacity, the “Collateral
Agent”).
W I T N E S S E T H:
1.    The Borrower is a party to the Credit Agreement, dated as of March 4,
2011, among Parent, the Borrower, the several banks and other financial
institutions or entities parties thereto as lenders, JPMorgan Chase Bank, N.A.,
as administrative agent, and the other parties thereto (as amended and restated
by that certain Credit Agreement, dated as of November 26, 2013 (the “2013
Closing Date”), among Parent, the Borrower, the several banks and other
financial institutions or entities parties thereto as lenders, JPMorgan Chase
Bank, N.A., as administrative agent, and the other parties thereto, and as
further amended, amended and restated, supplemented or modified prior to the
Amendment Effective Date, the “Existing Credit Agreement”).
2.    The Borrower desires to amend and restate the Existing Credit Agreement
pursuant to this Agreement. All indebtedness, obligations and liabilities, as
amended and restated hereby, and all Liens existing under the Existing Credit
Agreement and other Loan Documents (as defined in the Existing Credit Agreement)
will continue in full force and effect, uninterrupted and unimpaired, as amended
as set forth herein and in the Loan Documents delivered or otherwise continued
in connection herewith.
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement as follows:

SECTION 1. DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“2013 Closing Date”: as defined in the recitals hereto.
“ABL Administrative Agent”: as defined in the definition of “ABL Credit
Agreement”.
“ABL Credit Agreement”: that certain ABL Credit Agreement, dated as of February
28, 2018, among Parent, the Borrower, the Subsidiaries party thereto as
borrowers, the several banks and other financial institutions or entities from
time to time party thereto as lenders




--------------------------------------------------------------------------------

2


and JPMorgan Chase Bank, N.A., as administrative agent and collateral agent (in
such capacities, the “ABL Administrative Agent”).
“ABL Intercreditor Agreement”: the Intercreditor Agreement, dated as of the
Amendment Effective Date, by and among the Administrative Agent, the Collateral
Agent, the ABL Administrative Agent and the Loan Parties, as amended, restated,
supplemented or otherwise modified from time to time (including any joinder to
the ABL Intercreditor Agreement by one or more Representatives for holders of
one or more classes of Incremental Equivalent Debt (to the extent secured by
Liens that are pari passu (without regard to control of remedies or application
of payments) with the Liens securing the Obligations), Permitted Pari Passu
Secured Refinancing Debt, “Permitted Pari Passu Secured FILO Refinancing Debt”
(as defined in the ABL Credit Agreement) and/or other Indebtedness expressly
permitted by Section 6.2 and permitted by Section 6.3 to be secured by Liens on
the Collateral that are pari passu (without regard to control of remedies or
application of payments) with the Liens securing the Obligations).
“ABL Loan Documents”:  the ABL Credit Agreement and the other “Loan Documents”
under and as defined in the ABL Credit Agreement.
“ABL Loans”: the “Loans” (under and as defined in the ABL Credit Agreement).
“ABL Obligations”: the “Obligations” (under and as defined in the ABL Credit
Agreement).
“ABL Priority Collateral”: the “ABL Priority Collateral” (under and as defined
in the ABL Intercreditor Agreement).
“ABR”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Lenders”: any Eligible Assignee that makes an Incremental Term Loan
or Replacement Term Loan.
“Adjusted LIBO Rate”: with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greater of (a)(i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate, (b) with respect to
Eurodollar Loans that are Tranche B Term Loans, 0.75%.
“Administrative Agent”: as defined in the preamble hereto.
“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.




--------------------------------------------------------------------------------

3


“Affiliated Lender”: any Affiliate of Parent other than (i) Parent or any
Subsidiary of Parent and (ii) any natural Person.
“Affiliated Lender Assignment and Assumption”: as defined in Section 9.4(g).
“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent and the Co-Documentation Agents.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the aggregate then unpaid principal amount of such Lender’s Term Loans.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate or ABR floor, or otherwise, in each case, incurred or payable by the
Borrower generally to all the lenders of such indebtedness; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of the incurrence of the applicable Indebtedness); provided, further,
that “All-In Yield” shall not include customary arrangement fees, structuring
fees, syndication fees, commitment fees, underwriting fees and similar fees not
shared with all lenders of such Indebtedness.
“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1%, (c) the Adjusted LIBO Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% and (d) with respect to ABR Loans that are Tranche B Term
Loans, 1.75%; provided that for the purpose of this definition, the Adjusted
LIBO Rate for any day shall be based on the Screen Rate (or if the Screen Rate
is not available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.17 hereof, then the Alternate Base Rate shall be the greatest of
clauses (a), (b) and (d) above and shall be determined without reference to
clause (c) above. For the avoidance of doubt, if the Alternate Base Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Amendment Agreement”: the Amendment and Restatement Agreement, dated as of
February 28, 2018, among Parent, the Borrower, the Subsidiary Guarantors,
certain Term Loan Lenders, the “Issuing Bank” and certain “Revolving Credit
Lenders” (each as defined in the Existing Credit Agreement), the Administrative
Agent and the Collateral Agent.




--------------------------------------------------------------------------------

4


“Amendment Effective Date”: the date on which the conditions precedent set forth
in Section 4 of the Amendment Agreement shall have been satisfied or waived,
which date is February 28, 2018.
“Amendment Transactions”: the collective reference to the execution, delivery
and performance by the Borrower of the Amendment Agreement, this Agreement and
the ABL Credit Agreement and the transactions contemplated thereby, the
borrowings and issuances thereunder and the use of the proceeds hereof and
thereof.
“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Margin”:
(a)(i) for Tranche B-1 Term Loans that are Eurodollar Loans, 2.50% per annum and
(ii) for Tranche B-1 Term Loans that are ABR Loans, 1.50% per annum;
(b)(i) for Tranche B-2 Term Loans that are Eurodollar Loans, 8.75% per annum and
(ii) for Tranche B-2 Term Loans that are ABR Loans, 7.75% per annum; provided
that
(x) at any time on and after May 28, 2018 that (and only for so long as) the
Tranche B-2 Term Loans are not rated B2 (or higher) by Moody’s and B (or higher)
by S&P, (i) the Applicable Margin for Tranche B-2 Term Loans that are Eurodollar
Loans shall be 9.25% per annum and (ii) the Applicable Margin for Tranche B-2
Term Loans that are ABR Loans shall be 8.25% per annum (unless at such time an
aggregate principal amount of at least $275,000,000 of (I) Term Loans, (II)
permitted Indebtedness that is secured on a pari passu basis (without regard to
control of remedies or application of payments) with the Obligations or the
“Obligations” under and as defined in the ABL Credit Agreement, (III) “FILO Term
Loans” (as defined in the ABL Credit Agreement) under the ABL Credit Agreement
(or any refinancing thereof that does not constitute Junior Lien Obligations) or
(IV) “Revolving Credit Loans” (as defined in the ABL Credit Agreement) under the
ABL Credit Agreement (or any refinancing thereof that does not constitute Junior
Lien Obligations) (to the extent that, with respect to such “Revolving Credit
Loans”, “Revolving Credit Commitments” (as defined in the ABL Credit Agreement)
in a corresponding amount are permanently reduced or terminated in connection
with any such prepayment), have been prepaid or repaid (or, in the case of Term
Loans, repurchased pursuant to Section 9.4(g)) (other than repayments on account
of scheduled amortization payments), in which case at all such times (subject to
clause (y) below) (i) the Applicable Margin for Tranche B-2 Term Loans that are
Eurodollar Loans shall be 8.75% per annum and (ii) the Applicable Margin for
Tranche B-2 Term Loans that are ABR Loans shall be 7.75% per annum), and
(y) at any time
(A) if (and only for so long as) the Tranche B-2 Term Loans are rated Ba3 (or
higher) by Moody’s and BB- (or higher) by S&P, or




--------------------------------------------------------------------------------

5


(B) after an aggregate principal amount of at least $275,000,000 of (I) Term
Loans, (II) permitted Indebtedness that is secured on a pari passu basis
(without regard to control of remedies or application of payments) with the
Obligations or the “Obligations” under and as defined in the ABL Credit
Agreement, (III) “FILO Term Loans” (as defined in the ABL Credit Agreement)
under the ABL Credit Agreement (or any refinancing thereof that does not
constitute Junior Lien Obligations) or (IV) “Revolving Credit Loans” (as defined
in the ABL Credit Agreement) under the ABL Credit Agreement (or any refinancing
thereof that does not constitute Junior Lien Obligations) (to the extent that,
with respect to such “Revolving Credit Loans”, “Revolving Credit Commitments”
(as defined in the ABL Credit Agreement) in a corresponding amount are
permanently reduced or terminated in connection with any such prepayment), have
been prepaid or repaid (or, in the case of Term Loans, repurchased pursuant to
Section 9.4(g)) (other than repayments on account of scheduled amortization
payments) and the Tranche B-2 Term Loans are rated B2 (or higher) by Moody’s and
B (or higher) by S&P,
then (i) the Applicable Margin for Tranche B-2 Term Loans that are Eurodollar
Loans shall be 8.25% per annum and (ii) the Applicable Margin for Tranche B-2
Term Loans that are ABR Loans shall be 7.25% per annum;
(c) for any Incremental Term Loan, the “Applicable Margin” as set forth in the
Incremental Facility Amendment relating thereto;
(d) for any Replacement Term Loan, the “Applicable Margin” as set forth in the
Replacement Facility Amendment relating thereto; and
(e) for any Extended Term Loan, the “Applicable Margin” as set forth in the
Extension Amendment relating thereto;
provided that any adjustment to the Applicable Margin described above that is
based on a change in rating shall be effective on the first Business Day
following the date on which the applicable change in rating is first publicly
announced by S&P and/or Moody’s, as applicable.
“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit as its primary activity and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arranger”: each of JPMorgan Chase Bank, N.A., Barclays Bank PLC and Citizens
Bank, N.A.
“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property pursuant to clause (d)(ii) (solely to the extent the Net Cash Proceeds
thereof are not held as cash on the balance sheet or applied to restore,
rebuild, repair, construct, improve, replace or otherwise acquire assets useful
in the business of the Borrower and its Restricted Subsidiaries), clause (j) or
clause (u) of Section 6.5 by Parent, the Borrower or any of its Restricted
Subsidiaries to any Person (other than Parent, the Borrower or any Restricted




--------------------------------------------------------------------------------

6


Subsidiary), other than (i) any such Dispositions resulting in aggregate Net
Cash Proceeds to Parent, the Borrower or any of its Restricted Subsidiaries (for
all such Dispositions during such fiscal year) not exceeding $8,000,000 during
any fiscal year of the Borrower, and (ii) any Disposition whether in a single
transaction or through a series of related Dispositions resulting in aggregate
Net Cash Proceeds to Parent, the Borrower or any of its Restricted Subsidiaries
not exceeding $2,000,000 (any Net Cash Proceeds excluded from the definition of
“Asset Sale” pursuant to clause (i) or (ii) above, “Excluded Proceeds”).
“Asset Sale Percentage”: 100%; provided that if the Consolidated Net First Lien
Leverage Ratio calculated on a Pro Forma Basis as of any date of determination
is less than 3.00 to 1.00, the Asset Sale Percentage shall be 75% on such date.
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit C-1 or any other form approved by the Administrative Agent and the
Borrower.
“Attributable Indebtedness”: when used with respect to any Sale and Leaseback
Transaction, as at the time of determination, the present value (discounted at a
rate equivalent to the Borrower’s then-current weighted average cost of funds
for borrowed money as at the time of determination, compounded on a semi-annual
basis) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in any such Sale and Leaseback Transaction.
“Available Basket”: as of any date of determination, an amount equal to (without
duplication):
(a)the sum of:
(i)the Available Excess Cash Flow Amount on such date plus
(ii)the cumulative amount of cash proceeds from the sale of Capital Stock (or
convertible debt securities that have been converted into or exchanged for
Capital Stock) of, and equity contributions to, Parent after the Amendment
Effective Date (other than sales of Disqualified Capital Stock and Cure
Contributions and Cure Securities) which proceeds (A) have been used to make an
intercompany advance or common equity contribution to, or purchase of common
equity of, the Borrower and (B) have not previously been applied (independently
from any utilization of the Available Basket) in determining the permissibility
of a transaction under the Loan Documents where such permissibility was
contingent on receipt of such amount or utilization of such amount for a
specified purpose) plus
(iii)the cumulative amount of cash proceeds of indebtedness and Disqualified
Capital Stock of the Borrower or any Restricted Subsidiary (other than proceeds
received from a Restricted Subsidiary) issued after the Amendment Effective Date
which has been exchanged for or converted into Capital Stock of the Borrower or
any direct or indirect parent of the Borrower, in each case that does not
constitute Disqualified Capital Stock plus




--------------------------------------------------------------------------------

7


(iv)an amount equal to the aggregate amount of all returns, repayments,
interest, profits, distributions, income and similar amounts received in cash or
Cash Equivalents in respect of Investments made pursuant to Section 6.8(y) after
the Amendment Effective Date (including as the result of the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary); minus
(b)the sum of (i) the amount of cash dividends made by the Borrower pursuant to
Section 6.6(h) in reliance on the Available Basket, (ii) Investments made
pursuant to Section 6.8(y) and (iii) optional prepayments, repurchases and
redemptions made pursuant to Section 6.9(a)(ii); in each case in this clause (b)
made after the Amendment Effective Date.
“Available Excess Cash Flow Amount”: at any date of determination, an amount
equal to (a) the sum of the amounts of Excess Cash Flow in excess of zero for
all Excess Cash Flow Periods ending on or prior to the date of determination,
minus (b) the sum at the time of determination of the aggregate amount of
prepayments of Term Loans made (or required to be made) pursuant to Section
2.15(d) through the date of determination.
“Backup Withholding Tax”: United States federal withholding Taxes imposed
pursuant to Section 3406 of the Code, as in effect on the date of this
Agreement, or any successor provision that is substantially the equivalent
thereof, and any regulations or official interpretations thereof (including any
revenue ruling, revenue procedure, notice or similar guidance issued by the
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions).
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, interim
receiver, monitor, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or




--------------------------------------------------------------------------------

8


such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Board”: the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrower Materials”: as defined in Section 5.2.
“Borrowing”: Loans of the same Class and Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request”: a request by the Borrower for a Borrowing substantially in
the form of Exhibit G or such other form as may be approved by the
Administrative Agent.
“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or Pittsburgh, Pennsylvania are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
“Canadian Anti-Corruption Laws”: the Corruption of Foreign Public Officials Act
(Canada), Special Economic Measures Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.
“Canadian Anti-Money Laundering Legislation”: the Criminal Code (Canada), the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
the United Nations Act (Canada), and any regulations thereunder.
“Canadian Defined Benefit Plan” a Canadian Pension Plan which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).
“Canadian Dollars” and “C$”: lawful currency of Canada.
“Canadian Guarantee and Collateral Agreement”: the Canadian Guarantee and
Collateral Agreement, dated as of February 28, 2018, executed and delivered by
the Canadian Guarantor, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.




--------------------------------------------------------------------------------

9


“Canadian Guarantor”: General Nutrition Centres Company, an unlimited liability
company organized under the laws of Nova Scotia.
“Canadian Pension Plan”: any pension plan maintained or sponsored by of the
Canadian Guarantor that is subject to the funding requirements of the Pension
Benefits Act (Ontario), the Income Tax Act (Canada) or applicable pension
benefits legislation in any other Canadian jurisdiction and is applicable to
employees resident in Canada and to which the Canadian Guarantor is making or
accruing an obligation to make contributions or has within the preceding five
years made or accrued such contributions.
“Canadian Pension Termination Event”: (a) the withdrawal of the Canadian
Guarantor from a Canadian Defined Benefit Plan which is “multi-employer pension
plan”, as defined under applicable pension standards legislation, during a plan
year, or (b) the filing of a notice of interest to terminate in whole or in part
a Canadian Defined Benefit Plan or the filing of an amendment with the
applicable Governmental Authority which terminates a Canadian Defined Benefit
Plan, in whole or in part, or the treatment of an amendment as a termination or
partial termination of a Canadian Defined Benefit Plan, (c) the institution of
proceedings by any Governmental Authority to terminate a Canadian Defined
Benefit Plan in whole or in part or have a replacement administrator or trustee
appointed to administer a Canadian Defined Benefit Plan or (d) any other event
or condition or declaration or application which might constitute grounds for
the termination or winding up of a Canadian Defined Benefit Plan, in whole or in
part, or the appointment by any Governmental Authority of a replacement
administrator or trustee to administer a Canadian Defined Benefit Plan.
“Canadian Welfare Plan”: any medical, health, hospitalization, insurance or
other employee benefit or welfare plan or arrangement of the Canadian Guarantor
applicable to employees resident in Canada.
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that are required to be capitalized under GAAP on a balance sheet
of such Person, it being understood that Capital Expenditures do not include
amounts expended to purchase assets constituting an on-going business,
including, without limitation, investments that constitute Permitted
Acquisitions.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet (excluding the footnotes thereto) of such Person under
GAAP; and, for the purposes of this Agreement, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any




--------------------------------------------------------------------------------

10


of the foregoing, including convertible securities but excluding debt securities
convertible or exchangeable into any of the foregoing.
“Cash Equivalents”: (a) United States and Canadian dollars; (b) in the case of
any Foreign Subsidiary that is a Restricted Subsidiary, such local currencies
held by it from time to time in the ordinary course of business and not for
speculation; (c) securities and other obligations issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities)
having maturities of not more than one year from the date of acquisition; (d)
certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Lender or with any domestic or foreign bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia or any U.S. branch of a foreign bank having, capital and surplus of
not less than $500,000,000; (e) repurchase obligations for underlying securities
of the types described in clauses (c) and (d) above or clause (g) below entered
into with any financial institution meeting the qualifications specified in
clause (d) above; (f) commercial paper rated at least P-2 by Moody’s Investor
Service, Inc. or at least A-2 by Standard & Poor’s Rating Services (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) and, in
each case, maturing within one year after the date of acquisition; (g)
marketable short-term money market and similar highly liquid funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of one year or less from the date of acquisition; (i) Investments
with average maturities of one year or less from the date of acquisition in
money market funds rated AAA- (or the equivalent thereof) or better by S&P or
Aaa3 (or the equivalent thereof) or better by Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency); (j) short-term
obligations of, or fully guaranteed by, the government of Canada, (k) short-term
obligations of, or fully guaranteed by, the government of a Province of Canada,
in each case having a rating of "A-" (or the then equivalent grade) or better by
a nationally recognized rating agency and (l) investment funds investing
substantially all of their assets in Cash Equivalents of the kinds described in
clauses (a) through (k) of this definition.
In the case of Investments by the Canadian Guarantor or by any Foreign
Subsidiary that is a Restricted Subsidiary or Investments made in a country
outside the United States of America, Cash Equivalents shall also include (i)
investments of the type and maturity described in clauses (a) through (l) above
of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by the Canadian




--------------------------------------------------------------------------------

11


Guarantor or by Foreign Subsidiaries that are Restricted Subsidiaries in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (a) through (l) and in this
paragraph.
Notwithstanding the foregoing, Cash Equivalents shall also include amounts
denominated in currencies other than those set forth in clause (a) above,
provided that such amounts are converted into Dollars as promptly as practicable
and in any event within ten (10) Business Days following the receipt of such
amounts.
“Cash Management Obligations”: obligations owed by any Loan Party to any
Qualified Counterparty in respect of or in connection with Cash Management
Services and designated by the Qualified Counterparty and the Borrower in
writing to the Administrative Agent as “Cash Management Obligations”; provided
that in no event shall “Cash Management Obligations” under and as defined in the
ABL Credit Agreement constitute Cash Management Obligations hereunder.
“Cash Management Services”: any treasury, depositary, pooling, netting,
overdraft, stored value card, purchase card (including so-called “procurement
cards” or “P-cards”), debit card, credit card, cash management and similar
services and any automated clearing house transfer of funds.
“Cash Option”: as defined in the Amendment Agreement.
“Cash Option Lender”: as defined in the Amendment Agreement.
“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.
“Change in Law”: (a) the adoption of any law, rule or regulation after the date
of this Agreement or, if later, the date on which the applicable Lender becomes
a Lender hereunder (a “Later Date”), (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or, if later, the date on which the
applicable Lender becomes a Lender hereunder, or (c) compliance by any Lender
(or, for purposes of Section 2.18(b), by any lending office of such Lender or by
such Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement or, if later, the date on which the
applicable Lender becomes a Lender hereunder. Notwithstanding anything herein to
the contrary (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and (ii)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.




--------------------------------------------------------------------------------

12


“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of Holdings or any of its
Subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) shall become the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of Capital Stock representing more than 51% of the ordinary voting
power for the election of directors of Holdings (determined on a fully diluted
basis but not giving effect to contingent voting rights which have not vested);
(b) Parent shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of the Borrower free and clear
of all Liens (except Permitted Liens); (c) Holdings shall cease to beneficially
own (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly) and control, directly or indirectly, 100% of each class of
outstanding Capital Stock of the Parent; or (d) a Specified Change of Control.
“Class”: as applicable with respect to a Facility (a) when used with respect to
Lenders, the Lenders under such Facility, (b) when used with respect to
Commitments, Commitments to provide such Facility and (c) when used with respect
to Loans or Borrowings, Loans or Borrowings under such Facility.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents”: as defined in the preamble hereto.
“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. The term
“Collateral” shall not include any Excluded Assets.
“Collateral Agent”: as defined in the preamble hereto.
“Commitment”: with respect to any Lender, each Term Loan Commitment of such
Lender.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Sections 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“Company Intellectual Property”: as defined in Section 3.9.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A.
“Consolidated Current Assets”: of the Borrower at any date, all amounts (other
than cash and Cash Equivalents) that would, in conformity with GAAP, be set
forth opposite the




--------------------------------------------------------------------------------

13


caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.
“Consolidated Current Liabilities”: of the Borrower at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries at such date, excluding, to the
extent otherwise included therein (a) the current portion of any Funded Debt and
(b) revolving loans, swingline loans and letter of credit obligations under the
ABL Credit Agreement or any other revolving credit facilities or revolving lines
of credit.
“Consolidated EBITDA”: of the Borrower for any period (a) Consolidated Net
Income of the Borrower and its Restricted Subsidiaries for such period plus (b)
without duplication and to the extent deducted in determining such Consolidated
Net Income for such period (except with respect to clauses (xii) and (xiv)
below), the sum of
(i) provision for taxes based on income, profits or capital of the Borrower and
the Restricted Subsidiaries, including state, franchise and similar taxes for
such period,
(ii)total interest expense (net of interest income to the extent not already
included in total interest expense for such period) and, to the extent not
reflected in such total interest expense, increased by payments made in respect
of hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk (minus any payments received in respect of
such hedging obligations or other derivative instruments), amortization or write
off of debt discount and debt issuance costs and commissions and discounts and
other fees and charges (including bank fees) associated with Indebtedness
(including (A) the Term Loans, and (B) the loans and letters of credit under the
ABL Credit Agreement),
(iii)depreciation and amortization expense,
(iv)amortization of intangibles (including, but not limited to, goodwill) and
organization costs,
(v)any unusual or non-recurring expenses or losses,
(vi)any expenses or charges related to any issuance or sale or redemption or
repurchase of Capital Stock, Investment, Disposition, recapitalization or the
incurrence of Indebtedness, in each case to the extent permitted by this
Agreement and whether or not consummated, and any amendment or modification to
the terms of any such transactions (and, for the avoidance of doubt, including
such fees, expenses or charges related to the Amendment Transactions), any other
fees or expenses paid in connection with the Amendment Transactions, and any
fees or expenses paid in connection with direct or indirect sales of Capital
Stock of Holdings and, except to the extent intended to benefit Subsidiaries of
Holdings other than Parent and its Subsidiaries, other strategic transactions of
Holdings (whether or not consummated),




--------------------------------------------------------------------------------

14


(vii)non-cash compensation expense and any other non-cash charges (including any
writeoffs or writedowns),
(viii)any restructuring charges or reserves, costs incurred in connection with
the closing or consolidation of any stores, distribution centers or other
facilities, relocation costs, integration costs, transition costs, severance
costs and expenses;
(ix)costs and expenses not in the ordinary course of business relating to
pre-opening and opening costs for stores, and signing, retention and completion
bonuses,
(x)one-time start up costs related to new business ventures, costs incurred in
connection with strategic initiatives, business optimization costs and costs
incurred in connection with non-recurring product and intellectual property
development,
(xi)minority interest expense and any other deductions attributable to minority
interests,
(xii)cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such cash receipts or
netting arrangement were deducted in the calculation of Consolidated EBITDA
pursuant to clause (c) below for any previous period and not otherwise added
back,
(xiii)any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuances of Capital Stock of the Borrower (other than Disqualified
Capital Stock), and
(xiv)cost savings, operating expense reductions, other operating improvements
and synergies relating to Pro Forma Transactions (to the extent permitted by
Section 1.5(c)) and minus,
(c) to the extent included in determining Consolidated Net Income for such
period the sum of:
(i)interest income on cash and Cash Equivalents and other similar securities
(except to the extent deducted in determining total interest expense),
(ii)any unusual or non-recurring income or gains,
(iii)any other non-cash income (other than amounts accrued in the ordinary
course of business consistent under accrual-based revenue recognition procedures
in accordance with GAAP) excluding any such income that represents the reversal
of any accrual of, or cash reserve for, anticipated cash charges that reduced
Consolidated EBITDA in any prior period, and




--------------------------------------------------------------------------------

15


(iv)all cash payments made during such period on account of non-cash charges
added to Consolidated Net Income pursuant to clause (b)(vii) above in such
period or in a prior period,
all as determined on a consolidated basis. The aggregate amount of add backs
made pursuant to clause (b)(viii), (ix), (x) and (xiv) in any Test Period shall
not exceed 10% of Consolidated EBITDA for such Test Period (calculated prior to
giving effect to such capped add back, but after giving effect to all other add
backs).
“Consolidated Net Income”: of the Borrower for any period, the consolidated net
income (or loss) of the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that in calculating Consolidated Net Income of the Borrower and its consolidated
Restricted Subsidiaries for any period, there shall be excluded, without
duplication,
(a)the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries,
(b)the income (or deficit) of any Person (other than a Restricted Subsidiary of
the Borrower) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or a Restricted Subsidiary in the form of dividends or
distributions,
(c)(c) solely for the purpose of determining Excess Cash Flow, the undistributed
earnings of any Restricted Subsidiary of the Borrower (other than a Subsidiary
Guarantor) to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than any Loan Document or any ABL
Loan Document) or Requirement of Law applicable to such Restricted Subsidiary
unless such restriction or prohibition with respect to the declaration or
payment of dividends or similar distributions has been legally waived (provided
that Consolidated Net Income will be increased by the amount of dividends or
other distributions to the Borrower or a Restricted Subsidiary not subject to
such restriction or prohibition in respect of such period, to the extent not
already included therein),
(d)any net unrealized gains and losses resulting from obligations under Hedge
Agreements or other derivative instruments and the application of Statement of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging),
(e)effects of adjustments (including the effects of such adjustments pushed down
to the Borrower and the Restricted Subsidiaries) in the inventory, property and
equipment, software, goodwill, intangible assets, in-process research and
development, deferred revenue and debt line items thereof in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of recapitalization accounting




--------------------------------------------------------------------------------

16


or purchase accounting, as the case may be, in relation to any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes,
(f)any net after-tax non-cash income (or loss) from discontinued operations,
(g)any net after-tax gains or losses attributable to asset Dispositions
(including any Disposition of any Capital Stock of any Person) (in each case,
other than in the ordinary course of business, as determined in good faith by
the Borrower),
(h)any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP,
(i)any net after-tax extraordinary gains or losses or expenses, and
(j)any net gain or loss resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from hedging agreements for currency exchange risk) and any
foreign currency translation gains or losses.
In addition, to the extent not already included in the Consolidated Net Income
of such Person or its Subsidiaries, notwithstanding anything to the contrary in
the foregoing (but without duplication of any of the foregoing exclusions and
adjustments), Consolidated Net Income shall include the amount of (i) proceeds
received from business interruption insurance in respect of expenses, charges or
losses with respect to business interruption and (ii) reimbursements of any
expenses and charges in connection with any Investment or any sale, conveyance,
transfer or other disposition of assets permitted hereunder to the extent
reducing Consolidated Net Income that are actually received and covered by
third-party indemnification or other reimbursement provisions.
“Consolidated Net First Lien Leverage Ratio”: as at any date of determination,
the ratio of (a)(i) the aggregate principal amount of Consolidated Total Debt on
such date (including, for the avoidance of doubt, any Term Loans and ABL Loans)
that is secured by Liens on any assets of the Borrower or its Restricted
Subsidiaries that are not contractually subordinated in right of security to any
other Liens on such assets less (ii) the aggregate amount of Unrestricted Cash
(not to exceed $150,000,000) on such date to (b) Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the Test Period most recently ended
on or prior to such date.
“Consolidated Net Senior Secured Leverage Ratio”: as at any date of
determination, the ratio of (a)(i) the aggregate principal amount of
Consolidated Total Debt on such date that is secured by Liens on any assets of
the Borrower or its Restricted Subsidiaries less (ii) the aggregate amount of
Unrestricted Cash (not to exceed $150,000,000) on such date to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the Test Period most
recently ended on or prior to such date.




--------------------------------------------------------------------------------

17


“Consolidated Net Total Leverage Ratio”: as at any date of determination, the
ratio of (a)(i) the aggregate principal amount of Consolidated Total Debt on
such date less (ii) the aggregate amount of Unrestricted Cash (not to exceed
$150,000,000) on such date to (b) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the Test Period most recently ended on or prior to
such date.
“Consolidated Total Debt”: at any date an amount equal to the sum of, without
duplication, (a) the aggregate outstanding principal amount of all Indebtedness
of the Borrower and its Restricted Subsidiaries at such date that would be
classified as a liability on the consolidated balance sheet of the Borrower, in
accordance with GAAP, consisting of Indebtedness for borrowed money (other than
intercompany Indebtedness (i) among Parent and its Subsidiaries and (ii) between
Holdings and any of its Subsidiaries to the extent (in the case of this clause
(ii)) outstanding on the Amendment Effective Date), unreimbursed obligations in
respect of drawn letters of credit, Capital Lease Obligations and Indebtedness
secured by Purchase Money Security Interests and (b) the aggregate outstanding
principal amount of the Convertible Senior Notes (or, without duplication of
clause (a), any refinancing thereof with Indebtedness for which the Borrower or
any of its Restricted Subsidiaries is an obligor); provided that (x) any
unreimbursed amount under letters of credit shall not be counted as Consolidated
Total Debt until expiration of the applicable reimbursement period after such
amount is drawn (it being understood that any borrowing of loans, whether
automatic or otherwise, to fund such reimbursement shall be counted) and (y) any
Indebtedness that has been legally defeased or Effectively Discharged or in
respect of which satisfaction or discharge has taken place will not constitute
“Consolidated Total Debt”.
“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets of the Borrower on such date less (b) Consolidated Current
Liabilities of the Borrower on such date.
“Contractual Obligation”: with respect to any Person, any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its Property is bound.
“Convertible Notes Indenture”: as defined in the definition of “Convertible
Senior Notes”.
“Convertible Notes Trustee”: as defined in the definition of “Convertible Senior
Notes”.
“Convertible Senior Notes”: the 1.50% Convertible Senior Notes due August 15,
2020 issued under that certain indenture dated as of August 10, 2015, among
Holdings, Parent, the Borrower and the other subsidiaries party thereto, and
Bank of New York Mellon Trust Company, N.A., as trustee (the “Convertible Notes
Trustee” and such indenture, the “Convertible Notes Indenture”) and having an
aggregate outstanding principal amount not to exceed (i) $190,000,000 less (ii)
any repayments, prepayments, retirements, reductions, redemptions or other
acquisitions thereof following the Amendment Effective Date.
“Credit Party”: the Administrative Agent or any other Lender.




--------------------------------------------------------------------------------

18


“Cure Amount”: as defined in Section 7.2.
“Cure Contributions”: as defined in Section 7.2.
“Cure Date”: as defined in Section 7.2.
“Cure Right”: as defined in Section 7.2.
“Cure Securities”: as defined in Section 7.2.
“Customary Intercreditor Agreement”: (a) to the extent executed in connection
with the incurrence of secured Indebtedness incurred by a Loan Party, the Liens
on the Collateral securing which are intended to be pari passu with any Liens on
the Collateral securing the Obligations (but without regard to the control of
remedies or application of payments), (i) the Pari Passu Intercreditor
Agreement, (ii) the ABL Intercreditor Agreement and (iii) if there are any
Junior Lien Obligations outstanding at the time of such incurrence of secured
Indebtedness, the Junior Lien Intercreditor Agreement, and (b) to the extent
executed in connection with the incurrence of Junior Lien Obligations, the
Junior Lien Intercreditor Agreement.  
“Debtor Relief Laws”: the Bankruptcy Code of the United States, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding Up and Restructuring Act (Canada), and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.
“Declined Proceeds”: as defined in Section 2.13(f).
“Declining Lender”: as defined in Section 2.13(f).
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: any Lender that (a) has failed, within three Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days




--------------------------------------------------------------------------------

19


after written request by the Administrative Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans (unless such Lender indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance reasonably satisfactory to the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event or
Bail-in Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding Liens); and the terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (i)
matures or is mandatorily redeemable (other than solely for Capital Stock which
is not otherwise Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, (ii) is redeemable at the option of the holder thereof
(other than solely for Capital Stock which is not otherwise Disqualified Capital
Stock), in whole or in part, (iii) provides for the scheduled payments or
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the then
Latest Maturity Date at the time of issuance, except, in the case of clauses (i)
and (ii), if as a result of a change of control event or asset sale or other
Disposition or casualty event, so long as any rights of the holders thereof to
require the redemption thereof upon the occurrence of such a change of control
event or asset sale or other Disposition or casualty event are subject to the
prior payment in full of the Obligations; provided that if such Capital Stock is
issued pursuant to a plan for the benefit of employees of Parent, the Borrower
or any of its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by Parent, the Borrower or any of its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.
“Disqualified Institution”:
(1)
any Person that is or controls a competitor of the Borrower or any of its
Subsidiaries and is identified by the Borrower in writing to the Administrative
Agent from time to time on or after the Amendment Effective Date; or

(2)
any Affiliate of any of the foregoing Persons that is (i) reasonably
identifiable solely on the basis of the similarity of such Affiliate’s name (but
excluding any such Affiliate that is





--------------------------------------------------------------------------------

20


primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and with respect to which such foregoing Person does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such Affiliate) or (ii) identified by the Borrower to the
Administrative Agent in writing from time to time on or after the Amendment
Effective Date;
provided that any updates, modifications, deletions and/or supplements to the
list of Disqualified Institutions, including the designation of any Disqualified
Institution after the Amendment Effective Date pursuant to clause (1) or clause
(2) above, (x) shall not apply retroactively to disqualify any Lender that has
previously acquired an assignment or participation interest in any Term Loan (or
that is a party to a pending assignment or participation as of the date of such
designation), (y) shall be delivered by the Borrower to
JPMDQ_Contact@jpmorgan.com (and failure to so deliver any such update,
modification, deletion and/or supplement shall render such update, modification,
deletion and/or supplement not received and ineffective) and (z) shall become
effective three Business Days after such update, modification, deletion and/or
supplement is delivered in accordance with the foregoing clause (y).
“Dollars” and “$”: lawful currency of the United States of America.
“Domestic Subsidiary”: a Restricted Subsidiary that is incorporated, organized
or otherwise formed under the laws of the United States, any State thereof or
the District of Columbia.
“Duration Fee”: as defined in Section 2.14(a).
“Dutch Auction”: an auction of Term Loans conducted pursuant to Section 9.4(g)
to allow a Purchasing Borrower Party to prepay Term Loans at a discount to par
value and on a non pro rata basis in accordance with the applicable Dutch
Auction Procedures.
“Dutch Auction Procedures”: with respect to a purchase or prepayment of Term
Loans by a Purchasing Borrower Party pursuant to Section 9.4(g), Dutch auction
procedures as reasonably agreed upon by such Purchasing Borrower Party and the
Administrative Agent.
“Early Consenter”: as defined in the Amendment Agreement.
“ECF Percentage”: with respect to any Excess Cash Flow Period, 75%; provided
that the ECF Percentage shall be 50% if the Consolidated Net First Lien Leverage
Ratio as of the last day of such Excess Cash Flow Period is less than 3.25 to
1.00.
“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a




--------------------------------------------------------------------------------

21


subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effectively Discharged,” “Effectively Discharge” and “Effective Discharge”:
with respect to the Convertible Senior Notes, that (i) there has been
irrevocably deposited with the Convertible Notes Trustee, for the benefit of the
holders of the Convertible Senior Notes (it being understood that the
Administrative Agent and the Lenders shall be third party beneficiaries of such
irrevocable deposit arrangement), cash in an amount equal to the sum of all
remaining interest and principal payments due on the Convertible Senior Notes
(together with any other cash consideration due in respect of each conversion of
Convertible Senior Notes that has not been fully settled as of the time of such
deposit) with irrevocable instructions from Holdings that the Convertible Notes
Trustee make such payments to the holders of the Convertible Senior Notes as the
same becomes due in accordance with the Convertible Notes Indenture (provided,
however, that (x) such deposit may instead be made with an escrow agent with
irrevocable instructions to make such payments to the Convertible Notes Trustee,
for the benefit of the holders of the Convertible Senior Notes (it being
understood that the Administrative Agent and the Lenders shall be third party
beneficiaries of such irrevocable deposit arrangement), as the same becomes due
in accordance with the Convertible Notes Indenture; and (y) in either case, such
deposit may be subject to arrangements (which arrangements shall be reasonably
satisfactory to the Administrative Agent and shall, among other things, provide
that neither the Borrower nor any of its Subsidiaries shall have any rights in
any amounts so deposited while such funds remain on deposit) whereby any cash or
other property not necessary to pay amounts due on the Convertible Senior Notes
as they become due (1) shall be returned to Holdings after none of the
Convertible Senior Notes remain outstanding (it being understood that neither
the Borrower nor any of its Subsidiaries shall have any rights to such funds
prior to such time) and (2) thereafter, if such deposit was originally funded
with the proceeds of Restricted Payments or repayments of Junior Debt made by
the Borrower, shall promptly upon receipt thereof by Holdings be returned or
otherwise contributed to the Borrower); and (ii) Holdings has (or is deemed to
have) irrevocably elected, pursuant to Section 14.02(e) of the Convertible Notes
Indenture, that the “Settlement Method” applicable to all subsequent conversions
of the Convertible Senior Notes will be either “Physical Settlement” or
“Combination Settlement” with a “Specified Dollar Amount” (as such terms are
defined in the Convertible Notes Indenture) of no more than $1,000 per $1,000
principal amount of Convertible Senior Notes.
“Eligible Assignee”: (i) any Lender, any Affiliate of a Lender and any Approved
Fund, (ii) any commercial bank, insurance company, investment or mutual fund or
other entity that is an “accredited investor” (as defined in Regulation D under
the Securities Act of 1933) and which extends credit or buys loans in the
ordinary course and (iii) subject to the terms of Section 9.4(g), Affiliated
Lenders and Purchasing Borrower Parties, other than, in each case, a natural




--------------------------------------------------------------------------------

22


person, a Defaulting Lender or a Disqualified Institution. For the avoidance of
doubt, Disqualified Institutions shall be subject to Section 9.4(h).
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, codes, decrees, or other legally enforceable
requirements of any international authority, foreign government, the United
States or Canada, or any state, provincial, territorial, local, municipal or
other governmental authority, regulating, relating to or imposing liability or
standards of conduct for protection of the environment or of human health, or
employee health and safety (as it relates to exposure to Hazardous Materials).
“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Restricted Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, and other authorizations of a Governmental Authority required
under any Environmental Law.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.


“Eurodollar”: when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excess Cash Flow”: for any Excess Cash Flow Period, the excess, if any, of:
(a)the sum, without duplication, of:
(i)Consolidated Net Income of the Borrower and its Restricted Subsidiaries for
such period,
(ii)the amount of all non-cash charges (including, without limitation,
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, but excluding any such non-cash charges representing an accrual or
reserve for potential cash items




--------------------------------------------------------------------------------

23


in any future period and excluding amortization of a prepaid cash item that was
paid in a prior period,
(iii)the amount of the net decrease, if any, in Consolidated Working Capital for
such period (other than any such decreases arising from acquisitions or
Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting) and
(iv)the aggregate net amount of non-cash loss on the Disposition of Property by
the Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, minus
(b)the sum, without duplication, of:
(i)the amount of all non-cash credits and gains included in arriving at such
Consolidated Net Income (excluding any such non-cash credits and gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior period) and the amount of
all cash expenses, charges and losses excluded from Consolidated Net Income by
virtue of the definition thereof,
(ii)the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
or acquisitions of Intellectual Property, in each case except to the extent
funded with the proceeds of Funded Debt (other than Funded Debt consisting of
revolving Indebtedness),
(iii)the aggregate amount of all scheduled principal payments of Funded Debt
(including, without limitation, the principal component of payments in respect
of Capital Lease Obligations constituting Funded Debt (but excluding the
Scheduled Repayment Amount)) of the Borrower and its Restricted Subsidiaries
made during such fiscal year, in each case except to the extent funded with the
proceeds of Funded Debt (other than Funded Debt consisting of revolving
Indebtedness),
(iv)the amount of the net increase, if any, in Consolidated Working Capital for
such period (other than any such increases arising from acquisitions or
Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting),
(v)the aggregate net amount of non-cash gain on the Disposition of Property by
the Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income,
(vi)cash payments made during such period in respect of long-term liabilities
(other than Funded Debt) of the Borrower and its Restricted Subsidiaries to the
extent such payments were not expensed during such period or are not deducted in
determining




--------------------------------------------------------------------------------

24


Consolidated Net Income, except to the extent funded with the proceeds of Funded
Debt (other than Funded Debt consisting of revolving Indebtedness),
(vii)he aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Investments permitted
by Sections 6.8(d), (i), (k)(ii), (l), (m), (w) and (z), in each case except to
the extent funded with the proceeds of Funded Debt (other than Funded Debt
consisting of revolving Indebtedness),
(viii)an amount equal to the increase in such Consolidated Net Income of the
Borrower and its Restricted Subsidiaries attributable to any cash items excluded
pursuant to the application of clause (d) of the definition thereof,
(ix)the aggregate amount actually paid by the Borrower in cash during such
fiscal year on account of Restricted Payments permitted by Sections 6.6(b), (c),
and (m) except to the extent funded with the proceeds of Funded Debt (other than
Funded Debt consisting of revolving Indebtedness),
(x)the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness, to the extent
not deducted in determining Consolidated Net Income, and
(xi)the amount of cash taxes paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period.
Notwithstanding the foregoing, Excess Cash Flow for any period shall not be
reduced for amounts expended by Holdings and its Subsidiaries to purchase
Tranche B-2 Term Loans pursuant to Section 9.4(g).
“Excess Cash Flow Application Date”: as defined in Section 2.15(d).
“Excess Cash Flow Period”: each fiscal year of the Borrower beginning with the
Borrower’s 2018 fiscal year.
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Excluded Assets”: the collective reference to:
(1)any interest in leased real property (including, without limitation, any
leasehold interests in real property) (except to the extent a security interest
in any such interest can be perfected by filing a UCC financing statement);
(2)any fee interest in real property if the fair market value of such fee
interest (together with improvements), as determined in good faith by the
Borrower on the later of the Amendment Effective Date and the date of
acquisition thereof by the relevant Loan Party, is less than $5,000,000;
provided that the headquarters of the Borrower located at 300 Sixth Avenue,
Pittsburgh, Pennsylvania shall be treated as an Excluded Asset to the extent
that granting a




--------------------------------------------------------------------------------

25


Mortgage thereon would require the consent of the existing mortgagee of such
property and thereafter such headquarters shall continue to be an Excluded Asset
unless the Administrative Agent requests in writing that such headquarters be
made subject to a Mortgage;
(3)any licenses, franchises, charters and authorizations of a Governmental
Authority to the extent a security interest therein under the Loan Documents is
prohibited by or would require the consent, license or approval of any
Governmental Authority (except to the extent such prohibition or restriction is
ineffective under the Uniform Commercial Code or other applicable law);
(4)any asset if the granting of a security interest under the Loan Documents in
such asset would be prohibited by any (x) law, treaty, rule or regulation
(including all applicable regulations and laws regarding assignments of and
security interests in, government receivables) or a court or other Governmental
Authority or would require the consent, license or approval of any Governmental
Authority (other than proceeds thereof, to the extent the assignment of such
proceeds is effective under the Uniform Commercial Code or other applicable law
notwithstanding such prohibition and the assignment of such proceeds is not
prohibited by applicable law and does not require the consent, license or
approval of any Governmental Authority) or (y) contractual obligation (only to
the extent such restriction is binding on such asset (i) on the Amendment
Effective Date or (i) on the date of the acquisition thereof and not entered
into in contemplation thereof) (except to the extent such prohibition or
restriction is ineffective under the Uniform Commercial Code or other applicable
law);
(5)any lease, license or other agreement to the extent that a grant of a
security interest therein under the Loan Documents would violate or invalidate
such lease, license or agreement (except any such lease, license or agreement
among Holdings and its Wholly-Owned Subsidiaries and except to the extent such
prohibition or restriction is ineffective under the Uniform Commercial Code or
other applicable law);
(6)Capital Stock (i) in any Person that is not a Wholly-Owned Subsidiary to the
extent the pledge or other granting of a security interest under the Loan
Documents in such Capital Stock would be prohibited by, or require a consent or
approval under, organizational or governance documents or shareholders’ or
similar agreements of or with respect to such Person (except to the extent such
prohibition or restriction is ineffective under the Uniform Commercial Code or
other applicable law), (ii) that is voting Capital Stock in any Subsidiary
described in clause (a) or (d) of the definition of Excluded Subsidiary in
excess of 65% of the voting Capital Stock in such Subsidiary and (iii) in
Unrestricted Subsidiaries, broker-dealer Subsidiaries, not-for-profit
Subsidiaries and captive insurance Subsidiaries;
(7)any assets subject to a Lien permitted by Section 6.3(g), 6.3(k), 6.3(t) or
6.3(y) (in the case of a Permitted Refinancing in respect of the Indebtedness
secured by any such Liens) to the extent the documents governing such Lien
prohibit, or require a consent or approval in order for, such assets to be
subject to the Liens created by the Loan Documents (except to the extent such
prohibition or restriction is ineffective under the Uniform Commercial Code or
other applicable law);




--------------------------------------------------------------------------------

26


(8)any motor vehicles and any other assets subject to a certificate of title
(other than proceeds thereof), to the extent a security interest on such motor
vehicles or other assets cannot be perfected by filing a UCC or PPSA financing
statement;
(9)any United States (or Canadian) intent-to-use application for registration of
a trademark or service mark prior to the acceptance by the United States Patent
and Trademark Office (or the Canadian Intellectual Property Office) of a
statement of use or an amendment to allege use, to the extent and for so long as
the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of,
a Loan Party’s right, title or interest therein or any trademark or service mark
registration issued therefrom;
(10)(assets in circumstances where the Administrative Agent and the Borrower
agree that the difficulty, cost, burden or consequences of obtaining or
perfecting a security interest under the Loan Documents in such assets is
excessive in relation to the practical benefit to the Lenders afforded thereby;
(11)assets to the extent a security interest in such assets under the Loan
Documents would reasonably be expected to result in (x) material adverse tax
consequences or (y) material adverse regulatory consequences, in each case as
reasonably determined in good faith by the Borrower and consented to by the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed);
(12)letter-of-credit rights (except for letter-of-credit rights a security
interest in which can be perfected by filing UCC financing statements);
(13)(any commercial tort claim with a value not in excess of $5,000,000;
(14)(assets sold or otherwise disposed of to a Person who is not a Loan Party in
compliance with Section 6.5;
(15)assets owned by a Guarantor after the release of the guaranty of such
Guarantor pursuant to Section 9.14(a);
(16)“margin stock” within the meaning of Regulation U;
(17)(segregated trust fund accounts, payroll accounts, accounts used solely for
making payments in respect of withholding taxes and employee benefits, trust
accounts, and escrow accounts for the benefit of unaffiliated third parties
(collectively, the “Excluded Accounts”);
(18)assets of Unrestricted Subsidiaries, Immaterial Subsidiaries, broker-dealer
Subsidiaries, not-for-profit Subsidiaries and captive insurance Subsidiaries;
(19)“consumer goods” (as defined in the PPSA); and
(20) any Receivables for which the account debtor is incorporated or located in
Iran;




--------------------------------------------------------------------------------

27


provided that (a) in the case of clauses 4(y), (5), (6)(i) and (7), such
exclusion shall not apply (i) to the extent the prohibition or restriction is
ineffective under Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code or other applicable law or (ii) to proceeds of the assets referred to in
such clause, the assignment of which is expressly deemed effective under Section
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code or other applicable
law and (b) assets described above shall no longer be “Excluded Assets” upon
termination of the applicable prohibition or restriction described above that
caused such assets to be treated as “Excluded Assets”.
“Excluded Proceeds”: as defined in the definition of “Asset Sale”.
“Excluded Subsidiary”: (a) any Foreign Subsidiary, (b) Gustine Associates (for
so long as the Borrower or a Guarantor does not constitute the general partner
thereof), (c) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary (including for purposes of this clause (c) the Canadian Guarantor)
that is a CFC, (d) any Domestic Subsidiary all (other than an immaterial
portion) of whose assets consist of Capital Stock of one or more CFCs, (e) any
Immaterial Subsidiary, (f) any Restricted Subsidiary which is a limited
partnership of which the Borrower or a Guarantor does not constitute the general
partner, (g) any Unrestricted Subsidiary, (h) any Subsidiary to the extent such
Subsidiary’s guaranteeing any of the Obligations or otherwise becoming a Loan
Party is prohibited or restricted by any Requirement of Law or requires the
consent, approval, license or authorization of any Governmental Authority
(unless such consent, approval, license or authorization has been obtained (it
being agreed that the Borrower shall be under no obligation to seek the same)),
(i) not-for-profit Subsidiaries, (j) any Subsidiary which is not a Wholly-Owned
Subsidiary of Parent, (k) captive insurance Subsidiaries, (l) broker-dealer
Subsidiaries, (m) special purpose receivables Subsidiaries, (n) with respect to
any Specified Hedge Agreement, any Subsidiary that is not an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder, and (o) any Subsidiary with respect to which (i) the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
providing a guarantee or granting Liens to secure the Obligations are likely to
be excessive in relation to the value to be afforded thereby or (ii) in the case
of any Person that becomes a Subsidiary after the Amendment Effective Date,
providing such a guarantee or granting such Liens would reasonably be expected
to result in material adverse tax consequences as determined in good faith by
the Borrower and consented to by the Administrative Agent (such consent not to
be unreasonably withheld, conditioned or delayed); provided that any Subsidiary
described above shall be deemed not to be an Excluded Subsidiary if the Borrower
has notified the Administrative Agent in writing that such Subsidiary should not
be treated as an Excluded Subsidiary (and solely for purposes of Section 5.10(c)
and the Security Documents, such Subsidiary shall be deemed to have been
acquired at the time such notice is received by the Administrative Agent).
“Excluded Swap Obligation”: with respect to any Guarantor, any Hedge Agreement
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Agreement (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an




--------------------------------------------------------------------------------

28


“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Agreement, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Hedge Agreement arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Agreement that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Loan Parties hereunder, (a) Taxes imposed on (or measured by) its overall
net income (however denominated), franchise or similar Taxes imposed on it (in
each case, in lieu of net income Taxes) and Backup Withholding Taxes imposed on
it by (i) the United States of America, (ii) the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office or the office to which its interests, rights and
obligations under this Agreement are assigned is located or (iii) any other
jurisdictions (or any political subdivision thereof) as a result of a present or
former connection between the Administrative Agent, such Lender or other
recipient and such jurisdiction imposing such Tax other than a connection
arising as a result of the execution or delivery of, receipt of any payments,
exercise of any rights or performance of any obligations under, enforcement of
or any transaction or other activities related to any Loan Document, (b) any
branch profits Taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which the Borrower is located, (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.22(b)), any United States federal withholding Tax that
is in effect and would apply to amounts payable (including, for the avoidance of
doubt, commitment fees and other consent, amendment and similar fees) to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.20(a), (d)
any withholding Tax that is attributable to a Foreign Lender’s failure to comply
with Section 2.20(e)(i), and (e) any withholding Taxes imposed under, or as a
result of the failure of such recipient to satisfy the applicable requirements
under, FATCA.
“Existing Credit Agreement”: as defined in the recitals hereto.
“Extended Term Loans: as defined in Section 2.26(a).
“Extending Term Lender”: as defined in Section 2.26(a).
“Extension”: as defined in Section 2.26(a).
“Extension Amendment”: as defined in Section 2.26(c).
“Extension Offer”: as defined in Section 2.26(a).




--------------------------------------------------------------------------------

29


“Facility” or “Term Loan Facility”: (a) the Tranche B-1 Term Loan Facility, (b)
the Tranche B-2 Term Loan Facility, (c) any Incremental Facility and the
Commitments and extensions of credit thereunder, (d) any Replacement Facility
and the Commitments and extensions of credit thereunder and (e) any Extended
Term Loans.
“FATCA”: Sections 1471 through 1474 of the Code, as in effect on the date of
this Agreement or any successor provision that is substantially the equivalent
thereof, any current or future regulations or official interpretations thereof
(including any revenue ruling, revenue procedure, notice or similar guidance
issued by the Internal Revenue Service thereunder as a precondition to relief or
exemption from Taxes under such provisions and including any agreements entered
into pursuant to Section 1471(b)(1) of the Code) and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.
“Financial Covenant”: the covenant set forth in Section 6.1.
“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Asset Sale”: as defined in Section 2.15(l).
“Foreign Indebtedness Event”: as defined in Section 2.15(l).
“Foreign Lender”: any Lender that is organized under the laws of a jurisdiction
other than that of the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Recovery Event”: as defined in Section 2.15(l).
“Foreign Subsidiary”: any Subsidiary of the Borrower (other than the Canadian
Guarantor) that is not a Domestic Subsidiary.
“Funded Debt”: all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement




--------------------------------------------------------------------------------

30


that obligates the lender or lenders to extend credit during a period of more
than one year from such date, including Indebtedness in respect of the Loans.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.
“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof and any other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.
“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement, dated as of February 28, 2018 executed and delivered by
Parent, the Borrower and each Subsidiary Guarantor (other than the Canadian
Guarantor), as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Guarantee Obligation”: with respect to any Person (the “guaranteeing person”),
any obligation of the guaranteeing person guaranteeing or having the economic
effect of guaranteeing any Indebtedness, lease payments, dividend payments or
other economic obligations (the “primary obligations”) of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security for such primary obligation,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, in each case, so as to enable the primary obligor to pay such
primary obligation, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or customary indemnity
obligations in effect on the Amendment Effective Date or entered into in
connection with any acquisition or Disposition permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation (or portion thereof) in respect of which such Guarantee Obligation is
made and (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.




--------------------------------------------------------------------------------

31


“Guarantors”: the collective reference to Parent, the Borrower (solely with
respect to Specified Hedge Agreements and Cash Management Obligations between
Qualified Counterparties and its Restricted Subsidiaries) and the Subsidiary
Guarantors.
“Gustine Associates”: Gustine Sixth Avenue Associates, Ltd., a Pennsylvania
limited partnership.
“Harbin Proceeds”: the Net Cash Proceeds received by Holdings after the
Amendment Effective Date from the investment in Holdings (a) by Harbin
Pharmaceutical Group Holdings Co., Ltd. or its designee or assignee or any of
its Affiliates as contemplated by that certain Securities Purchase Agreement,
dated as of February 13, 2018 (as amended, supplemented or otherwise modified
from time to time), by and between Holdings and Harbin Pharmaceutical Group
Holdings Co., Ltd., or (b) by any third party (or any of such third party’s
Affiliates) to which the Disposition of Capital Stock of the Specified China
Subsidiary is made pursuant to Section 6.5(t) in substitution or replacement of
Harbin Pharmaceutical Group Holdings Co., Ltd.
“Hazardous Materials”: (i) petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and explosive or radioactive substances or (ii) any chemical,
material, waste, substance or pollutant that is prohibited, limited or regulated
pursuant to any Environmental Law.
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Restricted Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.
“Holdings”: GNC Holdings, Inc., a Delaware corporation.
“Immaterial Subsidiary”: on any date of determination, any Restricted Subsidiary
with (i) total assets equal to or less than 2.5% of the consolidated total
assets of the Borrower and the Restricted Subsidiaries and (ii) total revenue
equal to or less than 2.5% of the total revenues of the Borrower and the
Restricted Subsidiaries on a consolidated basis (in each case as set forth in
the most recently available financial statements delivered pursuant to Section
5.1); provided that no such Restricted Subsidiary shall be an Immaterial
Subsidiary unless such Restricted Subsidiary, when aggregated with all other
Immaterial Subsidiaries that are not Guarantors, as of the last day of the most
recently completed fiscal quarter of the Borrower, would have (x) total assets
equal to or less than 5.0% of the consolidated total assets of the Borrower and
the Restricted Subsidiaries and (y) total revenue equal to or less than 5.0% of
the total revenues of the Borrower and the Restricted Subsidiaries on a
consolidated basis (in each case as set forth in the most recently available
financial statements delivered pursuant to Section 5.1).
“Impacted Interest Period”: as defined in the definition of “LIBO Rate”.
“Incremental Equivalent Debt”: Indebtedness of a Loan Party in the form of term
loans, bonds, notes, or debentures which Indebtedness is either unsecured or
secured on a pari




--------------------------------------------------------------------------------

32


passu basis (without regard to control of remedies or application of payments)
with or junior basis to the Liens securing the Term Loans; provided that:
(1)on the date of incurrence thereof (subject to Section 1.9), the aggregate
principal amount of Incremental Equivalent Debt shall not exceed (a) in the case
of Incremental Equivalent Debt secured by Liens on any or all of the Collateral
that rank pari passu with the Liens on the Collateral securing the Term Loans
(but without regard to control of remedies or application of payments), the
principal amount of the Tranche B-1 Term Loans to be prepaid with the Net Cash
Proceeds of such Incremental Equivalent Debt (except to the extent of accrued
interest on, and breakage costs with respect to, such Tranche B-1 Term Loans),
and (b) in the case of any other Incremental Equivalent Debt, the Non-Ratio
Based Incremental Facility Cap on such date; provided that any Loan Party may
incur Incremental Equivalent Debt under this clause (b) without regard to the
Non-Ratio Based Incremental Facility Cap so long as (x) in the case of
Incremental Equivalent Debt secured by Liens on any or all of the Collateral
that rank junior in right of security to the Liens on the Collateral securing
the Term Loans, the Consolidated Net Senior Secured Leverage Ratio, determined
on a Pro Forma Basis as of the last day of the most recently ended Test Period,
shall not exceed 4.00 to 1.00, (y) in the case of Incremental Equivalent Debt
that is unsecured, the Consolidated Net Total Leverage Ratio, determined on a
Pro Forma Basis as of the last day of the most recently ended Test Period, shall
not exceed 4.50 to 1:00 (any incurrence of Incremental Equivalent Debt pursuant
to clause (x) above or this clause (y), a “Ratio-Based Incremental Incurrence”),
or (z) the Net Cash Proceeds of such Incremental Equivalent Debt are applied on
a dollar-for-dollar basis to prepay Tranche B-1 Term Loans and do not exceed the
principal amount of the Tranche B-1 Term Loans to be prepaid with the Net Cash
Proceeds of such Incremental Equivalent Debt (except to the extent of accrued
interest on, and breakage costs with respect to, such Tranche B-1 Term Loans),
in which case, for the avoidance of doubt, the ratio tests set forth in clauses
(x) and (y) above shall not apply;
(2)(A) the final maturity date of any such Incremental Equivalent Debt that is
secured on a pari passu basis (without regard to control of remedies or
application of payments) with the Term Loans may not be earlier than the Latest
Maturity Date of the Term Loans in effect at the time of incurrence of such
Incremental Equivalent Debt and (B) in the case of any junior secured or
unsecured Incremental Equivalent Debt, the final maturity date thereof may not
be earlier than the date that is 91 days after the Latest Maturity Date of the
Term Loans in effect at the time of incurrence of such Incremental Equivalent
Debt (except, in either case, in the case of a bridge loan which provides for an
automatic extension of the maturity date thereof, subject to customary
conditions, to a date that is not earlier than the Latest Maturity Date of the
Term Loans in effect at the time of incurrence of such Incremental Equivalent
Debt);
(3)(A) the Weighted Average Life to Maturity of any such Incremental Equivalent
Debt that is secured on a pari passu basis (without regard to control of
remedies or application of payments) with the Term Loans may not be shorter than
the Weighted Average Life to Maturity of the Term Loans in effect at the time of
incurrence of such Incremental Equivalent Debt and (B) in the case of any junior
priority secured or unsecured Incremental Equivalent Debt, the Weighted Average
Life to Maturity thereof may not be shorter than 91 days after the Weighted
Average Life to Maturity of the Term Loans in effect at the time of incurrence
of such Incremental Equivalent Debt (except, in either case, in the case of a
bridge loan which




--------------------------------------------------------------------------------

33


provides for an automatic extension of the maturity date thereof, subject to
customary conditions, to a date that is not earlier than the Latest Maturity
Date of the Term Loans in effect at the time of incurrence of such Incremental
Equivalent Debt and with a Weighted Average Life to Maturity satisfying the
requirements of this clause (3));
(4)no Incremental Equivalent Debt shall be incurred or guaranteed by any Person
that is not a Loan Party;
(5)no Incremental Equivalent Debt shall be secured by any assets that do not
constitute Collateral;
(6)the MFN Adjustment shall apply to Incremental Equivalent Debt consisting of
term loans secured on a pari passu basis (but without regard to the control of
remedies or application of payments) with the Term Loans;
(7)with regard to Incremental Equivalent Debt that is secured on a pari passu
basis with the Term Loans (but without regard to the control of remedies or
application of payments) mandatory prepayments thereof may be made on a pro rata
basis or less than a pro rata basis (but not on a greater than pro rata basis)
with mandatory prepayments of the Tranche B-2 Term Loans; with regard to
Incremental Equivalent Debt that is unsecured or is secured on a junior basis to
the Term Loans, mandatory prepayments thereof may not be made prior to the date
that is 91 days after the then Latest Maturity Date of the Tranche B-2 Term
Loans (as determined on the date of incurrence of such Indebtedness), except in
the case of any such mandatory prepayments to the extent that such prepayments
are (v) customary excess cash flow payments (on terms that are in the aggregate
no less favorable to the Borrower than those under this Agreement and (unless
paid using Declined Proceeds) subject to rights in respect of the application of
Excess Cash Flow to the prior repayment of, or offer to repay, the Tranche B-2
Term Loans), (w) upon the incurrence of Indebtedness that is not permitted
thereunder, (x) upon the occurrence of an asset sale or other Disposition or
casualty event (subject to customary reinvestment rights and (unless paid using
Declined Proceeds) to rights in respect of the application of the Net Cash
Proceeds thereof to the prior repayment of, of offer to repay, the Tranche B-2
Term Loans), (y) upon the occurrence of a change of control event or (z)
customary acceleration rights following an event of default;
(8)the other terms and conditions of such Incremental Equivalent Debt (excluding
pricing and prepayment or redemption terms), if not consistent with the terms of
this Agreement, shall not be materially more restrictive on the Borrower and its
Restricted Subsidiaries (when taken as a whole) than those in this Agreement
except for covenants and other such terms that are (x) added to this Agreement
for the benefit of the Lenders or (y) applicable only after the Latest Maturity
Date of the Term Loans in effect at the time of incurrence of such Incremental
Equivalent Debt;
(9)any secured Incremental Equivalent Debt shall be subject to each applicable
Customary Intercreditor Agreement; and
(10)(A) the proceeds of any Incremental Equivalent Debt that is secured on a
pari passu basis (without regard to control of remedies or application of
payments) with the Term




--------------------------------------------------------------------------------

34


Loans will only be used to prepay Tranche B-1 Term Loans (together with any
accrued interest on and breakage costs with respect to such Tranche B-1 Term
Loans).
For the avoidance of doubt, if the Borrower incurs any Incremental Term Loans,
any Incremental Equivalent Debt under the Non-Ratio Based Incremental Facility
Cap or any Incremental Equivalent Debt applied to the prepayment of Tranche B-1
Term Loans, in each case concurrently with any Ratio-Based Incremental
Incurrence, then the applicable Consolidated Net Senior Secured Leverage Ratio
or the Consolidated Net Total Leverage Ratio, as the case may be, will be
calculated with respect to such Ratio-Based Incremental Incurrence without
regard to any substantially concurrent incurrence of Incremental Term Loans,
Incremental Equivalent Debt under the Non-Ratio Based Incremental Facility Cap
or Incremental Equivalent Debt applied to the prepayment of Tranche B-1 Term
Loans.
Incremental Equivalent Debt will include any Registered Equivalent Notes issued
in exchange therefor.
“Incremental Facility”: as defined in Section 2.24(a).
“Incremental Facility Amendment”: as defined in Section 2.24(c).
“Incremental Facility Closing Date”: as defined in Section 2.24(c).
“Incremental Term Loans”: as defined in Section 2.24(a).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than (i)
trade accounts and accrued expenses payable in the ordinary course of business,
(ii) any earn-out obligation unless such obligation is not paid after becoming
due and payable or appears as a liability on the balance sheet of such Person
and (iii) accruals for payroll and other liabilities accrued in the ordinary
course of business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property), but limited to the lesser of the fair
market value of such Property and the principal amount of such Indebtedness if
recourse is solely to such Property, (e) all Capital Lease Obligations of such
Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under bankers’ acceptances, letters of credit, surety
bonds and similar instruments (except unsecured and unmatured reimbursement
obligations in respect thereof obtained in the ordinary course of business to
secure the performance of obligations that are not Indebtedness pursuant to
another clause of this definition), (g) the liquidation value of all
Disqualified Capital Stock of such Person, to the extent mandatorily redeemable
in cash prior to the date which is the 91st day after the relevant Latest
Maturity Date (as determined on the date of issuance thereof) (other than in
connection with change of control events and asset sales and other Disposition
and casualty events to the extent that the terms of such Capital Stock provide
that such Person may not redeem any such Capital Stock in connection with such
change of control event or asset sale or other Disposition or casualty event
unless such redemption is subject to the prior payment in full of the




--------------------------------------------------------------------------------

35


Obligations), (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above; (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligations (but limited to the lesser of the
fair market value of such Property and the principal amount of such obligations)
and (j) the net obligations of such Person in respect of Hedge Agreements solely
for the purposes of Section 6.2 and Section 7.
“Indemnified Taxes”: Taxes other than Excluded Taxes.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, Canadian, state, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, service marks, technology, know-how and
processes, recipes, formulas, trade secrets, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
“Intercreditor Agreements”: the ABL Intercreditor Agreement, any Pari Passu
Intercreditor Agreement, any Junior Lien Intercreditor Agreement and any other
intercreditor agreement entered into by or among any Representatives and the
Loan Parties, in each case as in effect from time to time.
“Interest Election Request”: a request by the Borrower to convert or continue a
Borrowing in accordance with Section 2.10.
“Interest Payment Date”: (a) with respect to any ABR Loan, the last day of each
March, June, September and December commencing with the last day of March 2018
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
“Interest Period”: with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to all participating Lenders, twelve months or any other
shorter period approved by the Administrative Agent) thereafter, as the Borrower
may elect, provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next




--------------------------------------------------------------------------------

36


preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Maturity Date of the Facility under which such Loan was made; and
provided, further that the initial Interest Period with respect to any
Eurodollar Borrowing on the Amendment Effective Date may be for a period of less
than one month. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate”: as defined in the definition of “LIBO Rate”.
“Investments”: as defined in Section 6.8.
“IRS”: the United States Internal Revenue Service.
“Junior Debt”: any Indebtedness of the Borrower or a Restricted Subsidiary
(other than Indebtedness under revolving credit facilities or other revolving
lines of credit) (i) which is unsecured or is contractually subordinated in
right of payment to the Obligations or (ii) which is secured by the Collateral
on a junior lien basis; provided that Junior Debt will not include, in any case,
(x) Indebtedness under the ABL Credit Agreement or any Permitted Refinancing
thereof having the same lien priority (without regard to control of remedies or
application of payments) as the ABL Credit Agreement under the ABL Intercreditor
Agreement or (y) any other Indebtedness secured on a pari passu basis (without
regard to control of remedies or application of payments) with the ABL Credit
Agreement.
“Junior Lien Intercreditor Agreement”: a “junior lien” intercreditor agreement
by and among the Administrative Agent, the Collateral Agent, the ABL
Administrative Agent and one or more Representatives for holders of one or more
classes of secured Incremental Equivalent Debt, secured Permitted Credit
Agreement Refinancing Indebtedness and/or other Indebtedness expressly permitted
by Section 6.2 and permitted by Section 6.3 to be secured by Liens on the
Collateral that are junior in priority to the Liens securing the Obligations
(but for the avoidance of doubt such junior obligations shall not include the
ABL Obligations or any Permitted Refinancing thereof having the same lien
priority (without regard to control of remedies or application of payments) as
the ABL Credit Agreement under the ABL Intercreditor Agreement) and the Loan
Parties, as amended, amended and restated, supplemented or otherwise modified
from time to time, the terms of which are either (i) reasonably satisfactory to
the Administrative Agent, the Collateral Agent and the Borrower and are
substantially consistent with customary terms for first lien/second lien
intercreditor agreements or (ii) substantially consistent with the terms set
forth in Exhibit I to this Agreement.
“Junior Lien Obligations”: any secured Indebtedness incurred by a Loan Party,
the Liens on the Collateral securing which are or are intended to rank junior in
priority to any Liens on the Collateral securing the Obligations and the ABL
Obligations.




--------------------------------------------------------------------------------

37


“Junior Material Debt”: any Junior Debt that is Material Debt.
“Late Consenter”: as defined in the Amendment Agreement.
“Latest Maturity Date”: at any date of determination, the latest maturity date
applicable to any Loan hereunder at such time, including the latest maturity
date of any Term Loan.
“LCT Election”: as defined in Section 1.9.
“LCT Test Date”: as defined in Section 1.9.
“Lender Consent”: a signature page executed by any Tranche B-2 Term Loan Lender
constituting such Tranche B-2 Term Loan Lender’s consent to the Amendment
Agreement and delivered by such Tranche B-2 Term Loan Lender to the
Administrative Agent on or prior to the Amendment Effective Date.
“Lender Parties”: as defined in Section 9.16.
“Lenders”: the Persons listed on Schedule 2.1 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Replacement Facility Amendment, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“LIBO Rate”: with respect to any Eurodollar Borrowing for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBO Rate shall be the Interpolated Rate at such time. “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and (b)
the Screen Rate for the shortest period (for which that Screen Rate is available
for Dollars) that exceeds the Impacted Interest Period, in each case, at such
time.
“Lien”: any mortgage, pledge, hypothecation, security assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement




--------------------------------------------------------------------------------

38


and any capital lease having substantially the same economic effect as any of
the foregoing); provided that in no event shall an operating lease in and of
itself constitute a Lien.
“Limited Condition Transaction”: as defined in Section 1.9.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the ABL Intercreditor
Agreement and the Notes.
“Loan Parties”: the Borrower and the Guarantors.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans outstanding
under such Facility.
“Make-Whole Amount”: with respect to any Tranche B-2 Term Loan subject to a
Specified Prepayment Event on any date prior to the second anniversary of the
Amendment Effective Date, the present value at such date of each required
interest payment on such Tranche B-2 Term Loan from the date of such Specified
Prepayment Event through March 4, 2021 (excluding accrued but unpaid interest to
the date of such Specified Prepayment Event), such present value to be computed
using a discount rate equal to the Treasury Rate plus 50 basis points discounted
to the date of such Specified Prepayment Event (assuming a 360 day year
consisting of twelve 30 day months)). For purposes of this definition, the
amount of required interest payments shall be calculated using the interest rate
(including the LIBO Rate, calculated using the Interest Period then in effect)
for such principal amount of such Term Loans in effect as of the date of such
Specified Prepayment Event.
“Material Adverse Effect”: (a) a material adverse effect on the business,
assets, liabilities, financial condition or results of operations of the Loan
Parties and their Restricted Subsidiaries, taken as a whole, (b) a material and
adverse effect on the rights and remedies of the Administrative Agent, the
Collateral Agent and Lenders, taken as a whole, under the Loan Documents or (c)
a material and adverse effect on the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents.
“Material Debt”: Indebtedness (other than Indebtedness constituting
Obligations), or obligations in respect of one or more Hedge Agreements (other
than to the extent constituting Obligations), of any one or more of Parent, the
Borrower or any Restricted Subsidiary in an aggregate principal amount exceeding
$20,000,000. For purposes of determining Material Debt, the “obligations” of
Parent, the Borrower or any Restricted Subsidiary in respect of any Hedge
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Parent, the Borrower or such Restricted Subsidiary
would be required to pay if such Hedge Agreement were terminated at such time.
“Maturity Date”: (a) with respect to Tranche B-1 Term Loans the Tranche B-1 Term
Loan Maturity Date, (b) with respect to Tranche B-2 Term Loans the Tranche B-2
Term Loan Maturity Date, (c) with respect to Extended Term Loans, the final
maturity date therefor as specified in the applicable Extension Offer accepted
by the respective Term Loan Lender or




--------------------------------------------------------------------------------

39


Term Loan Lenders, (d) with respect to any Incremental Term Loans, the final
maturity date therefor as specified in the applicable Incremental Facility
Amendment, and (e) with respect to any Replacement Term Loans, the final
maturity date therefor specified in the applicable Replacement Facility
Amendment.
“Maximum Rate”: as defined in Section 9.17.
“Maximum Tax Distribution Amount”: as defined in Section 6.6(c).
“MFN Adjustment”: as defined in Section 2.24.
“Minimum Extension Condition”: as defined in Section 2.26(b).
“Moody’s”: Moody’s Investor Services, Inc.
“Mortgaged Properties”: the real properties listed on Schedule 1.1 (if any), as
to which the Collateral Agent for the benefit of the Secured Parties shall be
granted a Lien on the Amendment Effective Date pursuant to the Mortgages and
such other real properties as to which the Collateral Agent for the benefit of
the Secured Parties shall be granted a Lien after the Amendment Effective Date
pursuant to Section 5.10(b).
“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, in form and substance reasonably acceptable to the
Administrative Agent (with such changes thereto as shall be advisable under the
law of the jurisdiction in which such mortgage or deed of trust is to be
recorded), as the same may be amended, restated, amended and restated,
supplemented or otherwise modified or replaced from time to time.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower or any Commonly Controlled Entity
contributes or has an obligation to contribute or with respect to which the
Borrower or any Commonly Controlled Entity has any liability (including if such
liability was imposed pursuant to Section 4212(c) of ERISA).
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by the Borrower and its Restricted
Subsidiaries in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note
(other than notes payable by franchisees in connection with a Disposition
permitted by Section 6.5(e)) or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of the sum of (i) out-of-pocket attorneys’ fees,
accountants’ fees and investment banking and advisory fees incurred by the
Borrower or the Restricted Subsidiaries in connection with such Asset Sale or
Recovery Event, (ii) principal, premium or penalty, interest and other amounts
required to be paid in respect of Indebtedness secured by a Lien permitted
hereunder on any asset which is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document or a Lien which is
expressly pari passu (without regard to control of remedies or application of
payments) with (in which case the pro rata portion (determined based on the then
outstanding principal amount of the Term Loans that would otherwise be required
to




--------------------------------------------------------------------------------

40


be prepaid with such Net Cash Proceeds and the aggregate amount of such
principal) of such Net Cash Proceeds applied in respect of any such principal,
premium or penalty, interest and other amounts secured by such Lien shall not
constitute Net Cash Proceeds for purposes hereof (unless and to the extent the
application of such Net Cash Proceeds to such other Indebtedness is described in
this Agreement)) or subordinate to the Liens under the Loan Documents), (iii)
other out-of-pocket fees and expenses actually incurred in connection therewith,
(iv) taxes (and the amount of any distributions made pursuant to Section 6.6 to
permit Parent or any direct or indirect parent company of the Parent to pay
taxes) (including, without limitation, sales, transfer, deed or mortgage
recording taxes) paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements), (v) in the case of any Asset Sale or Recovery Event by a
Restricted Subsidiary that is not a Wholly Owned Subsidiary, the pro-rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (v)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a Restricted Subsidiary
that is a Wholly Owned Subsidiary as a result thereof and (vi) any reserve
established in accordance with GAAP; provided that such reserved amounts shall
be Net Cash Proceeds to the extent and at the time of any reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any such reserve, and (b) in connection with any issuance or incurrence of any
Indebtedness or Capital Stock, the cash proceeds received by Parent, the
Borrower and its Restricted Subsidiaries (or in the case of the Harbin Proceeds,
by Holdings) from such issuance or incurrence, net of attorneys’ fees,
investment banking and advisory fees, accountants’ fees, underwriting discounts
and commissions and other customary fees, costs and expenses actually incurred
in connection therewith (including, in the case of a Replacement Facility,
Permitted Term Loan Refinancing Indebtedness or “Permitted Pari Passu Secured
FILO Refinancing Debt”, “Permitted Junior Secured FILO Refinancing Debt” or
“Permitted Unsecured FILO Refinancing Debt” (each as defined in the ABL Credit
Agreement), any swap breakage costs and other termination costs related to Hedge
Agreements and any other fees and expenses actually incurred in connection
therewith), in each case as determined reasonably and in good faith by a
Responsible Officer of the Borrower; provided that Net Cash Proceeds pursuant to
clause (a) and (b) above shall be calculated net of any Duration Fee payable
pursuant to Section 2.14(a) in connection with the receipt by Holdings, Parent,
the Borrower or any Restricted Subsidiary of any such Net Cash Proceeds.
“Non-Consenting Lender”: as defined Section 2.22(c).
“Non-Ratio Based Incremental Facility Cap”: (i) the sum of (A) the sum of (I)
all prepayments of Tranche B Term Loans and Incremental Term Loans made pursuant
to Section 2.13 and any Permitted Refinancing thereof, (II) all repurchases of
Tranche B Term Loans and Incremental Term Loans made pursuant to Section 9.4(g)
and any Permitted Refinancing thereof, (III) all voluntary prepayments and
repurchases of Incremental Equivalent Debt (to the extent secured on a pari
passu basis (without regard to control of remedies or application of payments)
with the Term Loans) and any Permitted Refinancing thereof, and (IV) all
voluntary prepayments and repurchases of Replacement Term Loans or Permitted
Pari Passu Secured Refinancing Debt (to the extent incurred to refinance Tranche
B Term Loans, Replacement Term Loans or Incremental Term Loans), in each case of
this clause (A) except to the extent funded with the proceeds of Funded Debt
(other than Funded Debt consisting of revolving Indebtedness), plus




--------------------------------------------------------------------------------

41


(B) $50,000,000, less (ii) the aggregate principal amount of Incremental
Equivalent Debt previously incurred pursuant to the Non-Ratio Based Incremental
Facility Cap.
“Nonpublic Information”: information which has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD.
“Note”: any promissory note evidencing any Loan substantially in the form of
Exhibit E.
“Notice of Intent to Cure”: as defined in Section 7.2(c).
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that the NYFRB Rate shall in no event be determined for any
day to be lower than the Federal Funds Effective Rate for such day (to the
extent that the Federal Funds Effective Rate is published for such day or for
the immediately preceding Business Day).
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the Loan
Parties to the Administrative Agent, the Collateral Agent or to any Lender or
any Qualified Counterparty, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document or
any Specified Hedge Agreement, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Arrangers, to the Administrative Agent, to the Collateral Agent or to any Lender
that are required to be paid by the Borrower pursuant hereto), and any Cash
Management Obligations; provided, that (i) obligations of the Borrower or any
Restricted Subsidiary under any Specified Hedge Agreement or any Cash Management
Obligations shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement or any Security Document shall not
require the consent of holders of obligations under Specified Hedge Agreements
or holders of any Cash Management Obligations.
“Organizational Documents”: with respect to any Person, (i) in the case of any
corporation, the certificate of incorporation or articles of incorporation and
by-laws (or similar




--------------------------------------------------------------------------------

42


constitutive documents) of such Person, (ii) in the case of any limited
liability company, the certificate or articles of formation or organization and
operating agreement (or similar constitutive documents) of such Person, (iii) in
the case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constitutive documents) of such Person,
(iv) in the case of any general partnership, the partnership agreement (or
similar constitutive document) of such Person, (v) in the case of any unlimited
liability company, the memorandum of association, and (vi) in any other case,
the functional equivalent of the foregoing.
“Other Applicable Indebtedness”: as defined in Section 2.15(k).
“Other Taxes”: any and all present or future recording, stamp or documentary or
any other excise or property Taxes, charges or similar levies imposed by any
Governmental Authority arising from any payment made under any Loan Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.
“Parent”: as defined in the preamble hereto.
“Pari Passu Intercreditor Agreement”: a “pari passu” Intercreditor Agreement by
and among the Administrative Agent, the Collateral Agent and one or more
Representatives for holders of one or more classes of secured Incremental
Equivalent Debt (to the extent secured by Liens that are pari passu with the
Liens securing the Obligations (without regard to control of remedies or
allocation of payments)), Permitted Pari Passu Secured Refinancing Debt and/or
other Indebtedness expressly permitted by Section 6.2 and permitted by Section
6.3 to be secured by Liens on the Collateral that are pari passu with the Liens
securing the Obligations (without regard to control of remedies or allocation of
payments)) and the Loan Parties, as amended, amended and restated, supplemented
or otherwise modified from time to time, the terms of which are either (i)
reasonably satisfactory to the Administrative Agent, the Collateral Agent and
the Borrower and are substantially consistent with customary terms for pari
passu intercreditor agreements or (ii) substantially consistent with the terms
set forth in Exhibit H to this Agreement.
“Participant”: as defined in Section 9.4(c).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Acquisitions”: as defined in Section 6.8(i).
“Permitted Amendment”: any Extension Amendment, Incremental Facility Amendment
or Replacement Facility Amendment.




--------------------------------------------------------------------------------

43


“Permitted Credit Agreement Refinancing Indebtedness”: any (a) Permitted Pari
Passu Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, existing Term Loans (including any successive Permitted Credit
Agreement Refinancing Indebtedness) (“Refinanced Term Debt”); provided that (i)
such exchanging, extending, renewing, replacing or refinancing Indebtedness is
in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Term Debt except by an amount equal to unpaid
accrued or capitalized interest thereon, undrawn commitments with respect
thereto, any make-whole payments, fees or premium (including tender premium)
applicable thereto or paid in connection therewith, any swap breakage costs and
other termination costs related to Hedge Agreements, plus upfront fees and
original issue discount on such exchanging, extending, renewing, replacing or
refinancing Indebtedness, plus other customary fees and expenses in connection
with such exchange, modification, refinancing, refunding, renewal, replacement
or extension, (ii) with respect to Permitted Pari Passu Secured Refinancing Debt
only, (A) the final maturity date of any such Permitted Pari Passu Secured
Refinancing Debt may not be earlier than the Latest Maturity Date of the
Refinanced Term Debt in effect at the time of incurrence of such Permitted Pari
Passu Secured Refinancing Debt (or if the Refinanced Term Debt is Permitted
Credit Agreement Refinancing Indebtedness, the Term Loans in the Class that was
prepaid with such Refinanced Term Debt) (except in the case of a bridge loan
which provides for an automatic extension of the maturity date thereof, subject
to customary conditions, to a date that is not earlier than the Latest Maturity
Date of the Refinanced Term Debt in effect at the time of incurrence of such
Permitted Pari Passu Secured Refinancing Debt) and (B) the Weighted Average Life
to Maturity of any such Permitted Pari Passu Secured Refinancing Debt may not be
shorter than the Weighted Average Life to Maturity of the Refinanced Term Debt
in effect at the time of incurrence of such Permitted Pari Passu Secured
Refinancing Debt (or if the Refinanced Term Debt is Permitted Credit Agreement
Refinancing Indebtedness, the Term Loans in the Class that was prepaid with such
Refinanced Term Debt) (except in the case of a bridge loan which provides for an
automatic extension of the maturity date thereof, subject to customary
conditions, to a date that is not earlier than the Latest Maturity Date of the
Refinanced Term Debt in effect at the time of incurrence of such Permitted Pari
Passu Secured Refinancing Debt), (iii) with respect to Permitted Junior Secured
Refinancing Debt and Permitted Unsecured Refinancing Debt only, such
Indebtedness (other than any such Indebtedness consisting of a customary bridge
facility, so long as the long-term debt into which such bridge facility is to be
converted or exchanged complies with this clause) does not require any scheduled
payment of principal (including pursuant to a sinking fund obligation) other
than nominal amortization or mandatory redemption or redemption at the option of
the holders thereof or similar prepayment prior to the date that is 91 days
after the then Latest Maturity Date of the Refinanced Term Debt being prepaid
(or, if the Refinanced Term Debt is Permitted Credit Agreement Refinancing
Indebtedness, the Term Loans in the Class that was prepaid with such Refinanced
Term Debt) (as determined on the date of incurrence of such Permitted Credit
Agreement Refinancing Indebtedness), except in the case of any such mandatory
redemptions or prepayments to the extent that such redemptions or prepayments
are (v) customary excess cash flow payments (on terms that are in the aggregate
no less favorable to the Borrower than those under this Agreement and (unless
paid using Declined




--------------------------------------------------------------------------------

44


Proceeds) subject to rights in respect of the application of Excess Cash Flow to
the prior repayment of, or offer to repay, the Tranche B-2 Term Loans), (w) upon
the incurrence of Indebtedness that is not permitted thereunder, (x) upon the
occurrence of an asset sale or other Disposition or casualty event (subject to
customary reinvestment rights and (unless paid using Declined Proceeds) to
rights in respect of the application of the Net Cash Proceeds thereof to the
prior repayment of, or offer to repay, the Tranche B-2 Term Loans), (y) upon the
occurrence of a change of control event or (z) customary acceleration rights
following an event of default, and the Weighted Average Life to Maturity of such
Indebtedness is not less than 91 days longer than the Weighted Average Life to
Maturity of the Refinanced Term Debt being prepaid (or, if the Refinanced Term
Debt is Permitted Credit Agreement Refinancing Indebtedness, the Term Loans in
the Class that was prepaid with such Refinanced Term Debt), in each case as of
the date of incurrence of such Permitted Credit Agreement Refinancing
Indebtedness, (iv) the terms and conditions of such Indebtedness (other than (x)
as provided in the foregoing clauses (ii) and (iii), (y) interest rate, fees,
funding discounts and other pricing terms (which shall not be subject to any MFN
Adjustment), redemption, prepayment or other premiums, optional prepayment terms
and redemption terms (subject to the foregoing clauses (ii) and (iii)) and
subordination terms (if applicable) and (z) covenants or other terms that are
(A) added to this Agreement for the benefit of the Lenders in accordance with
the following proviso or (B) applicable only to periods after the then Latest
Maturity Date of the Term Loans at the time of incurrence of such Indebtedness)
are substantially identical to, or, taken as a whole, not materially more
favorable to the lenders or holders providing such Indebtedness, than those
applicable to the Refinanced Term Debt or to the Lenders thereof (provided that
a certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this clause (iv) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees); and provided further that the Borrower and the
Administrative Agent shall be permitted to amend the terms of this Agreement and
the other Loan Documents to provide for such terms more favorable to the Lenders
as may be necessary in order to satisfy the condition set forth in the
immediately preceding proviso, without the requirement for the consent of any
Lender or any other Person (a “Permitted Credit Agreement Refinancing
Indebtedness Amendment”), (v) such Indebtedness is not borrowed or guaranteed by
any Persons other than the Borrower or the Guarantors and (vi) such Refinanced
Term Debt shall be repaid (in the case of Refinanced Term Debt consisting of
Term Loans), defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, on the date
such Permitted Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.
“Permitted Credit Agreement Refinancing Indebtedness Amendment”: as defined in
the definition of Permitted Credit Agreement Refinancing Indebtedness.
“Permitted Junior Secured Refinancing Debt”: any secured Indebtedness incurred
by the Borrower in the form of one or more series of junior priority secured
notes or junior priority secured loans; provided that (i) such Indebtedness is
secured by all or a portion of the




--------------------------------------------------------------------------------

45


Collateral on a junior priority basis to the Obligations and is not secured by
any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Permitted Credit Agreement
Refinancing Indebtedness, (iii) the terms of the security agreements relating to
such Indebtedness are substantially similar to or the same as the Security
Documents and (iv) a Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a Junior Lien Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted Junior Secured Refinancing Debt incurred by the Borrower,
then the Administrative Agent, the Collateral Agent and the Representative for
such Indebtedness shall have executed and delivered a Junior Lien Intercreditor
Agreement. Permitted Junior Secured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
“Permitted Liens”: Liens permitted by Section 6.3.
“Permitted Pari Passu Secured Refinancing Debt”: any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans (other than any Replacement Term Loans); provided that (i) such
Indebtedness is secured by all or a portion of the Collateral on a pari passu
basis (but without regard to the control of remedies or application of payments)
with the Obligations and is not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Permitted Credit Agreement Refinancing Indebtedness, (iii) the terms
of security agreements relating to such Indebtedness are substantially similar
to or the same as the Security Documents, and (iv) a Representative acting on
behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of a Pari Passu Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Pari Passu Secured
Refinancing Debt incurred by the Borrower, then the Administrative Agent, the
Collateral Agent and the Representative for such Indebtedness shall have
executed and delivered a Pari Passu Intercreditor Agreement and each other
applicable Customary Intercreditor Agreement. Permitted Pari Passu Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“Permitted Refinancing”: with respect to any Indebtedness of any Person, any
refinancing, refunding, renewal, replacement, defeasance, discharge or extension
of such Indebtedness (each, a “refinancing”, with “refinanced” having a
correlative meaning); provided that (a) the aggregate principal amount (or
accreted value, if applicable) does not exceed the then aggregate outstanding
principal amount (or accreted value, if applicable) of the Indebtedness so
refinanced, except by an amount equal to all unpaid accrued or capitalized
interest thereon, undrawn commitments with respect thereto, any make-whole
payments, fees, or premium (including tender premium) applicable thereto or paid
in connection therewith, any swap breakage costs and other termination costs
related to Hedge Agreements, plus upfront fees and original issue discount on
such refinancing Indebtedness, plus other customary fees and expenses in
connection with such refinancing, (b) other than in the case of a refinancing of
Capital Lease Obligations and Indebtedness secured by Purchase Money Security
Interests, such refinancing has a final maturity date equal to or later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
refinanced, (c) the borrower/issuer under such refinancing is the same Person
that is the borrower/issuer under the Indebtedness being so refinanced (or was a
guarantor




--------------------------------------------------------------------------------

46


thereof) and each of the other Persons that are (or are required to be) obligors
under such refinancing are the same Persons as those that are (or are required
to be) obligors under the Indebtedness being so refinanced, (d) in the event
such Indebtedness being so refinanced is (i) contractually subordinated in right
of payment to the Obligations or is secured by a lien on the Collateral the
priority of which is contractually subordinated to the Liens on the Collateral
securing the Obligations, such refinancing shall contain subordination
provisions which are the same as those in effect prior to such refinancing or
are no less favorable, taken as a whole, to the Secured Parties than those
contained in the Indebtedness being so refinanced or are otherwise acceptable to
the Administrative Agent or (ii) otherwise secured by a junior permitted lien on
the Collateral, in the case of this clause (ii) such refinancing shall be
unsecured or secured by a junior permitted lien on the Collateral, (e) such
refinancing does not provide for the granting or obtaining of collateral
security from, or obtaining any lien on any assets of, any Person, other than
(x) collateral security obtained from Persons that provided (or were required to
provide) collateral security with respect to Indebtedness being so refinanced
(so long as the assets subject to such liens were or would have been required to
secure the Indebtedness so refinanced) (provided that additional Persons that
would have been required to provide collateral security with respect to the
Indebtedness being so refinanced may provide collateral security with respect to
such refinancing) and (y) to the extent otherwise permitted by Section 6.3, (f)
in the event such Indebtedness being so refinanced is Junior Material Debt or is
incurred under Section 6.2(d) or (g), the terms of such refinancing, as compared
to the Indebtedness being so refinanced, are no less favorable in the aggregate,
to the Borrower, its Restricted Subsidiaries and the Secured Parties as compared
to the Indebtedness being so refinanced (other than (x) with respect to interest
rates, fees, funding discounts, liquidation preferences, premiums, no call
periods, subordination terms and optional prepayment and optional redemption
provisions, and (y) terms (i) applicable only after the then Latest Maturity
Date (as determined on the date of incurrence of such Indebtedness)) or (ii)
added to this Agreement for benefit of the Term Loan Lenders and (g) in the
event such Indebtedness is secured by Liens on all or any portion of the
Collateral, a Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of each applicable Customary Intercreditor Agreement; provided further that any
Indebtedness of the Borrower or any of its Restricted Subsidiaries refinancing
the Convertible Senior Notes shall be unsecured or secured on a junior basis to
the Obligations.
“Permitted Reorganization”: the extent not otherwise permitted under this
Agreement, any corporate reorganization (or similar transaction or event)
entered into among Holdings, Parent, the Borrower and/or its Restricted
Subsidiaries for tax planning purposes (each, a “Reorganization”), and each step
reasonably required to effect such Reorganization; provided that (a) the
security interest of the Administrative Agent in the Collateral taken as a whole
is not impaired in connection therewith, (b) the Borrower shall not change its
jurisdiction of organization or formation in connection therewith to a
jurisdiction outside of the United States, (c) after giving effect to such
Reorganization, the Borrower and its Restricted Subsidiaries otherwise comply
with Section 5.10, and (d) such Reorganization is not otherwise adverse to the
Lenders in any material respect.




--------------------------------------------------------------------------------

47


“Permitted Term Loan Refinancing Indebtedness”: (a) Permitted Pari Passu Secured
Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt and (c)
Permitted Unsecured Refinancing Debt and, in each case, any Permitted
Refinancing thereof.
“Permitted Unsecured Refinancing Debt”: any unsecured Indebtedness incurred by
the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
the Borrower or any Subsidiary and (ii) such Indebtedness constitutes Permitted
Credit Agreement Refinancing Indebtedness. Permitted Unsecured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.
“Person”: an individual, partnership, corporation, limited liability company,
unlimited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such Plan were terminated at such time, would under Section 4062 or Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.
“Platform”: as defined in Section 5.2(i).
“Pledged Capital Stock”: as defined in the Guarantee and Collateral Agreement.
“PPSA”: the Personal Property Security Act (Ontario) or the equivalent
legislation (including the Civil Code (Quebec)) in any other applicable province
or territory of Canada.
“Prepayment Event”: (a) any mandatory prepayment by the Borrower of the Tranche
B-2 Term Loans pursuant to Sections 2.15(a), 2.15(b), 2.15(c) or 2.15(e)(i) or
(b) any repayment of Tranche B-2 Term Loans as a result of the occurrence of an
Event of Default pursuant to Section 7.1(f)(i) or 7.1(f)(ii).
“Primary Related Party”: as defined in Section 9.3(b).
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank as its prime rate in effect at its office located at
270 Park Avenue, New York, New York (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank in connection with
extensions of credit to debtors); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Basis”: with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Pro Forma Transactions) in
accordance with Section 1.5.




--------------------------------------------------------------------------------

48


“Pro Forma Transaction”: any incurrence or repayment of Indebtedness (other than
for working capital purposes or in the ordinary course of business) pursuant to
Section 6.2(i) or Section 6.2(ff) or pursuant to the “Revolving Credit Facility”
(as defined in the ABL Credit Agreement) if the “Financial Covenant” (as defined
in the ABL Credit Agreement) is or would be then in effect, the making of any
Investment pursuant to Section 6.8(m), any Investment that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition or any Disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Borrower or any Investment constituting an Acquisition
of assets constituting a business unit, line of business or division of another
Person or any Disposition of a business unit, line of business or division of
the Borrower or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise.
“Projections”: as defined in Section 5.2(c).
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Purchase Money Security Interest”: a Lien created or assumed securing
Indebtedness incurred to finance the unpaid acquisition price of personal
property (but, for certainty, excluding equity interests) provided that in each
case (i) such Lien is created prior to, or concurrently with, the acquisition of
such personal property, (ii) such Lien does not at any time encumber any
property other than the property financed or refinanced by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased subsequent to
such acquisition, and (iv) the principal amount of Indebtedness secured by any
such Lien at no time exceeds 100% of the original acquisition price of such
personal property at the time it was acquired.
“Purchasing Borrower Party”: Parent or any Subsidiary of Parent that becomes an
Eligible Assignee or a Participant pursuant to Section 9.4.
“Qualified Counterparty”: with respect to any Specified Hedge Agreement or Cash
Management Obligations, any counterparty thereto that, at the time such
Specified Hedge Agreement or Cash Management Obligations were entered into or on
the 2013 Closing Date or the Amendment Effective Date, was a Lender or an
affiliate of a Lender.
“Qualified Capital Stock”: Capital Stock that is not Disqualified Capital Stock.
“Ratio-Based Incremental Incurrence”: as defined in the definition of
“Incremental Equivalent Debt”.
“Receivable”: as defined in the Guarantee and Collateral Agreement.
“Recovery Event”: any settlement of, or payment in respect of, any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries, other than any such
settlement or payment resulting in Net Cash Proceeds constituting Excluded
Proceeds.




--------------------------------------------------------------------------------

49


“Refinancing Indebtedness”: with respect to any Indebtedness, any other
Indebtedness incurred in connection with a Permitted Refinancing of such
Indebtedness.
“Register”: as defined in Section 9.4(b)(iv).
“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Regulation FD”: Regulation FD as promulgated by the US Securities and Exchange
Commission under the Securities Act and Exchange Act as in effect from time to
time.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate amount of Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries in connection therewith that are not applied to prepay
the Term Loans or the “FILO Term Loans” (as defined in the ABL Credit Agreement)
pursuant to Section 2.15(b) or 2.15(c) as a result of the delivery of a
Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that (i) the aggregate amount of Net Cash Proceeds of Asset Sales and
Recovery Events made on or prior to such date exceeds $200,000,000, (ii) the
Borrower (or a Restricted Subsidiary) intends and expects to use all or a
portion of the amount of Net Cash Proceeds of an Asset Sale or Recovery Event to
(A) restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets useful in its or such Restricted Subsidiary’s business or (B) prepay or
repay (or, in the case of Term Loans, repurchase pursuant to Section 9.4(g)), as
the Borrower may elect in its sole discretion, (I) any Term Loans, (II)
permitted Indebtedness that is secured on a pari passu basis (without regard to
control of remedies or application of payments) with the Obligations or the
“Obligations” under and as defined in the ABL Credit Agreement, (III) “FILO Term
Loans” (as defined in the ABL Credit Agreement) under the ABL Credit Agreement
(or any refinancing thereof that does not constitute Junior Lien Obligations) or
(IV) “Revolving Credit Loans” (as defined in the ABL Credit Agreement) under the
ABL Credit Agreement (or any refinancing thereof that does not constitute Junior
Lien Obligations) (to the extent that, with respect to such “Revolving Credit
Loans”, “Revolving Credit Commitments” (as defined in the ABL Credit Agreement)
in a corresponding amount are permanently reduced or terminated in connection
with any such repayment), and (iii) the Consolidated Net First Lien Leverage
Ratio on a pro forma basis after giving effect to any permitted contemplated
prepayment of Indebtedness does not exceed 3.25 to 1.00.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to (a) restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets useful in the Borrower’s
or a Restricted Subsidiary’s business or (b)




--------------------------------------------------------------------------------

50


prepay or repay (or, in the case of Term Loans, repurchase pursuant to Section
9.4(g)), as the Borrower may elect in its sole discretion, (I) any Term Loans,
(II) permitted Indebtedness that is secured on a pari passu basis (without
regard to control of remedies or application of payments) with the Obligations
or the “Obligations” under and as defined in the ABL Credit Agreement, (III)
“FILO Term Loans” (as defined in the ABL Credit Agreement) under the ABL Credit
Agreement (or any refinancing thereof that does not constitute Junior Lien
Obligations) or (IV) “Revolving Credit Loans” (as defined in the ABL Credit
Agreement) under the ABL Credit Agreement (or any refinancing thereof that does
not constitute Junior Lien Obligations) (to the extent that, with respect to
such “Revolving Credit Loans”, “Revolving Credit Commitments” (as defined in the
ABL Credit Agreement) in a corresponding amount are permanently reduced or
terminated in connection with any such repayment).
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year (or, if the Borrower or a Restricted
Subsidiary shall have entered into a legally binding commitment within one year
after such Reinvestment Event to (x) restore, rebuild, repair, construct,
improve, replace or otherwise acquire assets useful in the Borrower’s or the
applicable Restricted Subsidiary’s business or (y) prepay or repay (or, in the
case of Term Loans, repurchase pursuant to Section 9.4(g)), as the Borrower may
elect in its sole discretion, (I) any Term Loans, (II) permitted Indebtedness
that is secured on a pari passu basis (without regard to control of remedies or
application of payments) with the Obligations or the “Obligations” under and as
defined in the ABL Credit Agreement, (III) “FILO Term Loans” (as defined in the
ABL Credit Agreement) under the ABL Credit Agreement (or any refinancing thereof
that does not constitute Junior Lien Obligations) or (IV) “Revolving Credit
Loans” (as defined in the ABL Credit Agreement) under the ABL Credit Agreement
(or any refinancing thereof that does not constitute Junior Lien Obligations)
(to the extent that, with respect to such “Revolving Credit Loans”, “Revolving
Credit Commitments” (as defined in the ABL Credit Agreement) in a corresponding
amount in a corresponding amount are permanently reduced or terminated in
connection with any such repayment), with the applicable Reinvestment Deferred
Amount, 18 months) after such Reinvestment Event and (b) the date on which the
Borrower shall have determined not to, or shall have otherwise ceased to, (i)
restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets useful in the Borrower’s or the applicable Restricted Subsidiary’s
business or (ii) prepay or repay (or, in the case of Term Loans, repurchase
pursuant to Section 9.4(g)) (I) Term Loans, (II) permitted Indebtedness that is
secured on a pari passu basis (without regard to control of remedies or
application of payments) with the Obligations or the “Obligations” under and as
defined in the ABL Credit Agreement, (III) “FILO Term Loans” (as defined in the
ABL Credit Agreement) under the ABL Credit Agreement (or any refinancing thereof
that does not constitute Junior Lien Obligations) or (IV) “Revolving Credit
Loans” (as defined in the ABL Credit Agreement) under the ABL Credit Agreement
(or any refinancing thereof that does not constitute Junior Lien Obligations)
(to the extent that, with respect to such “Revolving Credit Loans”, “Revolving
Credit Commitments” (as defined in the ABL Credit Agreement) in a corresponding
amount are permanently reduced or terminated in connection with any such
repayment), with all or any portion of the relevant Reinvestment Deferred
Amount.




--------------------------------------------------------------------------------

51


“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Repayment”: as defined in Section 1.5(d).
“Replacement Facility”: as defined in Section 2.25(a).
“Replacement Facility Amendment”: as defined in Section 2.25(c).
“Replacement Liens”: with respect to any Lien, any modification, replacement,
renewal or extension of such Lien; provided that (i) such modification,
replacement, renewal or extension of such Lien does not extend to any additional
property other than (A) after-acquired property (to the extent such
after-acquired property would have been subject to such Lien prior to such
modification, replacement, renewal or extension) and (B) proceeds and products
thereof, and (ii) any Indebtedness secured by such Liens is permitted by Section
6.2.
“Replacement Term Loans”: as defined in Section 2.25(a).
“Reportable Event”: any of the “reportable events” set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Single Employer
Plan, other than those events as to which notice is waived pursuant to PBGC
Regulation § 4043 as in effect on the Amendment Effective Date (no matter how
such notice requirement may be changed in the future).
“Representative”: with respect to any series of Permitted Pari Passu Secured
Refinancing Debt, “Permitted Pari Passu Secured FILO Refinancing Debt” (as
defined in the ABL Credit Agreement), Permitted Junior Secured Refinancing Debt,
“Permitted Junior Secured FILO Refinancing Debt” (as defined in the ABL Credit
Agreement) or other Indebtedness permitted to be incurred pursuant to Section
6.2 (and permitted to be secured by all or any portion of the Collateral
pursuant to Section 6.3), the trustee, administrative agent, collateral agent,
security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities.
“Required Lenders”: at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.
“Requirement of Tax Law”: as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority
relating to Taxes, in each case applicable to or binding upon such Person or any
of its Property or to which such Person or any of its Property is subject.




--------------------------------------------------------------------------------

52


“Resignation Effective Date”: as defined in Section 8.9.
“Responsible Officer”: as to any Person, the chief executive officer, president,
chief financial officer, chief accounting officer, comptroller, treasury
manager, treasurer or assistant treasurer of such Person, but in any event, with
respect to financial matters, the chief financial officer, chief accounting
officer, comptroller, treasurer or assistant treasurer of such Person. Unless
otherwise qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.
“Restricted Payments”: as defined in Section 6.6.
“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.
“Returns”: with respect to any Investment, any dividends, distributions, return
of capital and other amounts received or realized in respect of such Investment.
“Sale and Leaseback Transaction”: as defined in Section 6.11.
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
for purposes of Sanctions imposed, administered or enforced by the U.S.
government, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of “designated Persons” maintained by the Office of Foreign Assets Control
of the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, (b) any Person listed in any
Sanctions-related list of “designated Persons” maintained by the federal
government of Canada, (c) any Person operating, organized or resident in a
Sanctioned Country or (d) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a), (b) or (c).
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government or the
Canadian government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom.
“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
“Scheduled Repayment Amount”: for any Excess Cash Flow Period, the aggregate
amount of all scheduled repayments of any Term Loans, any Permitted Pari Passu
Secured Refinancing Debt and, to the extent secured by Liens on a pari passu
basis (without regard to control of remedies or application of payments) with
the Term Loans, any Incremental Equivalent Debt, in each case made during such
Excess Cash Flow Period (or, at the option of the Borrower, during the next
Excess Cash Flow Period and prior to the Excess Cash Flow Application Date in
such next Excess Cash Flow Period), except, in each case, to the extent




--------------------------------------------------------------------------------

53


financed with the proceeds of Funded Debt (other than Funded Debt consisting of
revolving indebtedness). To the extent such repayments made after the applicable
Excess Cash Flow Period reduce Excess Cash Flow for such Excess Cash Flow
Period, such repayments shall not also reduce Excess Cash Flow in the Excess
Cash Flow Period in which they are made.
“Screen Rate”: as defined in the definition of “LIBO Rate”.
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“Secured Parties”: as defined in the Guarantee and Collateral Agreement.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Canadian Guarantee and Collateral Agreement, any
intellectual property security agreements required to be delivered pursuant to
the Guarantee and Collateral Agreement or any other Loan Document, any deed of
hypothec, Bank Act (Canada) security documents and all other security documents
hereafter delivered to the Collateral Agent granting a Lien on any Property of
any Loan Party to secure any of the obligations and liabilities of any Loan
Party under any Loan Document.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, (d)
such Person does not intend to incur, or believe or reasonably should believe
that it will incur debts beyond its ability to pay as they mature, and (e) such
Person is not an “insolvent person” as such term is defined in the Bankruptcy
and Insolvency Act (Canada). For purposes of this definition, (i) “debt” means
liability on a “claim”, and (ii) “claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured. For purposes of this
definition, the amount of any contingent, unliquidated and disputed claim and
any claim that has not been reduced to judgment at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.
“Specified Change of Control”: a “Change of Control”, or like event, as defined
in the agreements governing any Material Debt.




--------------------------------------------------------------------------------

54


“Specified China Subsidiary”: either (a) an entity to be formed after the
Amendment Effective Date, which immediately upon formation will be a Foreign
Subsidiary, or (b) GNC Hong Kong Limited (but which in either case may cease to
be a Subsidiary pursuant to Section 6.5(t)).
“Specified Harbin Proceeds”: as defined in Section 2.15(i).
“Specified Hedge Agreement”: any Hedge Agreement entered into or assumed by the
Borrower or any Guarantor and any Qualified Counterparty and designated by the
Qualified Counterparty and the Borrower in writing to the Administrative Agent
as a “Specified Hedge Agreement”; provided that in no event shall “Specified
Hedge Agreements” under and as defined in the ABL Credit Agreement constitute
Specified Hedge Agreements hereunder. Notwithstanding the foregoing, for all
purposes of the Loan Documents, any guarantee of, or grant of any Lien to
secure, any obligations in respect of a Specified Hedge Agreement by a Guarantor
shall not include any Excluded Swap Obligations.
“Specified Prepayment Event”: limited to any Prepayment Event described in
clause (b) of the definition of “Prepayment Event”.
“Specified Taxable Year”: as defined in Section 6.6(c).
“Springing Maturity Date”: May 16, 2020 or, if later, the date that is 91 days
prior to the stated maturity date of any Indebtedness that refinances the
Convertible Senior Notes and has a stated maturity date between August 15, 2020
and June 2, 2021.
“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentage shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Intercompany Note”: the Subordinated Intercompany Note attached as
Exhibit C to the Guarantee and Collateral Agreement.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company, unlimited liability company or other entity of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a




--------------------------------------------------------------------------------

55


“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Subsidiary Guarantor”: each Subsidiary of the Borrower, other than an Excluded
Subsidiary.
“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Borrowing”: any Borrowing of Term Loans.
“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower under this Agreement.
“Term Loan Lenders”: each Lender that has a Term Loan Commitment or that is the
holder of a Term Loan.
“Term Loans”: any term loans made or outstanding pursuant to this Agreement.
“Term Priority Collateral”: “Term Priority Collateral” under and as defined in
the ABL Intercreditor Agreement.
“Test Period”: on any date of determination, the period of four consecutive
fiscal quarters of the Borrower then most recently ended for which financial
statements have been delivered or were required to be delivered pursuant to
Section 5.1(a) or (b), taken as one accounting period.
“Tranche B Term Loan Lenders”: each Lender that is the holder of a Tranche B
Term Loan.
“Tranche B Term Loans”: the Tranche B-1 Term Loans and the Tranche B-2 Term
Loans.
“Tranche B-1 Term Loan Facility”: the Tranche B-1 Term Loans.
“Tranche B-1 Term Loan Installment Date”: as defined in Section 2.3(a).
“Tranche B-1 Term Loan Lenders”: each Lender that is the holder of a Tranche B-1
Term Loan.
“Tranche B-1 Term Loan Maturity Date”: March 4, 2019.
“Tranche B-1 Term Loan Percentage”: as to any Tranche B-1 Term Loan Lender at
any time, the percentage which the aggregate principal amount of such Tranche
B-1 Term Loan Lender’s Tranche B-1 Term Loans then outstanding constitutes of
the aggregate principal amount of the Tranche B-1 Term Loans then outstanding.
“Tranche B-1 Term Loans”: as defined in the Amendment Agreement. The aggregate
outstanding principal amount of the Tranche B-1 Term Loans on the Amendment
Effective Date after giving effect to the Amendment Agreement is
$151,861,534.27.




--------------------------------------------------------------------------------

56


“Tranche B-2 Term Loan Conversion”: as defined in Section 2.27.
“Tranche B-2 Term Loan Facility”: the Tranche B-2 Term Loans.
“Tranche B-2 Term Loan Installment Date”: as defined in Section 2.3(b).
“Tranche B-2 Term Loan Lenders”: each Lender that is the holder of a Tranche B-2
Term Loan.
“Tranche B-2 Term Loan Maturity Date”: March 4, 2021 (provided that, unless on
or prior to the Springing Maturity Date, all outstanding amounts under the
Convertible Senior Notes exceeding $50,000,000 have been either (x) refinanced
with Indebtedness that matures later than June 2, 2021 or (y) repaid (other than
with the proceeds of Indebtedness that matures earlier than June 3, 2021) or
converted into equity of Parent or Holdings or Effectively Discharged, the
Tranche B-2 Term Loan Maturity Date shall be the Springing Maturity Date).
“Tranche B-2 Term Loan Percentage”: as to any Tranche B-2 Term Loan Lender at
any time, the percentage which the aggregate principal amount of such Tranche
B-2 Term Loan Lender’s Tranche B-2 Term Loans then outstanding constitutes of
the aggregate principal amount of the Tranche B-2 Term Loans then outstanding.
“Tranche B-2 Term Loans”: as defined in the Amendment Agreement. The aggregate
outstanding principal amount of the Tranche B-2 Term Loans on the Amendment
Effective Date after giving effect to the Amendment Agreement is
$979,335,821.32.
“Treasury Rate”: the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) which has
become publicly available at least two Business Days (but not more than five
Business Days) prior to the date of any Specified Prepayment Event (or, if such
statistical release is not so published or available, any publicly available
source of similar market data selected by the Borrower in good faith)) most
nearly equal to the period from such date of acceleration to March 4, 2021;
provided, however, that if the period from the date of such Specified Prepayment
Event to March 4, 2021 is not equal to the constant maturity of a United States
Treasury security for which a weekly average yield is given, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of two years shall be used.
“Type”: when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” or “Uniform Commercial Code”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unrestricted Cash”: cash or Cash Equivalents of the Borrower or any of its
Restricted Subsidiaries that are not subject to any express contractual
restrictions on the application thereof (it being expressly understood and
agreed that, for the avoidance of doubt,




--------------------------------------------------------------------------------

57


affirmative and negative covenants and events of default that do not expressly
restrict the application of such cash or Cash Equivalents shall not constitute
express contractual restrictions for purposes of this definition) and not
subject to any Lien (other than Liens created by the Loan Documents or the ABL
Loan Documents or securing Incremental Equivalent Debt, Permitted Pari Passu
Secured Refinancing Debt, “Permitted Pari Passu Secured FILO Refinancing Debt”
(as defined in the ABL Credit Agreement), Permitted Junior Secured Refinancing
Debt, “Permitted Junior Secured FILO Refinancing Debt” (as defined in the ABL
Credit Agreement) or Indebtedness permitted by Section 6.2(dd) or (ff),
non-consensual Liens permitted by Section 6.3 or (whether or not consensual)
Liens permitted by Sections 6.3(m) and 6.3(q)). For the avoidance of doubt, when
any of the Consolidated Net Senior Secured Leverage Ratio or Consolidated Net
Total Leverage Ratio is being calculated for purposes of incurring Incremental
Equivalent Debt, Indebtedness under 6.2(i) or (ff) or other Indebtedness
incurred based on a ratio test, the proceeds of such Indebtedness shall not
constitute Unrestricted Cash for purposes of such calculation.
“Unrestricted Subsidiary”: any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.15 subsequent to the Amendment Effective Date, until such Person
ceases to be an Unrestricted Subsidiary of the Borrower in accordance with
Section 5.15.
“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal (excluding
nominal amortization), including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.
“Withholding Agent”: any Loan Party or the Administrative Agent, as applicable.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (a) directors’ qualifying shares and (b) nominal
shares issued to foreign nationals to the extent required by any applicable
Requirement of Law) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




--------------------------------------------------------------------------------

58


1.2    Other Definitional Provisions.
(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)As used herein and in the other Loan Documents, unless otherwise specified
herein or in such other Loan Document:
(i)the words “hereof”, “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Documents as a whole and not
to any particular provision of thereof;
(ii)Section, Schedule and Exhibit references refer to (A) the appropriate
Section, Schedule or Exhibit in this Agreement or (B) to the extent such
references are not present in this Agreement, to the Loan Document in which such
reference appears;
(iii)the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
(iv)the word “will” shall be construed to have the same meaning and effect as
the word “shall”;
(v)the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings);
(vi)unless the context requires otherwise, the word “or” shall be construed to
mean “and/or”;
(vii)unless the context requires otherwise, (A) any reference to any Person
shall be construed to include such Person’s legal successors and permitted
assigns, (B) any reference to any law or regulation shall refer to such law or
regulation as amended, modified or supplemented from time to time, and any
successor law or regulation, (C) the words “asset” and “property” shall be
construed to have the same meaning and effect, and (D) references to agreements
(including this Agreement) or other Contractual Obligations shall be deemed to
refer to such agreements or Contractual Obligations as amended, restated,
amended and restated, supplemented or otherwise modified from time to time;
(viii)references to any direct or indirect parent company of the Parent shall
refer to Holdings and any of its Wholly Owned Subsidiaries which are parent
companies of the Parent; and
(ix)for purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may




--------------------------------------------------------------------------------

59


be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Québec, (q) “personal property” shall
be deemed to include “movable property”, (r) “real property” shall be deemed to
include “immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (w) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (x) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatary”.
(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.
(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)The expressions “payment in full,” “paid in full” and any other similar terms
or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all of the Obligations
(excluding Obligations in respect of (x) any Specified Hedge Agreements and Cash
Management Obligations and (y) contingent reimbursement and indemnification
obligations that are not then due and payable).
1.3    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Term B-1 Loan”) or by
Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a Eurodollar Term
B-1 Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Term B-1 Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type (e.g., a “Eurodollar Term B-1 Borrowing”).
1.4    Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time (provided that, (i) notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Holdings or any Subsidiary at “fair value”,
as defined therein, (ii) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated




--------------------------------------------------------------------------------

60


manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof), (iii) for purposes of
determinations of the Consolidated Net Senior Secured Leverage Ratio, the
Consolidated Net First Lien Leverage Ratio and the Consolidated Net Total
Leverage Ratio, GAAP shall be construed as in effect on the Amendment Effective
Date and (iv) notwithstanding anything to the contrary herein, in the event of a
change under GAAP (or the application thereof) requiring any leases to be
capitalized that are not required to be capitalized as of the Amendment
Effective Date, only those leases that would result or would have resulted in
Capital Lease Obligations or Capital Expenditures on the Amendment Effective
Date (assuming for purposes hereof that they were in existence on the Amendment
Effective Date) will be considered capital leases and all calculations under
this Agreement will be made in accordance therewith. In the event that any
“Accounting Change” as defined below shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then upon the written request of the Borrower or the
Administrative Agent, the Borrower, the Administrative Agent and the Lenders
shall enter into good faith negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Change with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such Accounting Change as if such Accounting
Change had not occurred; provided that provisions of this Agreement in effect
prior to the date of such Accounting Change shall remain in effect until the
effective date of such amendment. “Accounting Change” refers to any change in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants.
1.5    Pro Forma Calculations. (a) Notwithstanding anything to the contrary
herein, the Consolidated Net Total Leverage Ratio, the Consolidated Net First
Lien Leverage Ratio and the Consolidated Net Senior Secured Leverage Ratio shall
be calculated in the manner prescribed by this Section 1.5; provided that
notwithstanding anything to the contrary in clauses (b), (c) or (d) of this
Section 1.5, when calculating the Consolidated Net First Lien Leverage Ratio for
the purposes of (i) the ECF Percentage of Excess Cash Flow and (ii) determining
actual compliance (not Pro Forma Compliance or compliance on a Pro Forma Basis)
with the Financial Covenant for purposes of Section 6.1, the events described in
this Section 1.5 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect.
(a)For purposes of calculating the Consolidated Net Total Leverage Ratio,
Consolidated Net First Lien Leverage Ratio and the Consolidated Net Senior
Secured Leverage Ratio, Pro Forma Transactions (and the incurrence or repayment
of any Indebtedness in connection therewith) that have been made (i) during the
applicable Test Period or (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Pro Forma
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Pro Forma
Transaction) had occurred on the first day of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Pro Forma Transaction that would




--------------------------------------------------------------------------------

61


have required adjustment pursuant to this Section 1.5, then the Consolidated Net
Total Leverage Ratio, the Consolidated Net First Lien Leverage Ratio and the
Consolidated Net Senior Secured Leverage Ratio shall be calculated to give pro
forma effect thereto in accordance with this Section 1.5.
(b)Whenever pro forma effect is to be given to a Pro Forma Transaction, the pro
forma calculations shall be made in good faith by a Responsible Officer of the
Borrower and include, without duplication, (i) the EBITDA (as determined in good
faith by the Borrower and in any case consistent with the definition of
“Consolidated EBITDA” set forth herein) of any Person or line of business
acquired or disposed of and (ii) the “run-rate” (i.e., the full recurring
benefit for a period associated with an action taken or expected to be taken)
amount of cost savings, operating expense reductions, other operating
improvements and synergies resulting from such Pro Forma Transaction that are
certified by such Responsible Officer of the Borrower to the Administrative
Agent as being (x) factually supportable and reasonably identifiable, reasonably
attributable to the actions specified and reasonably anticipated to result from
such actions and (y) reasonably anticipated to be realized within twelve months
after the closing date of such Pro Forma Transaction (calculated on a pro forma
basis as though such cost savings, operating expense reductions, other operating
improvements and synergies had been realized on the first day of the relevant
Test Period as if such cost savings, operating expense reductions, other
operating improvements and synergies were realized during the entirety of such
period, net of the amount of actual benefits realized during such period from
such actions.
(c)In the event that the Borrower or any Restricted Subsidiary (i) incurs
(including by assumption or guarantees) or (ii) repays, redeems, defeases,
retires, extinguishes or is released from or otherwise no longer obligated in
respect of (each, a “Repayment”), any Indebtedness included in the calculations
of the Consolidated Net Total Leverage Ratio, the Consolidated Net First Lien
Leverage Ratio and the Consolidated Net Senior Secured Leverage Ratio, as the
case may be (in each case, other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), (x) during the applicable Test Period or (y) subsequent to the end of
the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Consolidated Net Total
Leverage Ratio, the Consolidated Net First Lien Leverage Ratio and the
Consolidated Net Senior Secured Leverage Ratio shall be calculated giving pro
forma effect to such incurrence or Repayment of Indebtedness, to the extent
required, as if the same had occurred on the last day of the applicable Test
Period.
1.6    Classification of Permitted Items. For purposes of determining compliance
at any time with Sections 6.2, 6.3, 6.5, 6.6, 6.8, 6.9, 6.13 or 6.14, in the
event that any Lien, Investment, Indebtedness, Disposition, Restricted Payment,
Contractual Obligation, encumbrance or restriction or payment, prepayment,
repurchase, redemption, defeasance or amendment, modification or other change in
respect of Indebtedness meets the criteria of more than one of the categories of
transactions permitted pursuant to any clause of such Sections 6.2, 6.3, 6.5,
6.6, 6.8, 6.9, 6.13 or 6.14, such transaction (or portion thereof) at any time
shall be permitted under one or more of such clauses as determined by the
Borrower in its sole discretion at such time of determination. For the avoidance
of doubt, (i) the Borrower may at any time




--------------------------------------------------------------------------------

62


classify and reclassify Indebtedness (or any portion thereof) incurred under
Section 6.2 and Liens (or any portion thereof) incurred under Section 6.3 among
applicable exceptions to such covenants and (ii) if the Borrower or any
Restricted Subsidiary in connection with any transaction or series of related
transactions substantially concurrently (A) incurs Indebtedness as permitted by
a ratio-based basket and (B) incurs Indebtedness under a non-ratio-based basket,
then the applicable ratio will be calculated with respect to such action under
the applicable ratio-based basket without regard to such action under such
non-ratio-based basket made in connection with such transaction or series of
related transactions.
1.7    Rounding. Any financial ratios required to be satisfied in order for a
specific action to be permitted under this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
1.8    Currency Equivalents Generally.
(a)For purposes of determining compliance with Sections 6.2, 6.3, 6.8 and 6.9
with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).
(b)For purposes of determining the Consolidated Net Senior Secured Leverage
Ratio, the Consolidated Net First Lien Leverage Ratio and the Consolidated Net
Total Leverage Ratio, amounts denominated in a currency other than Dollars will
be converted to Dollars at the currency exchange rates used in preparing the
Borrower’s financial statements corresponding to the Test Period with respect to
the applicable date of determination and will, in the case of Indebtedness,
reflect the currency translation effects, determined in accordance with GAAP, of
Hedge Agreements permitted hereunder for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness.
1.9    Limited Condition Transactions.
(a)Notwithstanding anything to the contrary herein, for the purpose of (i)
compliance with any financial ratio or test (including, without limitation, any
Consolidated Net Senior Secured Leverage Ratio test, any Consolidated Net First
Lien Leverage Ratio test, any Consolidated Net Total Leverage Ratio test, and/or
the amount of Consolidated EBITDA) or (ii) accuracy of any representations or
warranties or the absence of a Default or Event of Default (or any type of
Default or Event of Default) as a condition to the consummation of any
transaction in connection with any Permitted Acquisition or other similar
permitted Investment that is, in each case, not conditioned on obtaining third
party financing (including the assumption or incurrence of Indebtedness) (any
such action, a “Limited Condition Transaction”), the determination of whether
the relevant condition is satisfied may be made, at the election of the Borrower
(a “LCT Election”), (1) in the case of any Permitted Acquisition or other
similar




--------------------------------------------------------------------------------

63


permitted Investment, at the time of (or on the basis of the financial
statements for the most recently ended applicable Test Period at the time of)
either (x) the execution of the definitive agreement with respect to such
Permitted Acquisition or other Investment or (y) the consummation of such
Permitted Acquisition or other Investment (the “LCT Test Date”), in each case,
after giving effect to the relevant Permitted Acquisition or other Investment on
a Pro Forma Basis. If the Borrower has made a LCT Election for any Limited
Condition Transaction, then in connection with any subsequent determination of
compliance with any financial ratio or test and/or the amount of Consolidated
EBITDA on or following the relevant LCT Test Date and prior to the earlier of
the date on which such Limited Condition Transaction is consummated or the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, compliance
with any such financial ratio or test and/or amount of Consolidated EBITDA shall
be tested by calculating the availability under such financial ratio or test
and/or the amount of Consolidated EBITDA, as applicable, on a Pro Forma Basis
assuming such Limited Condition Transaction and any other transactions in
connection therewith have been consummated (including any incurrence of
indebtedness and the use of proceeds thereof).
(b)For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, any Consolidated Net Senior Secured Leverage
Ratio test, any Consolidated Net First Lien Leverage Ratio test, any
Consolidated Net Total Leverage Ratio test and/or the amount of Consolidated
EBITDA), such financial ratio or test shall be calculated at the time such
action is taken (subject to the immediately preceding paragraph), such change is
made, such transaction is consummated or such event occurs, as the case may be,
and no Default or Event of Default shall be deemed to have occurred solely as a
result of a change in such financial ratio or test occurring after the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be.
(c)Notwithstanding anything to the contrary herein, in the case of any Limited
Condition Transaction and any Incremental Term Loans to be incurred to finance
such Limited Condition Transaction (it being understood that no Incremental Term
Loans may be incurred to finance a Limited Condition Transaction without the
consent of the Required Lenders), (x) no representations or warranties shall be
required to be made or be accurate as a condition to such Limited Condition
Transaction or incurrence other than customary “specified representations” and
(y) the absence of a Default or Event of Default shall not be required as a
condition to the consummation of such Limited Condition Transaction or such
incurrence (but shall be tested at the time of the execution of the definitive
agreement with respect to the Limited Condition Transaction).




--------------------------------------------------------------------------------


64


SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
2.1    Tranche B Term Loans. On the 2013 Closing Date, the lenders party to the
Existing Credit Agreement on such date made term loans to the Borrower or
continued existing term loans that were outstanding on such date. As of the
Amendment Effective Date, the aggregate outstanding principal amount of Tranche
B-1 Term Loans is $151,861,534.27 and the aggregate outstanding principal amount
of Tranche B-2 Term Loans is $979,335,821.32. The Tranche B Term Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Section 2.10.
2.2    [Reserved].
2.3    Repayment of Tranche B Term Loans .
(a)    The Tranche B-1 Term Loan of each Tranche B-1 Term Loan Lender shall
mature in consecutive quarterly installments (each a “Tranche B-1 Term Loan
Installment Date”), commencing on March 31, 2014, each of which shall be in an
amount equal to such Lender’s Tranche B-1 Term Loan Percentage multiplied by the
amount set forth below opposite such installment:
Installment
Principal Amount
 
 
March 31, 2014
$1,137,500
June 30, 2014
$1,137,500
September 30, 2014
$1,137,500
December 31, 2014
$1,137,500
March 31, 2015
$1,137,500
June 30, 2015
$1,137,500
September 30, 2015
$1,137,500
December 31, 2015
$1,137,500
March 31, 2016
$1,137,500
June 30, 2016
$1,137,500
September 30, 2016
$1,137,500
December 31, 2016
$1,137,500
March 31, 2017
$1,137,500
June 30, 2017
$1,137,500
September 30, 2017
$1,137,500
December 31, 2017
$1,137,500
March 31, 2018
$1,137,500
June 30, 2018
$1,137,500
September 30, 2018
$1,137,500
December 31, 2018
$1,137,500
March 4, 2019
$147,311,534.27





--------------------------------------------------------------------------------

65


; provided that the final principal repayment installment of the Tranche B-1
Term Loans repaid on the Tranche B-1 Term Loan Maturity Date shall be, in any
event, in an amount equal to the aggregate principal amount of all Tranche B-1
Term Loans outstanding on such date.
(b)    The Tranche B-2 Term Loans of each Tranche B-2 Term Loan Lender shall be
payable in equal consecutive quarterly installments on the last Business Day of
each March, June, September and December (each a “Tranche B-2 Term Loan
Installment Date”), commencing on March 31, 2018, in a quarterly amount equal to
such Tranche B-2 Term Loan Lender’s Tranche B-2 Term Loan Percentage multiplied
by $10,700,000; provided that the final principal repayment installment of the
2020 Tranche B-2 Term Loans repaid on the Tranche B-2 Term Loan Maturity Date
shall be, in any event, in an amount equal to the aggregate principal amount of
all Tranche B-2 Term Loans outstanding on such date.
2.4    [Reserved].
2.5    Loans and Borrowings. (a) The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder.
(a)    Subject to Section 2.17, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Lender to make such Loan and the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $2,500,000. At the time each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 15 Eurodollar Borrowings outstanding; provided that
after the establishment of any new Class of Loans hereunder, the number of
Interest Periods otherwise permitted by this Section 2.5(c) shall increase by
three Interest Periods for each applicable Class so established.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date for such Borrowing.
2.6    Request for Borrowing. To request a Borrowing of Term Loans, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 A.M., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic
transmission to the Administrative




--------------------------------------------------------------------------------

66


Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower. Such Borrowing Request shall specify the
following information in compliance with Section 2.5:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.9.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
2.7    [Reserved].
2.8    [Reserved].
2.9    Funding of Borrowings. (a) Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or such other account reasonably approved by the Administrative Agent, in
each case, as is designated by the Borrower in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such




--------------------------------------------------------------------------------

67


corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
2.10    Interest Elections. (a) Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.6 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic transmission to the Administrative Agent of a written Interest
Election Request signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.5:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.




--------------------------------------------------------------------------------

68


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Term Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Term
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
2.11    [Reserved].
2.12    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date applicable to such Loan.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement. To the extent
any such accounts are inconsistent with the Register, the Register shall govern.
(e)    Any Lender may request through the Administrative Agent that Loans made
by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered




--------------------------------------------------------------------------------

69


assigns and in the form of Exhibit E. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.4) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.
2.13    Prepayment of Loans. (a) The Borrower shall have the right at any time
and from time to time to voluntarily prepay any Borrowing in whole or in part,
without premium or penalty (but subject to Section 2.19) subject to prior notice
in accordance with paragraph (c) of this Section.
(b)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(c) of this Section. Each optional prepayment of Term Loans shall be applied to
the Class or Classes of Term Loans as directed by the Borrower. Each mandatory
prepayment of Term Loans (i) pursuant to Section 2.15(a) shall be applied
ratably to the Term Loans, (ii)(A) pursuant to Section 2.15(b)(i) shall be
applied ratably to the Tranche B-2 Term Loans and (B) pursuant to Section
2.15(b)(ii) shall be applied as described therein, (iii) pursuant to 2.15(c) or
2.15(d) shall be applied first, ratably, to the Tranche B-2 Term Loans until the
Tranche B-2 Term Loans are repaid in full and second, ratably, to the “FILO Term
Loans” (as defined in the ABL Credit Agreement) if permitted pursuant to the
terms of the ABL Credit Agreement, and if not permitted pursuant to the Terms of
the ABL Credit Agreement or if the “FILO Term Loans” shall have been repaid in
full shall be applied ratably to the remaining Term Loans, (iv)(A) pursuant to
Section 2.15(e)(i) shall be applied ratably to the Class of Term Loans to be
repaid with the Net Cash Proceeds of such Replacement Term Loans or Permitted
Term Loan Refinancing Indebtedness and (B) pursuant to Section 2.15(e)(ii) shall
be applied ratably to the Tranche B-1 Term Loans, (v) pursuant to Section
2.15(f) shall be applied ratably to the Tranche B-2 Term Loans held by Early
Consenters that did not select the Cash Option, (vi) pursuant to Section 2.15(g)
shall be applied ratably to the Tranche B-2 Term Loans held by Late Consenters
that did not select the Cash Option, (vii) pursuant to Section 2.15(h) shall be
applied ratably to the Tranche B-2 Term Loans held by Cash Option Lenders and
(viii)(A) pursuant to Section 2.15(i) and constituting Specified Harbin Proceeds
shall be applied ratably to the Tranche B-2 Term Loans and (B) pursuant to
Section 2.15(i) and not constituting Specified Harbin Proceeds shall be applied
as set forth in the proviso thereto (in each of the preceding clauses (i) though
(viii) based on the respective outstanding principal amounts thereof unless, in
the case of Extended Term Loans, Incremental Term Loans or Replacement Term
Loans, the applicable Permitted Amendment specifies a less favorable treatment).
Prepayments of Term Loans shall be applied to the remaining scheduled
installments as follows:
(i)    any mandatory prepayments of Term Loans pursuant to Section 2.15 shall be
applied (a) in the case of the Tranche B Term Loans, to the remaining scheduled
installments thereof as directed by the Borrower, and, in the absence of such
direction, in direct order of maturity (provided that mandatory prepayments
pursuant to Section 2.15(f), (g) and (h) shall be applied to the remaining
scheduled installments of Tranche B-2 Term Loans in inverse order of maturity),
and (b) in the case of any other Term Loans, in the order specified in the
applicable Permitted Amendment, and




--------------------------------------------------------------------------------

70


(ii)    any optional prepayments of Term Loans pursuant to Section 2.13(a) shall
be applied to the remaining scheduled installments thereof as directed by the
Borrower, and, in the absence of such direction, in direct order of maturity.
(c)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by written notice (which may be by email)) of any voluntary
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 10:00 a.m., New York City time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that any notice of prepayment of Term Loans may be conditioned upon the
effectiveness of other credit facilities or any other financing or a sale
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial voluntary prepayment of any Borrowing
pursuant to Section 2.13(a) shall be in an integral multiple of $500,000 and not
less than $2,500,000 (or, if less, the remaining outstanding amount of such
Borrowing). Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.16. Each repayment of a Borrowing shall be applied ratably
to the Loans included in the repaid Borrowing. In the event the Borrower fails
to specify the Borrowings to which any voluntary prepayment shall be applied,
such prepayment shall be applied to prepay first ratably the Tranche B-1 Term
Loans until the Tranche B-1 Term Loans are repaid in full and second ratably to
the remaining Term Loans (unless, with respect to a Class of Term Loans, the
applicable Permitted Amendment specifies a less favorable treatment).
(d)    Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.21(c)) or any other Loan Document, the Purchasing Borrower
Parties shall have the right at any time and from time to time to purchase Term
Loans by way of assignment in accordance with Section 9.4(g).
(e)    In the event that any Prepayment Event occurs (i) after the Amendment
Effective Date but prior to the date that is 12 months after the Amendment
Effective Date, the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Tranche B-2 Term Loan Lenders, a
prepayment premium of 0% of the outstanding principal amount of the Tranche B-2
Term Loans subject to such Prepayment Event plus, to the extent such Prepayment
Event constitutes a Specified Prepayment Event, the Make-Whole Amount, (ii) on
or after the date that is 12 months after the Amendment Effective Date but prior
to the date that is 24 months after the Amendment Effective Date, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Tranche B-2 Term Loan Lenders, a prepayment premium of 2% of the
outstanding principal amount of the Tranche B-2 Term Loans subject to such
Prepayment Event plus, to the extent such Prepayment Event constitutes a
Specified Prepayment Event, the Make-Whole Amount and (iii) on or after the date
that is 24 months after the Amendment Effective Date but prior to the date that
is 30 months after the Amendment Effective Date, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Tranche
B-2 Term Loan Lenders, a prepayment




--------------------------------------------------------------------------------

71


premium of 1% of the outstanding principal amount of the Tranche B-2 Term Loans
subject to such Prepayment Event.
(f)    Any Lender, at its option, may elect to decline any mandatory prepayment
pursuant to Section 2.15(b), (c), (d) or (i) of any Term Loan held by it if it
shall give written notice to the Administrative Agent thereof by 5:00 P.M., New
York City time, not later than one Business Day after the date of such Lender’s
receipt of notice regarding such prepayment (any such Lender, a “Declining
Lender”), and on the date of any such prepayment, any amounts that would
otherwise have been applied to prepay Term Loans owing to Declining Lenders
shall instead be retained by the Borrower for application for any purpose not
prohibited by this Agreement (any such amounts, “Declined Proceeds”).
2.14    Fees.
(a)    On the earlier to occur of (i) the fifth Business Day following the date
on which the aggregate Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries after the Amendment Effective Date from Asset Sales,
Recovery Events and issuances of Capital Stock exceed $150,000,000 and (ii) the
Tranche B-1 Term Loan Maturity Date, the Borrower agrees to pay to each Tranche
B-2 Term Loan Lender a fee in an amount equal to 2.00% of the aggregate
principal amount of Tranche B-2 Term Loans held by such Tranche B-2 Term Loan
Lender on such date (such fee, the “Duration Fee”); provided that if such
earlier date occurs pursuant to clause (i) above, the aggregate principal amount
of each Tranche B-2 Term Loan Lender’s Tranche B-2 Term Loans on such date shall
be calculated after giving effect to any mandatory prepayment of such Tranche
B-2 Term Loans required to be made and made using the Net Cash Proceeds of the
applicable Asset Sales, Recovery Events and/or issuances of Capital Stock
described in clause (i); provided further that if the Tranche B-2 Term Loans
have been repaid in full on or prior to the earlier of the dates set forth in
clauses (i) and (ii) above, no such Duration Fee shall be payable.
(b)    The Borrower agrees to pay to the Administrative Agent and to the
Collateral Agent, for their own account, fees payable in the amounts and at the
times separately agreed upon between the Borrower and each of the Administrative
Agent and the Collateral Agent.
2.15    Mandatory Prepayments. (a) If Indebtedness is incurred by Parent, the
Borrower or any of its Restricted Subsidiaries (other than Indebtedness
permitted under Section 6.2 or Section 6.16), then no later than two Business
Days after the date of such issuance or incurrence, an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied to the prepayment of the Term
Loans as set forth in Section 2.15(j) (together with (x) accrued and unpaid
interest thereon and (y) any applicable prepayment premium as set forth in
Section 2.13(e)) in the order set forth in Section 2.13(b). The provisions of
this Section do not constitute a consent to the incurrence of any Indebtedness
by Parent, the Borrower or any of its Restricted Subsidiaries.
(b)    If on any date Parent, the Borrower or any of its Restricted Subsidiaries
shall receive Net Cash Proceeds from any Asset Sale or Recovery Event in an
amount up to $200,000,000 for all Net Cash Proceeds received on or prior to such
date from Asset Sales or




--------------------------------------------------------------------------------

72


Recovery Events (it being understood that amounts in excess of $200,000,000
shall be applied pursuant to Section 2.15(c)), then, no later than five Business
Days (or, if a Default or Event of Default has occurred and is continuing, three
Business Days) after the date of receipt by Parent, the Borrower or any of its
Restricted Subsidiaries of such Net Cash Proceeds, an amount equal to (i) 50% of
the Asset Sale Percentage of such Net Cash Proceeds shall be applied to the
prepayment of the Tranche B-2 Term Loans in the order set forth in Section
2.13(b) as set forth in Section 2.15(j) (together with (x) accrued and unpaid
interest thereon and (y) any applicable prepayment premium as set forth in
Section 2.13(e)) and (ii) 50% of the Asset Sale Percentage of such Net Cash
Proceeds shall be applied to voluntary prepayments of (or, in the case of Term
Loans, repurchases pursuant to Section 9.4(g) of), as the Borrower may elect in
its sole discretion, (I) any Term Loans, (II) permitted Indebtedness that is
secured on a pari passu basis (without regard to control of remedies or
application of payments) with the Obligations or the “Obligations” under and as
defined in the ABL Credit Agreement, (III) “FILO Term Loans” (as defined in the
ABL Credit Agreement) under the ABL Credit Agreement (or any refinancing thereof
that does not constitute Junior Lien Obligations) or (IV) “Revolving Credit
Loans” (as defined in the ABL Credit Agreement) under the ABL Credit Agreement
(or any refinancing thereof that does not constitute Junior Lien Obligations)
(to the extent that, with respect to such “Revolving Credit Loans”, “Revolving
Credit Commitments” (as defined in the ABL Credit Agreement) in a corresponding
amount are permanently reduced or terminated in connection with any such
prepayment); provided that the provisions of this Section do not constitute a
consent to the consummation of any Disposition not permitted by Section 6.5.
(c)    If on any date Parent, the Borrower or any of its Restricted Subsidiaries
shall receive Net Cash Proceeds from any Asset Sale or Recovery Event exceeding
$200,000,000 for all Net Cash Proceeds received on or prior to such date from
Asset Sales or Recovery Events, unless (i) a Reinvestment Notice shall be
delivered in respect thereof and (ii) the Consolidated Net First Lien Leverage
Ratio on a Pro Forma Basis does not exceed 3.25 to 1.00, then no later than five
Business Days (or, if a Default or Event of Default has occurred and is
continuing, three Business Days) after the date of receipt by Parent, the
Borrower or any of its Restricted Subsidiaries of such Net Cash Proceeds, an
amount equal to the Asset Sale Percentage of the amount of such Net Cash
Proceeds shall be applied to the prepayment of the Term Loans in the order set
forth in Section 2.13(b) as set forth in Section 2.15(j) (together with (x)
accrued and unpaid interest thereon and (y) any applicable prepayment premium as
set forth in Section 2.13(e)); provided that (i) notwithstanding the foregoing,
on each Reinvestment Prepayment Date an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event shall be
applied to the prepayment of the Term Loans (together with accrued interest
thereon) and (ii) the provisions of this Section do not constitute a consent to
the consummation of any Disposition not permitted by Section 6.5.
(d)    If, for any Excess Cash Flow Period, there shall be Excess Cash Flow,
then, on the relevant Excess Cash Flow Application Date, the Borrower shall
apply an amount equal to (i) the ECF Percentage of such Excess Cash Flow minus
(ii) the Scheduled Repayment Amount (if any) for such Excess Cash Flow Period
(including any Scheduled Repayment Amount from the prior Excess Cash Flow Period
to the extent such Scheduled Repayment Amount exceeded the amount required to be
prepaid pursuant to this Section 2.15(d) in such prior Excess Cash Flow Period),
to the prepayment of the Term Loans (together with accrued interest thereon) in
the order set forth in Section 2.13(b), as set forth in Section 2.15(j). Each




--------------------------------------------------------------------------------

73


such prepayment shall be made on a date (an “Excess Cash Flow Application Date”)
no later than ten days after the earlier of (i) the date on which the financial
statements of the Borrower referred to in Section 5.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date such financial statements are actually delivered.
(e)    The Borrower shall apply, on a dollar-for-dollar basis, all of the Net
Cash Proceeds of any (i)(A) Replacement Term Loans and (B) Permitted Term Loan
Refinancing Indebtedness (that is incurred to refinance Term Loans) to the
repayment of Term Loans to be repaid from such Net Cash Proceeds on the date
such Net Cash Proceeds are received and (ii) Incremental Term Facilities and
Incremental Equivalent Debt that is secured on a pari passu basis (without
regard to control of remedies or application of payments) with the Term Loans to
the prepayment of Tranche B-1 Term Loans (together with any accrued interest on,
and breakage costs with respect to, such Tranche B-1 Term Loans) on the date
such Net Cash Proceeds are received. Any such prepayment of Term Loans of a
Class shall be paid (together, with respect to clause (i) of the preceding
sentence, with any applicable payment premium as set forth in Section 2.13(e))
ratably to the holders of such Class and shall be applied to the remaining Term
Loans of such Class in the order specified in Section 2.13(b).
(f)    On the Amendment Effective Date, after giving effect to the Amendment
Agreement, the Borrower shall prepay in kind, on a dollar-for-dollar basis,
$262,788,782.04 in aggregate principal amount of Tranche B-2 Term Loans held by
Early Consenters that did not select the Cash Option with an equal aggregate
principal amount of “FILO Term Loans” (as defined in the ABL Credit Agreement)
under the ABL Credit Agreement. Such prepayment shall be applied ratably to the
Tranche B-2 Term Loans of such Early Consenters and in the order specified in
Section 2.13(b).
(g)    On the Amendment Effective Date, after giving effect to the Amendment
Agreement, the Borrower shall prepay in kind, on a dollar-for-dollar basis, $0
in aggregate principal amount of Tranche B-2 Term Loans held by Late Consenters
that did not select the Cash Option with an equal aggregate principal amount of
“FILO Term Loans” (as defined in the ABL Credit Agreement) under the ABL Credit
Agreement. Such prepayment shall be applied ratably to the Tranche B-2 Term
Loans of such Late Consenters and in the order specified in Section 2.13(b).
(h)    On the Amendment Effective Date, after giving effect to the Amendment
Agreement, the Borrower shall prepay, in cash, $12,211,217.96 in aggregate
principal amount of Tranche B-2 Term Loans held by Cash Option Lenders. Such
prepayment shall be applied ratably to the Tranche B-2 Term Loans of such Cash
Option Lenders and in the order specified in Section 2.13(b).
(i)    No later than five Business Days (or, if a Default or Event of Default
has occurred and is continuing, three Business Days) after the date of receipt
by Holdings, Parent, the Borrower or any of its Restricted Subsidiaries of
Harbin Proceeds constituting the first $100,000,000 of such proceeds so received
(such amount, the “Specified Harbin Proceeds”), such Specified Harbin Proceeds
shall be applied to the prepayment of the Tranche B-2 Term Loans as set forth in
Section 2.15(j) (together with accrued and unpaid interest thereon) in the




--------------------------------------------------------------------------------

74


order specified in Section 2.13(b); provided that Harbin Proceeds not
constituting Specified Harbin Proceeds shall be applied, at the Borrower’s
option, to voluntary prepayments of (or, in the case of Term Loans, repurchases
pursuant to Section 9.4(g) of) one or more of the following: (I) Term Loans,
(II) permitted Indebtedness that is secured on a pari passu basis (without
regard to control of remedies or application of payments) with the Obligations
or the “Obligations” under and as defined in the ABL Credit Agreement, (III)
“FILO Term Loans” (as defined in the ABL Credit Agreement) under the ABL Credit
Agreement (or any refinancing thereof that does not constitute Junior Lien
Obligations) or (IV) “Revolving Credit Loans” (as defined in the ABL Credit
Agreement) under the ABL Credit Agreement (or any refinancing thereof that does
not constitute Junior Lien Obligations) (to the extent that, with respect to
such “Revolving Credit Loans”, “Revolving Credit Commitments” (as defined in the
ABL Credit Agreement) in a corresponding amount are permanently reduced or
terminated in connection with any such prepayment).
(j)    Subject to Section 2.13(b), amounts to be applied pursuant to this
Section 2.15 shall be applied first to reduce outstanding ABR Loans of the
applicable Class. Any amounts remaining after each such application shall be
applied to prepay Eurodollar Loans of such Class; provided, however, that the
Borrower may elect (except in the case of a prepayment pursuant to Section
2.15(e), 2.15(f), 2.15(g) or 2.15(h)) that the remainder of such prepayments not
applied to prepay ABR Loans be deposited in a collateral account pledged to the
Collateral Agent to secure the Obligations (the “Collateral Account”) and
applied thereafter by the Administrative Agent to prepay the Eurodollar Loans on
the last day of the next expiring Interest Period for Eurodollar Loans; provided
that (A) interest shall continue to accrue thereon at the rate otherwise
applicable under this Agreement to the Eurodollar Loans in respect of which such
deposit was made, until such amounts are applied to prepay such Eurodollar
Loans, and (B) at any time while a Default has occurred and is continuing, the
Administrative Agent may, and upon written direction from the Required Lenders
shall, apply any or all of such amounts to the payment of Eurodollar Loans.
(k)    Notwithstanding any other provision of Section 2.13 or Section 2.15 to
the contrary:
(i)    If at the time that any mandatory prepayment pursuant to Section 2.15(b),
(c) or (d) above would be required, the Borrower is required to, or required to
offer to, repurchase or redeem or repay or prepay permitted Indebtedness that is
secured on a pari passu basis (without regard to control of remedies or
application of payments) with the Obligations pursuant to the terms of the
documentation governing such Indebtedness with such Excess Cash Flow or with the
Net Cash Proceeds of such Asset Sale or Recovery Event (such pari passu
Indebtedness required to be or required to be offered to be so repurchased,
redeemed, repaid or prepaid, “Other Applicable Indebtedness”), then the Borrower
may apply such Excess Cash Flow or such Net Cash Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness at such time; provided that the
portion of such Excess Cash Flow or such Net Cash Proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such Excess Cash
Flow or such Net Cash Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such




--------------------------------------------------------------------------------

75


Excess Cash Flow or such Net Cash Proceeds shall be allocated to the Term Loans
in accordance with the terms hereof) to the prepayment of the Term Loans and to
the repurchase, redemption, repayment or prepayment of Other Applicable
Indebtedness, and the amount of the prepayment of the Term Loans that would have
otherwise been required pursuant to Section 2.15(b), (c) or (d) shall be reduced
accordingly; provided further that to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased, repaid, or repaid or
prepaid with such Excess Cash Flow or such Net Cash Proceeds, the declined
amount of such Excess Cash Flow or such Net Cash Proceeds shall promptly (and in
any event within 10 Business Days after the date of such rejection) be applied
to prepay the Term Loans in accordance with the terms hereof (to the extent such
Excess Cash Flow or such Net Cash Proceeds would otherwise have been required to
be so applied if such Other Applicable Indebtedness was not then outstanding);
and
(ii)    To the extent that (x) the Net Cash Proceeds of any Asset Sale result
from the Disposition of ABL Priority Collateral or (y) the Net Cash Proceeds of
any Recovery Event result from any settlement of, or payment in respect of, any
property or casualty insurance claim or any condemnation proceeding relating to
ABL Priority Collateral, such Net Cash Proceeds shall first be applied as
required pursuant to Section 2.15(a) of the ABL Credit Agreement before being
applied to the mandatory prepayment of the Term Loans pursuant to Section
2.15(b) or (c) above.
(l)    Notwithstanding any other provisions of Section 2.13 or Section 2.15, to
the extent any or all of the Net Cash Proceeds of any Asset Sale received by a
Foreign Subsidiary (“Foreign Asset Sale”), the Net Cash Proceeds of any Recovery
Event received by a Foreign Subsidiary (“Foreign Recovery Event”), the Net Cash
Proceeds of any incurrence of Indebtedness by a Foreign Subsidiary to the extent
required to repay the Term Loans pursuant to Section 2.15(a) (“Foreign
Indebtedness Event”) or Excess Cash Flow attributable to Foreign Subsidiaries,
are prohibited or delayed by any applicable local law (including, without
limitation, financial assistance, corporate benefit restrictions on upstreaming
of cash intra group and the fiduciary and statutory duties of the directors of
such Foreign Subsidiary) from being repatriated or passed on to or used for the
benefit of the Borrower or any applicable Domestic Subsidiary or if the Borrower
has determined in good faith that repatriation of any such amount to the
Borrower or any applicable Domestic Subsidiary would have material adverse tax
consequences with respect to such amount, the portion of such Net Cash Proceeds
or Excess Cash Flow so affected will not be required to be applied to prepay the
Term Loans at the times provided in this Section 2.15 but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation or the passing on to or otherwise using for the
benefit of the Borrower or the applicable Domestic Subsidiary, or the Borrower
believes in good faith that such material adverse tax consequence would result,
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law or the Borrower determines
in good faith such repatriation would no longer would have such material adverse
tax consequences, such repatriation will be promptly effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than five Business Days after such repatriation) applied (net of
additional taxes payable or reasonably estimated to be payable as a result
thereof) to the prepayment of the Term Loans as otherwise required pursuant to
Section




--------------------------------------------------------------------------------

76


2.15 (provided that no such prepayment of the Term Loans pursuant to Section
2.15 shall be required in the case of any such Net Cash Proceeds or Excess Cash
Flow the repatriation of which the Borrower believes in good faith would result
in material adverse tax consequences or the repatriation of which is prohibited
or delayed by any applicable local law, if on or before the date on which such
Net Cash Proceeds so retained would otherwise have been required to be applied
to reinvestments or repayments of permitted Indebtedness pursuant to a
Reinvestment Notice or to prepayment (or such Excess Cash Flow would have been
so required if it were Net Cash Proceeds), (x) the Borrower applies an amount
equal to the amount of such Net Cash Proceeds or Excess Cash Flow to such
reinvestments, repayments or prepayments as if such Net Cash Proceeds or Excess
Cash Flow had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or,
if less, the Net Cash Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess
Cash Flow are applied to the repayment of Indebtedness of a Foreign Subsidiary).
2.16    Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.1(a) or 7.1(f), any
overdue amount payable by the Borrower hereunder shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of or interest on any Loan, 2% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other overdue amount, 2% plus the rate applicable to Tranche B-1
Term Loans that are ABR Loans as provided in paragraph (a) of this Section prior
to giving effect to any increase in such rate pursuant to this paragraph (c).
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand and (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. Notwithstanding the
forgoing, solely for the purposes of the Interest Act (Canada) and disclosure
under such Act, whenever interest to be paid under this Agreement is to be
calculated on the basis of a year of 365 days or




--------------------------------------------------------------------------------

77


any other period of time that is less than a calendar year, the yearly rate of
interest to which the rate determined pursuant to such calculation is equivalent
is the rate so determined multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by either 365
or such other period of time, as the case may be.
2.17    Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including,
without limitation, by means of an Interpolated Rate) do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the Screen Rate is not available or published on a current basis), for
such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that either (i) the circumstances set
forth in clause (a)(i) of this Section 2.17 have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) of this Section 2.17 have not arisen but the supervisor for the
administrator of the Screen Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 9.2, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such




--------------------------------------------------------------------------------

78


amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.17(b), only to the extent the
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing. Notwithstanding anything to the contrary in this Agreement, this
clause (b) shall not apply to the Tranche B-1 Term Loans except to the extent
that, after the Amendment Effective Date, the Tranche B-1 Term Loan Maturity
Date has been extended pursuant to an Extension Amendment and the Extending
Lenders party to such Extension Amendment have consented therein to this clause
(b) with respect to such extended Tranche B-1 Term Loans.
2.18    Increased Costs. (a) If any Change in Law shall:
(i)    subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes covered under Section 2.20, (B) Excluded Taxes or (C)
Other Taxes) on its Loans, Commitments or other obligations hereunder, or its
deposits, reserves or other liabilities or capital attributable thereto;
(ii)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (excluding any condition relating to Taxes) affecting
this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of clause (i), to the Administrative Agent or such
Lender) of making, converting to, continuing or maintaining any Eurodollar Loan
(or in the case of clause (i), any Loan) (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
the Administrative Agent or such Lender hereunder (whether of principal,
interest or otherwise), then, upon request of such Lender, the Borrower will pay
to the Administrative Agent or such Lender, as the case may be, such additional
amount or amounts as will compensate the Administrative Agent or such Lender, as
the case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Amendment Effective Date has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could




--------------------------------------------------------------------------------

79


have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth in reasonable detail the matters
giving rise to a claim under this Section 2.18 by such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
(e)    If any Lender reasonably determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain or
fund Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower may at its option revoke any pending
request for a borrowing of, conversion to or continuation of Eurodollar Loans
and shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different lending office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
2.19    Break Funding Payments. In the event of (a) the payment of any principal
of any Eurodollar Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may




--------------------------------------------------------------------------------

80


be revoked under Section 2.13(c) and is revoked in accordance therewith), or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.22(c), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event (other than
loss of profit). Such loss, cost or expense to any Lender shall consist of an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. Absent manifest error in
the determination of such amount, the Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.
2.20    Taxes. (a) Any and all payments by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the applicable Withholding Agent shall be required by
Requirement of Tax Law to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased by the applicable Loan
Party as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.20(a)) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable Withholding Agent shall make or cause to be made such deductions and
(iii) the applicable Withholding Agent shall pay or cause to be paid the full
amount deducted to the relevant Governmental Authority in accordance with
Requirement of Tax Law.
(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Requirement of Tax Law.
(c)    The Loan Parties shall indemnify the Administrative Agent and each Lender
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto; provided that the Loan Parties shall not be obligated
to make payment to the Administrative Agent or any Lender pursuant to this
Section in respect of penalties, interest and other liabilities attributable to
any Indemnified Taxes or Other Taxes if (i) written demand therefor has not been
made by the Administrative Agent or such Lender within




--------------------------------------------------------------------------------

81


30 days from the date on which the Administrative Agent or such Lender knew of
the imposition of such Indemnified Taxes or Other Taxes by the relevant
Governmental Authority, (ii) such penalties, interest and other liabilities have
accrued after the Loan Parties have indemnified or paid any additional amount
pursuant to this Section or (iii) such penalties, interest and other liabilities
are attributable to the gross negligence, bad faith or willful misconduct of the
Administrative Agent or such Lender as determined by a court of competent
jurisdiction by final and non-appealable judgment. A certificate setting forth
in reasonable detail the basis for such claim and the calculation of the amount
of any such payment or liability shall be delivered to the Borrower by a Lender
or by the Administrative Agent on its own behalf or on behalf of a Lender, and
shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, the Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    (i) Each Lender other than a Foreign Lender shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly executed originals of IRS Form
W-9 (or any successor form) certifying that such Lender is exempt from United
States Federal withholding tax. Each Foreign Lender shall deliver to the
Borrower and the Administrative Agent (i) two properly completed and duly
executed originals of IRS Form W-8BEN or Form W-8BEN-E, Form W-8ECI or, to the
extent a Foreign Lender is not the beneficial owner, Form W-8IMY (together with
any applicable underlying IRS forms), or any subsequent versions thereof or
successors thereto, (ii) in the case of a Foreign Lender claiming exemption from
United States Federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” a certificate in the form
attached hereto as Exhibit E-1, E-2, E-3 or E-4, as applicable, and two properly
completed and duly executed originals of the applicable IRS Form W-8BEN or Form
W-8BEN-E, or any subsequent versions thereof or successors thereto, or (iii) any
other form prescribed by applicable requirements of United States Federal income
tax law as a basis for claiming exemption from or a reduction in United States
Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the deduction required to
be made, in each case, certifying such Foreign Lender’s entitlement to an
exemption from or a reduction in United States Federal withholding tax with
respect to payments of interest to be made hereunder or under any other Loan
Documents. Such forms shall be delivered by each Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation) and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent. In addition, each Lender shall promptly deliver such forms upon the
obsolescence or invalidity of any form previously delivered by such Lender. Each
Lender shall promptly notify the Borrower and the Administrative Agent at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose). Any Lender,
if requested by the Administrative Agent or the Borrower, shall deliver such
other documentation prescribed by or reasonably requested by the Administrative
Agent or the




--------------------------------------------------------------------------------

82


Borrower as will enable the Administrative Agent or the Borrower to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to United States Federal withholding Tax imposed pursuant to FATCA if such
Lender fails to comply with any requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the applicable Withholding Agent, on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the applicable Withholding Agent, such
documentation prescribed by Requirement of Tax Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Withholding Agent as may be necessary for
the applicable Withholding Agent to comply with its obligations under FATCA, to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and to determine the amount to deduct and withhold from
such payment. To the extent that the relevant documentation provided pursuant to
this paragraph is rendered obsolete or inaccurate in any material respect as a
result of changes in circumstances with respect to the status of a Lender, such
Lender shall, to the extent permitted by Requirement of Tax Law, deliver to the
applicable Withholding Agent revised and/or updated documentation sufficient for
the applicable Withholding Agent to confirm as to whether such Lender has
complied with its respective obligations under FATCA. Solely for purposes of
this clause (e)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
Notwithstanding any other provision of this Section 2.20, a Lender shall not be
required to deliver any form pursuant to this Section 2.20 that such Lender is
not legally able to deliver.
(f)    Each Lender shall indemnify the Administrative Agent for the full amount
of any Taxes imposed by any Governmental Authority that are attributable to such
Lender and that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. Should
the applicable Withholding Agent not deduct or withhold any Taxes imposed by
FATCA from a payment under any Loan Document based on the documentation provided
by a Lender pursuant to Section 2.20(d)(ii), any amounts subsequently determined
by a Governmental Authority to be subject to United States Federal withholding
Tax imposed pursuant to FATCA (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) shall be indemnified by such
Lender. A certificate as to the amount of such payment or liability delivered to
any Lender by the Withholding Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent under this paragraph (f).
(g)    Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans




--------------------------------------------------------------------------------

83


as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(h)    If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.20, it shall pay over such refund to the applicable Loan Party
within a reasonable period (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Party under this Section 2.20 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Loan Party pursuant to this Section 2.20(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section 2.20(h) shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(i)    Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations.
2.21    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a) The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or amounts payable under Section 2.18, 2.19 or 2.20 or
otherwise) prior to the time expressly required hereunder for such payment (or
if no such time is expressly required, prior to 2:00 p.m. New York City time),
on the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.18,
2.19, 2.20, 9.3 or 9.4(g) shall be made directly to the Persons entitled thereto
and payments pursuant to other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under any Loan Document shall be made in dollars. Any
Term Loans paid or prepaid may not be reborrowed.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees




--------------------------------------------------------------------------------

84


then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including, without limitation, Sections 2.24,
2.25, 2.26 and 9.4(g) or pursuant to the terms of any Permitted Amendment) or
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or participant permitted
under this Agreement. The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.9(b), 2.21(d) or 8.7, then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
2.22    Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.18, or if the Borrower is required to pay
any amount to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.20, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to




--------------------------------------------------------------------------------

85


another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.18 or 2.20, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable and documented out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(b)    If any Lender (or any Participant in the Loans held by such Lender)
requests compensation under Section 2.18, or if the Borrower is required to pay
any amount to any Lender (or its Participant) or any Governmental Authority for
the account of any Lender pursuant to Section 2.20, or if any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.4 (provided that, if the required Assignment
and Assumption is not executed and delivered by such Lender, such Lender will be
unconditionally and irrevocably deemed to have executed and delivered such
Assignment and Assumption as of the date such Lender receives payment in full of
the amounts set forth in clause (ii) below)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, to the extent consent for an
Assignment and Assumption would be required by such Person pursuant to Section
9.4, which consent shall not unreasonably be withheld, conditioned or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees,
prepayment premiums set forth in Section 2.13(e) (if applicable) and all other
amounts payable to it hereunder (but, for the avoidance of doubt, not any
amounts in respect of Specified Hedge Agreements, Cash Management Obligations
and contingent reimbursement and indemnification obligations which are not due
and payable), from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.18 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments in the future. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.2 requires the consent of all of the Lenders or all
affected Lenders or all Lenders or all affected Lenders of a certain Class or
Classes or with respect to a certain Class or Classes of the Loans and with
respect to which the Required Lenders, a majority of the affected Lenders or the
Majority Facility Lenders with respect to the applicable Class or Classes shall
have granted their consent, then the Borrower may (unless such Non-Consenting
Lender grants such consent), at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, replace such Non-Consenting
Lender by requiring such Non-Consenting Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.4 (provided that, if the required Assignment and Assumption




--------------------------------------------------------------------------------

86


is not executed and delivered by such Non-Consenting Lender, such Non-Consenting
Lender will be unconditionally and irrevocably deemed to have executed and
delivered such Assignment and Assumption as of the date such Non-Consenting
Lender receives payment in full of the amounts set forth in clause (ii) below)),
all of its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, to the extent
consent for an Assignment and Assumption would be required by such Person
pursuant to Section 9.4, which consent shall not unreasonably be withheld,
conditioned or delayed, (ii) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees, prepayment premiums set forth in Section 2.13(e)
(if applicable) and all other amounts payable to it hereunder (but, for the
avoidance of doubt, not any amounts in respect of Specified Hedge Agreements,
Cash Management Obligations and contingent reimbursement and indemnification
obligations which are not due and payable), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) the replacement Lender shall grant its
consent with respect to the applicable proposed amendment, waiver, discharge or
termination.
2.23    [Reserved].
2.24    Incremental Facilities. (a) At any time and from time to time, subject
to the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent, add additional Tranche B Term Loans or add one or more
additional tranches of Term Loans (the “Incremental Term Loans” and, each such
increase or tranche, an “Incremental Facility”); provided that, subject to
Section 1.9, no Default or Event of Default shall have occurred and be
continuing at the time of such incurrence of Incremental Term Loans or would
result therefrom, and the representations and warranties in the Loan Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, except for representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date (provided that, in each case, such materiality qualifier shall not
be applicable to any representations or warranties that already are qualified by
materiality or Material Adverse Effect). Notwithstanding anything to the
contrary herein, without the consent of the Required Lenders, the aggregate
amount of the Incremental Term Loans shall not exceed the aggregate principal
amount of Tranche B-1 Term Loans to be prepaid substantially concurrently with
such Incremental Term Loans (except to the extent of accrued interest on, and
breakage costs with respect to, such Tranche B-1 Term Loans). Each tranche of
Incremental Term Loans shall be in an integral multiple of $1,000,000, provided
that such amount may be less than the applicable minimum amount if such amount
represents all the remaining availability hereunder.
(b)    Any Incremental Term Loans (i) shall rank pari passu in right of payment
and security with the outstanding Term Loans, (ii) for purposes of mandatory
prepayments, shall be treated substantially the same as (or, to the extent set
forth in the relevant Incremental Facility Amendment, less favorably than (but
not more favorably than)) the Tranche B-2 Term Loans and (iii) other than
amortization, maturity date, optional prepayments and redemptions and pricing
(interest rate, fees, funding discounts and prepayment premiums) (as set forth
in the relevant Incremental Facility Amendment), shall have the same terms as
the Tranche B-2 Term




--------------------------------------------------------------------------------

87


Loans or such terms as are reasonably satisfactory to the Administrative Agent
(except for covenants and other such terms that are (A) added to this Agreement
for benefit of the Term Loan Lenders or (B) applicable only after the Latest
Maturity Date of the Term Loans); provided that (A) if the All-In Yield with
respect to such Incremental Term Loans determined as of the initial funding date
for such Incremental Term Loans exceeds the All-In Yield with respect to the
Tranche B-2 Term Loans immediately prior to the effectiveness of the applicable
Incremental Facility Amendment by more than 0.50%, the Applicable Margin
relating to the Tranche B-2 Term Loans shall be adjusted and/or the Borrower
will pay additional fees to Lenders holding Tranche B-2 Term Loans in order that
such All-In Yield with respect to such Incremental Term Loans shall not exceed
such All-In Yield with respect to the Tranche B-2 Term Loans by more than 0.50%
(the “MFN Adjustment”); provided that, if any such Incremental Term Loans
include a LIBO Rate floor or an Alternate Base Rate floor that is greater than
the LIBO Rate floor or Alternate Base Rate floor applicable to the Tranche B-2
Term Loans, such differential between interest rate floors shall be included in
the calculation of All-In Yield for purposes of the MFN Adjustment, but only to
the extent an increase in the LIBO Rate floor or Alternate Base Rate floor
applicable to the Tranche B-2 Term Loans would cause an increase in the interest
rate then in effect thereunder, and in such case the LIBO Rate floor and
Alternate Base Rate floor (but not the Applicable Margin) applicable to the
Tranche B-2 Term Loans shall be increased to the extent of such differential
between interest rate floors, (B) except in the case of a bridge loan which
provides for an automatic extension of the maturity date thereof, subject to
customary conditions, to a date that is not earlier than the then Latest
Maturity Date of the Term Loans, any Incremental Term Loans shall not have a
final maturity date earlier than the then Latest Maturity Date of the then
remaining Term Loans in effect at the time such Incremental Term Loans are
incurred, (C) except in the case of a bridge loan which provides for an
automatic extension of the maturity date thereof, subject to customary
conditions, to a date that is not earlier than the then Latest Maturity Date of
the Term Loans (and otherwise satisfies the requirements of this clause (C)),
any Incremental Term Loans shall not have a Weighted Average Life to Maturity
that is shorter than the Weighted Average Life to Maturity of the then remaining
Term Loans in effect at the time such Incremental Term Loans are incurred and
(D) any Incremental Term Loans consisting of an increase to any Class of Term
Loans shall have terms identical to the such Class of Term Loans (excluding
upfront fees and customary arranger fees).
(c)    Each notice from the Borrower pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans.
Any Additional Lenders that elect to extend Incremental Term Loans shall be
reasonably satisfactory to the Borrower and (unless such Additional Lender is
already a Lender or an Affiliate of a Lender or an Approved Fund) the
Administrative Agent, and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an Incremental Facility Amendment. Each Incremental
Facility shall become effective pursuant to an amendment (which shall be
reasonably satisfactory to the Administrative Agent) (each, an “Incremental
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, such Additional Lender or Additional
Lenders and the Administrative Agent. No Incremental Facility Amendment shall
require the consent of any Lenders or any other Person other than the Borrower,
the Administrative Agent and the Additional Lenders with respect to such
Incremental Facility. No Lender shall be obligated to provide any Incremental
Term Loans unless it so agrees. An Incremental Facility Amendment may, without
the consent of any other




--------------------------------------------------------------------------------

88


Lenders or any other Person, effect such amendments to any Loan Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section (including to provide for
class voting provisions applicable to the Additional Lenders on terms comparable
to the provisions of Section 9.2(b)). The effectiveness of any Incremental
Facility Amendment shall, unless otherwise agreed to by the Administrative Agent
and the Additional Lenders party thereto, be subject to the satisfaction or
waiver on the date thereof (each, an “Incremental Facility Closing Date”) of
each of the conditions set forth in Section 4.2 (it being understood that all
references to the date of making any extension of credit in Section 4.2 shall be
deemed to refer to the Incremental Facility Closing Date). The proceeds of any
Incremental Facility will be used to make the prepayment of Tranche B-1 Term
Loans described in Section 2.15(e)(ii) (together with any accrued interest on,
and breakage costs with respect to, such Tranche B-1 Term Loans). To the extent
reasonably requested by the Administrative Agent, the effectiveness of an
Incremental Facility Amendment may be conditioned on the Administrative Agent’s
receipt of board resolutions and officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Amendment Effective Date under
Section 4 of the Amendment Agreement with respect to the Borrower and the
Subsidiary Guarantors, and customary legal opinions with respect thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to any of the transactions effected pursuant to this
Section 2.24.
2.25    Replacement Facilities. (a) At any time and from time to time, subject
to the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent, replace all or a portion of the Term Loans under any
Facility with one or more additional tranches of term loans under this Agreement
(the “Replacement Term Loans” and each such replacement facility, a “Replacement
Facility”). Each tranche of Replacement Term Loans shall be in an integral
multiple of $1,000,000 and be in an aggregate principal amount that is not less
than $25,000,000 (or such lesser minimum amount approved by the Administrative
Agent) and shall not exceed the principal amount of the Term Loans being
replaced (plus an amount equal to unpaid accrued interest thereon, undrawn
commitments with respect thereto, any fees or premium applicable thereto or paid
in connection therewith, plus upfront fees and original issue discount on such
Replacement Term Loans, plus other customary fees and expenses in connection
with such replacement). The Net Cash Proceeds of any Replacement Term Loans
shall be applied only to prepay the Term Loans of the Class of Term Loans which
such Replacement Term Loans are replacing.
(b)    Any Replacement Term Loans (i) shall rank pari passu in right of payment
and security with the Obligations in respect of the Term Loans, (ii) for
purposes of mandatory prepayments, shall be treated substantially the same as
(or, to the extent set forth in the relevant Replacement Facility Amendment,
less favorably than (but not more favorably than)) the Term Loans being replaced
and (iii) other than amortization, maturity date, pricing (interest rate, fees,
funding discounts and prepayment premiums (and which shall not be subject to any
MFN Adjustment)) and optional prepayments and redemptions (each as set forth in
the relevant Replacement Facility Amendment), shall have the same terms as the
Term Loans being replaced (other than (x) to the extent set forth in the
relevant Replacement Facility Amendment, any terms less favorable to the Lenders
thereof or (y) terms that are not materially more restrictive on the Borrower
and the Restricted Subsidiaries, taken as a whole, than the terms of




--------------------------------------------------------------------------------

89


the Term Loans being replaced unless such terms are (I) added to this Agreement
for the benefit of the Lenders or (II) applicable only to periods after the then
Latest Maturity Date of the Term Loans at the time of incurrence of such
Replacement Term Loans), or such other terms as are reasonably satisfactory to
the Administrative Agent and the Borrower, provided that (A) any Replacement
Term Loans shall not have a final maturity date earlier than the then Latest
Maturity Date of the Term Loans being replaced as of the time of incurrence of
such Replacement Term Loans, (B) any Replacement Term Loans shall not have a
Weighted Average Life to Maturity that is shorter than the Weighted Average Life
to Maturity of the Term Loans being replaced as of the time of incurrence of
such Replacement Term Loans, (C) the principal of and interest on any Term Loans
being replaced with Replacement Term Loans shall be paid on the funding date of
the applicable Replacement Term Loans with the proceeds thereof and (D) the Term
Loans of each Lender under the replaced Class shall be prepaid ratably.
(c)    Each notice from the Borrower pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Replacement Term Loans.
Any Additional Lender that elects to extend Replacement Term Loans shall be
reasonably satisfactory to the Borrower and (unless such Additional Lender is
already a Lender or an Affiliate of a Lender or an Approved Fund) the
Administrative Agent, and, if not already a Lender, shall become a Lender under
this Agreement pursuant to a Replacement Facility Amendment. Each Replacement
Facility shall become effective pursuant to an amendment (which shall be
reasonably satisfactory to the Administrative Agent) (each, a “Replacement
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, such Additional Lender or Additional
Lenders and the Administrative Agent. No Replacement Facility Amendment shall
require the consent of any Lenders or any other Person other than the Borrower,
the Administrative Agent and the Additional Lenders with respect to such
Replacement Facility. No Lender shall be obligated to provide any Replacement
Term Loans unless it so agrees. Commitments in respect of any Replacement Term
Loans shall become Commitments under this Agreement. A Replacement Facility
Amendment may, without the consent of any other Lenders or any other Person,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.25. The proceeds of any Replacement Term Loans will
be used solely to repay the replaced Facility (or replaced portion thereof). To
the extent reasonably requested by the Administrative Agent, the effectiveness
of a Replacement Facility Amendment may be conditioned on the Administrative
Agent’s receipt of board resolutions and officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Amendment
Effective Date under Section 4 of the Amendment Agreement with respect to the
Borrower and the Subsidiary Guarantors, and customary legal opinions with
respect thereto. The Administrative Agent and the Lenders hereby agree that the
minimum




--------------------------------------------------------------------------------

90


borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to any of the transactions effected
pursuant to this Section 2.25.
2.26    Extensions of Term Loans. (a) Notwithstanding anything to the contrary
in this Agreement, pursuant to one or more offers (each, an “Extension Offer”)
made from time to time by the Borrower to all Lenders of any Class of Term Loans
with a like maturity date on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans of such Class) and on
the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and otherwise modify the terms of such Term Loans
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans, as so
extended, as well as the original Term Loans not so extended, being a “tranche”
and a Class hereunder; any Extended Term Loans shall constitute a separate
tranche and Class of Term Loans from the tranche and Class of Term Loans from
which they were converted), so long as the following terms are satisfied: (i)
except as to pricing (interest rate, fees, funding discounts and prepayment
premiums (and which shall not be subject to any MFN Adjustment)), amortization,
maturity, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (ii), (iii) and (iv), be set
forth in the relevant Extension Offer), the Term Loans of any Term Loan Lender
that agrees to an Extension with respect to such Term Loans (an “Extending Term
Lender”) extended pursuant to any Extension (“Extended Term Loans”) shall have
the same terms as the tranche of Term Loans subject to such Extension Offer
(except for terms which are (I) added to this Agreement for the benefit of the
Lenders or (II) applicable only to periods after the then Latest Maturity Date
of the Term Loans at the time of such Extension Offer), (ii) the final maturity
date of any Extended Term Loans shall be no earlier than the then Latest
Maturity Date of the Term Loans being so extended at the time of such Extension
Offer, (iii) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no less than the remaining Weighted Average Life to Maturity of the
Class extended thereby at the time of such Extension Offer, (iv) any Extended
Term Loans may participate on a pro rata basis, a less than pro rata basis, or,
to the extent set forth in Sections 2.13(b), 2.15(b), 2.15(c), 2,15(d), 2.15(e),
2.15(f), 2.15(g), 2.15(h) and 2.15(i) or as otherwise expressly permitted by
this Agreement, a greater than pro rata basis than any other Class of Term Loans
in any mandatory prepayments hereunder, in each case as specified in the
respective Extension Offer or in this Agreement, (v) if the aggregate principal
amount of Term Loans (calculated on the face amount thereof) in respect of which
Term Loan Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans offered to be extended by
the Borrower pursuant to such Extension Offer, then the Term Loans of such Term
Loan Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term Loan Lenders have accepted such Extension Offer, (vi)
all documentation in respect of such Extension shall be consistent with the
foregoing and (vii) any applicable Minimum Extension Condition shall be
satisfied at the option of the Borrower.




--------------------------------------------------------------------------------

91


(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.13 or Section 2.15 and (ii) at
the option of the Borrower, an Extension Offer may specify the minimum amount of
Term Loans to be extended, which shall be in an integral multiple of $1,000,000
and an aggregate principal amount that is not less than $50,000,000 (or if less,
the remaining outstanding principal amount of a given Class) (or such lesser
minimum amount reasonably approved by the Administrative Agent) (a “Minimum
Extension Condition”). The transactions contemplated by this Section (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans on such terms as may be set forth in the relevant
Extension Offer) shall not require the consent of any Lender or any other Person
(other than as set forth in clause (c) below), and the requirements of any
provision of this Agreement (including, without limitation, Sections 2.13 and
2.21) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section shall not apply to any of
the transactions effected pursuant to this Section 2.26.
(c)    The consent of the Administrative Agent shall not be required to
effectuate any Extension. No consent of any Lender or any other Person shall be
required to effectuate any Extension, other than the consent of the Borrower and
each Lender agreeing to such Extension with respect to one or more of its Term
Loans (or a portion thereof). All Extended Term Loans and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents (which shall be
reasonably satisfactory to the Administrative Agent) (an “Extension Amendment”)
with the Borrower as may be necessary in order to establish new tranches or
sub-tranches in respect of Term Loans so extended and such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any Mortgage that has a maturity date prior
to the then Latest Maturity Date so that such maturity date is extended to the
then Latest Maturity Date (or such later date as may be advised by local counsel
to the Administrative Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.26.
2.27    Conversion of Tranche B Term Loans. Notwithstanding anything to the
contrary in this Agreement, in the event that after the Amendment Effective Date
any Lender that is a Tranche B-2 Term Loan Lender as of the Amendment Effective
Date shall, in accordance




--------------------------------------------------------------------------------

92


with Section 9.4, become an assignee with respect to any Tranche B-1 Term Loans,
such Tranche B-2 Term Loan Lender may, at any time prior to the Tranche B-1
Maturity Date, elect to convert all or any portion (as specified in such notice)
of such Tranche B-1 Term Loans so assigned into an equal principal amount of
Tranche B-2 Term Loans, which conversion into Tranche B-2 Term Loans shall occur
automatically upon the delivery of such notice and shall not be subject to the
prior consent of any other Person hereunder, and such converted Tranche B-2 Term
Loans will automatically become subject to the terms and provisions hereof
applicable to Tranche B-2 Term Loans (and will no longer be subject to the terms
and provisions hereof applicable to the Tranche B-1 Term Loans) (each such
conversion a “Tranche B-2 Term Loan Conversion”). Tranche B-2 Term Loan
Conversions pursuant to this Section 2.27 shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.13 or Section 2.15.
The transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, in respect of any Tranche B-2 Term Loans on the
terms set forth herein) shall not require the consent of any Lender or any other
Person, and the requirements of any provision of this Agreement (including,
without limitation, Sections 2.13 and 2.21) or any other Loan Document that may
otherwise prohibit any such Tranche B-2 Term Loan Conversion or any other
transaction contemplated by this Section shall not apply to any of the
transactions effected pursuant to this Section 2.27. For the avoidance of doubt,
any Tranche B-2 Term Loans so purchased after the Amendment Effective Date shall
be entitled to the Duration Fee (if not yet paid), but not to any fees payable
on, or any mandatory prepayment required to be made on, the Amendment Effective
Date.





SECTION 3. REPRESENTATIONS AND WARRANTIES
To induce the Arrangers, the Agents and the Lenders to enter into this Agreement
and to make the Loans, Parent and the Borrower hereby jointly and severally
represent and warrant to each Arranger, each Agent and each Lender on the
Amendment Effective Date (and on any other date as specified herein for the
making of representations and warranties) that:
3.1    Financial Condition. The audited consolidated balance sheets of Holdings
as at December 31, 2016, and the related consolidated statements of income and
of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers, present fairly
in all material respects the consolidated financial condition of Holdings as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended. The unaudited
consolidated balance sheet of Holdings as at September 30, 2017, and the related
unaudited consolidated statements of income and cash flows for the nine-month
period ended on such date, present fairly in all material respects the
consolidated financial condition of Holdings as at such date and the
consolidated results of its operations and its consolidated cash flows for the
nine-month period then ended (subject to normal year-end audit adjustments). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP (unless otherwise noted therein)
applied consistently throughout the periods involved (except as disclosed
therein).
3.2    No Change. Since December 31, 2016 there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------

93


3.3    Corporate Existence; Compliance with Law. Each of Parent and the Borrower
and its Restricted Subsidiaries (a) is duly organized, validly existing and in
good standing or in full force and effect under the laws of the jurisdiction of
its organization (to the extent such concepts exist in such jurisdictions), (b)
has the organizational power and authority, and the legal right, to own and
operate its Property, to lease the Property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign organization and in good standing or in full force and effect under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, except, in the case of the foregoing clauses (a)
(solely with respect to Restricted Subsidiaries), (b), (c) and (d), as would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
3.4    Organizational Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to borrow hereunder. Each Loan Party has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party. No material consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except (i)
consents, authorizations, filings and notices that have been obtained or made
and are in full force and effect, (ii) the consents, authorizations, filings and
notices described in Schedule 3.4, (iii) the filings referred to in Section 3.18
and (iv) filings necessary to create or perfect Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (v) those consents,
authorizations, filings and notices the failure of which to obtain or make would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
3.5    No Legal Bar. The execution, delivery and performance by each Loan Party
of each Loan Document to which such Person is a party, the borrowings hereunder
and the use of the proceeds thereof will not violate any Requirement of Law
applicable to, or any Contractual Obligation of, Parent, the Borrower or any of
its Restricted Subsidiaries, except, in each case, as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any such Requirement
of Law or any such Contractual Obligation (other than Permitted Liens).
3.6    No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Parent or the Borrower, threatened in writing against Parent, the Borrower or
any of its Restricted Subsidiaries




--------------------------------------------------------------------------------

94


or against any of their respective properties or revenues (a) with respect to
this Agreement or any of the other Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that would reasonably be expected to have
a Material Adverse Effect (after giving effect to indemnification from certain
manufacturers and applicable insurance).
3.7    No Default. Neither Parent, the Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any of its material
Contractual Obligations in any respect that would reasonably be expected to have
a Material Adverse Effect.
3.8    Ownership of Property; Liens. Each of Parent, the Borrower and its
Restricted Subsidiaries has good title to, or a valid leasehold interest in, all
real property and other Property material to the conduct of its business except
where the failure to have such title or interests would not reasonably be
expected to have a Material Adverse Effect. None of the Pledged Capital Stock is
subject to any Lien except for Permitted Liens.
3.9    Intellectual Property. Except as would not reasonably be expected to
result in a Material Adverse Effect, to the knowledge of Parent and the
Borrower, (i) Parent, the Borrower and each of its Restricted Subsidiaries owns,
or has a valid license to use, all Intellectual Property necessary for the
conduct of its business as currently conducted (“Company Intellectual
Property”); (ii) no claim has been asserted in writing and is pending by any
Person challenging or questioning the use of any Company Intellectual Property
or the validity or effectiveness of any Company Intellectual Property, nor does
Parent or the Borrower know of any valid basis for any such claim; and (iii) the
use of Company Intellectual Property by Parent, the Borrower and its Restricted
Subsidiaries does not infringe on the Intellectual Property rights of any
Person.
3.10    Taxes. Each of Parent, the Borrower and each of its Restricted
Subsidiaries has filed or caused to be filed all federal income and all material
state, provincial, territorial and other tax returns that are required to be
filed and has paid all federal income and all material state, provincial,
territorial and other Taxes, assessments, fees and other governmental charges
levied or imposed upon it or its properties, income or assets due and payable by
it (other than any the amount or validity of which are currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of Parent, the Borrower or
its Restricted Subsidiaries, as the case may be) except, in each case, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. To the knowledge of Parent and the Borrower, no material written claim
has been asserted with respect to any Taxes (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Parent, the Borrower or its Restricted Subsidiaries, as
the case may be).
3.11    Federal Regulations. No part of the proceeds of any Loans will be used
by Parent, the Borrower or any of its Subsidiaries for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.
On the Amendment Effective Date, none of Parent, the Borrower or any of its
Subsidiaries owns any “margin stock”.




--------------------------------------------------------------------------------

95


3.12    ERISA. Except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, (i) neither a Reportable
Event nor the failure of any Loan Party or Commonly Controlled Entity to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Single Employer Plan or any failure by any Single Employer Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not waived
has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code, (ii) no termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Single Employer Plan has
arisen, during such five-year period, (iii) the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Single Employer Plans) did not, as of the last annual valuation date
prior to the date on which this representation is made or deemed made, exceed
the value of the assets of such Single Employer Plan allocable to such accrued
benefits by a material amount, (iv) neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made, (v) no failure by any
Loan Party or Commonly Controlled Entity to make any required contribution to a
Multiemployer Plan pursuant to Sections 431 or 432 of the Code has occurred,
(vi) there has not been a determination that any Plan is, or is expected to be,
in “at risk” status (within the meaning of Section 430 of the Code or Section
303 of ERISA), and (vii) to the knowledge of Parent or the Borrower, no such
Multiemployer Plan is Insolvent or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA.
3.13    Investment Company Act. No Loan Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
3.14    Restricted Subsidiaries. (a) The Restricted Subsidiaries listed on
Schedule 3.14(a) constitute all the Restricted Subsidiaries of Parent as of the
Amendment Effective Date. Schedule 3.14(a) sets forth as of the Amendment
Effective Date the exact legal name (as reflected on the certificate of
incorporation (or formation)) and jurisdiction of incorporation (or formation)
of each Restricted Subsidiary of Parent and, as to each such Restricted
Subsidiary, the percentage and number of each class of Capital Stock of such
Restricted Subsidiary owned by Parent and its Restricted Subsidiaries.
(b)    As of the Amendment Effective Date, except as set forth on Schedule
3.14(b), there are no outstanding subscriptions, options, warrants, calls or
similar rights (other than stock options granted to employees, directors,
managers and consultants and directors’ qualifying shares) relating to any
Capital Stock of Parent, the Borrower or any Restricted Subsidiary.




--------------------------------------------------------------------------------

96


(c)    As of the Amendment Effective Date, the Borrower has no Unrestricted
Subsidiaries other than GNC Intermediate IP Holdings, LLC and GNC Intellectual
Property Holdings, LLC.
3.15    Use of Proceeds. The proceeds of the Incremental Term Loans shall be
used as specified in Section 2.24. The proceeds of the Replacement Term Loans
shall be used as specified in Section 2.25.
3.16    Environmental Matters. Other than exceptions to any of the following
that would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect:
(a)    Parent, the Borrower and its Restricted Subsidiaries: (i) are in
compliance with all applicable Environmental Laws; (ii) hold all Environmental
Permits required for any of their current operations or for any property owned,
leased, or otherwise operated by any of them; and (iii) are in compliance with
all of their Environmental Permits;
(b)    to the knowledge of Parent, the Borrower or any of its Restricted
Subsidiaries, Hazardous Materials are not present at, on, under or in any real
property now or formerly owned, leased or operated by Parent, the Borrower or
any of its Restricted Subsidiaries, or, to the knowledge of Parent, the Borrower
or any of its Restricted Subsidiaries, at any other location (including, without
limitation, any location to which Hazardous Materials have been sent by Parent,
the Borrower or any of its Restricted Subsidiaries for re-use or recycling or
for treatment, storage, or disposal) which would reasonably be expected to (i)
give rise to the imposition of Environmental Liabilities on Parent, the Borrower
or any of its Restricted Subsidiaries, (ii) materially interfere with Parent’s,
the Borrower’s or any of its Restricted Subsidiaries’ continued operations, or
(iii) materially impair the fair saleable value of any real property owned or
leased by Parent, the Borrower or any of its Restricted Subsidiaries;
(c)    there is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) pursuant to any Environmental Law
to which Parent, the Borrower or any of its Restricted Subsidiaries is named as
a party that is pending or, to the knowledge of Parent, the Borrower or any of
its Restricted Subsidiaries, threatened in writing;
(d)    neither Parent, the Borrower nor any of its Restricted Subsidiaries has
received any written request for information, or been notified in writing that
it is a potentially responsible party under or relating to the federal
Comprehensive Environmental Response, Compensation, and Liability Act or any
similar Environmental Law;
(e)    neither Parent, the Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, or is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum for dispute
resolution, relating to compliance with Environmental Law or Environmental
Liability; and
(f)    neither Parent, the Borrower nor any of its Restricted Subsidiaries has
assumed or retained by contract any Environmental Liability.




--------------------------------------------------------------------------------

97


3.17    Accuracy of Information, etc. No written statement or written
information (other than projections and other forward-looking information and
information of a general economic nature or general industry nature) contained
in this Agreement, any other Loan Document or any other document, certificate or
written statement furnished to the Arrangers, the Agents or the Lenders or any
of them, by or at the direction and on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole with all such other written statements, written
information, documents and certificates, contained as of the date such written
statement, written information, document or certificate was so dated or
certified, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements, in the light of the
circumstances under which they were delivered, contained herein or therein not
materially misleading (after giving effect to all written updates thereto
delivered by or on behalf of any Loan Party). The projections and other
forward-looking financial information contained in the materials referenced
above are based upon good faith estimates and assumptions believed by Parent and
the Borrower to be reasonable as of the date such information is dated or
certified, it being recognized by the Lenders that (i) such projections and
financial information as they relate to future events are not to be viewed as
fact and are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, (ii) no assurance can be given
that any particular projections will be realized and (iii) actual results during
the period or periods covered by such projections and financial information may
differ from the projected results set forth therein by a material amount.
3.18    Security Documents. (a) Each of the Guarantee and Collateral Agreement
and the Canadian Guarantee and Collateral Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid, binding and enforceable security interest in the Collateral described
therein, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). Subject to the terms
of Section 5.10(d), in the case of (i) the Pledged Capital Stock described in
the Guarantee and Collateral Agreement, when any stock certificates representing
such Pledged Capital Stock (and constituting “certificated securities” within
the meaning of the UCC or the PPSA) are delivered to the Collateral Agent (or an
agent or bailee of the Collateral Agent for such purpose), (ii) Collateral with
respect to which a security interest may be perfected only by possession or
control, upon the taking of possession or control by the Collateral Agent (or an
agent or bailee of the Collateral Agent for such purpose) of such Collateral,
and (iii) the other personal property Collateral described in the Guarantee and
Collateral Agreement and the Canadian Guarantee and Collateral Agreement, when
financing statements in appropriate form are filed in the appropriate filing
offices and such other filings as are specified by the Guarantee and Collateral
Agreement and the Canadian Guarantee and Collateral Agreement have been
completed, each of the Guarantee and Collateral Agreement and the Canadian
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement and the Canadian Guarantee and Collateral Agreement),
in each case prior to the Liens of any other Person (subject to the
Intercreditor Agreements and except for Permitted Liens).




--------------------------------------------------------------------------------

98


(b)     Each of the Mortgages is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid, binding and
enforceable Lien on the Mortgaged Properties described therein; and when the
Mortgages are filed or recorded in the offices designated by the Borrower, each
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
described therein, as security for the Obligations (as defined in the relevant
Mortgage), in each case prior and superior in right to any other Person (other
than Persons holding Liens or other encumbrances or rights permitted by the
relevant Mortgage or the Loan Documents).
3.19    Solvency. After giving effect to the Amendment Transactions on the
Amendment Effective Date and the incurrence of all Indebtedness and obligations
being incurred in connection herewith and therewith on the Amendment Effective
Date, and after giving effect to Sections 2.1(b) and 2.2 of the Guarantee and
Collateral Agreement and Sections 2.1(b) and 2.2 of the Canadian Guarantee and
Collateral Agreement, on the Amendment Effective Date the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.
3.20    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”).
3.21    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, and the
Borrower and its Subsidiaries, and to the knowledge of the Borrower, its
directors, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower or any of its Subsidiaries or (b) to the knowledge of the
Borrower, any director, officer, employee or agent of the Borrower or any of its
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.
3.22    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
3.23    Canadian Welfare and Pension Plans. Except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, (i)
each Loan Party has adopted all Canadian Welfare Plans required pursuant to
applicable Requirements of Law and each of such plans has been maintained and
each Loan Party is in compliance with such laws in all material respects
including, without limitation, all requirements relating to employee
participation, funding, investment of funds, benefits and transactions with the
Loan Parties and persons related to them, (ii) no Loan Party has a material
contingent liability with respect to any post-retirement benefit under a
Canadian Welfare Plan, (iii) with respect to Canadian Pension Plans: (a) no
Canadian Pension Termination Event has occurred and no steps have been taken to
terminate any Canadian Pension Plan (wholly or in part) which could result in
any Loan Party




--------------------------------------------------------------------------------

99


being required to make a material additional contribution to any Canadian
Pension Plan, (b) no contribution failure has occurred with respect to any
Canadian Pension Plan sufficient to give rise to a lien or charge under any
applicable pension benefits laws of any other jurisdiction (for certainty, not
including payments in respect of contributions payable but not yet due), and (c)
no condition exists and no event or transaction has occurred with respect to any
Canadian Pension Plan which is reasonably likely to result in any Loan Party
incurring any material liability, fine or penalty, (iv) each Canadian Pension
Plan is in compliance (other than immaterial non-compliance) with all applicable
pension benefits and tax laws, (v) all contributions (other than immaterial
amounts) (including employee contributions made by authorized payroll deductions
or other withholdings) required to be made to the appropriate funding agency in
accordance with all applicable Requirements of Law (other than immaterial
non-compliance) and the terms of each such Canadian Pension Plan have been made
in accordance with all applicable Requirements of Law (other than immaterial
non-compliance) and the terms of such Canadian Pension Plan (other than
immaterial non-compliance), (vi) all liabilities under each Canadian Pension
Plan are funded in accordance with the terms of the respective Canadian Pension
Plans, the requirements of applicable pension benefits laws and of applicable
regulatory authorities (other than immaterial non-compliance), (vii) no event
has occurred and no conditions exist with respect to any Canadian Pension Plan
that has resulted or could reasonably be expected to result in any such Canadian
Pension Plan having its registration revoked or refused by any administration of
any relevant pension benefits regulatory authority or being required to pay any
taxes (other than taxes the amounts of which are immaterial) or penalties under
any applicable pension benefits or tax laws and (viii) no Loan Party contributes
to, sponsors or maintains, or has in the past 5 years contributed to, sponsored
or maintained, a Canadian Defined Benefit Pension Plan.
3.24    Canadian Anti-Corruption and Canadian Anti-Money Laundering. The
Canadian Guarantor has adopted and maintains adequate procedures designed to
ensure that it is in compliance in all material respects with all Canadian
Anti-Money Laundering Legislation and Canadian Anti-Corruption Laws.

SECTION 4. CONDITIONS PRECEDENT
4.1    [Reserved].
4.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit) (other than a
conversion of Loans to the other Type, or a continuation of Eurodollar Loans) is
subject to the satisfaction of the following conditions precedent:
(a)    Representations and Warranties. Subject to Section 1.9, each of the
representations and warranties made by any Loan Party in the Loan Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, except for representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date (provided that, in each case, such materiality qualifier shall not
be




--------------------------------------------------------------------------------

100


applicable to any representations or warranties that already are qualified or
modified by materiality or Material Adverse Effect).
(b)    No Default. Subject to Section 1.9, no Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

SECTION 5. AFFIRMATIVE COVENANTS
Parent and the Borrower hereby jointly and severally agree that, so long as any
Loan or other amount (excluding Obligations in respect of (x) any Specified
Hedge Agreements or Cash Management Obligations and (y) contingent reimbursement
and indemnification obligations which are not due and payable) is owing to any
Lender, any Agent or any Arranger hereunder, each of Parent and the Borrower
shall and shall cause each of the Borrower’s Restricted Subsidiaries to:
5.1    Financial Statements. Furnish to the Administrative Agent for further
delivery to each Agent and each Lender:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures as of
the end of and for the previous year, all in reasonable detail and prepared in
accordance with GAAP, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit (other than a “going concern” statement, explanatory note or like
qualification or exception resulting solely from an upcoming maturity date
hereunder or under the Convertible Notes Indenture), by PricewaterhouseCoopers
or other independent certified public accountants of nationally recognized
standing;
(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, all in reasonable detail and
certified by a Responsible Officer as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its consolidated Subsidiaries in accordance with GAAP (subject to normal
year end audit adjustments and the absence of footnotes); and
(c)    together with each set of consolidated financial statements referred to
in Sections 5.1(a) and 5.1(b) above, the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.




--------------------------------------------------------------------------------

101


Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (c) of
this Section 5.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent company of the Borrower that
directly or indirectly owns all of the Capital Stock of the Borrower or (B) the
Borrower’s (or any direct or indirect parent company thereof), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of the Borrower and if requested by the Administrative
Agent, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to the Borrower (or such parent), on the one hand, and the information relating
to the Borrower and the Restricted Subsidiaries on a standalone basis, on the
other hand (which consolidating information shall be certified by a Responsible
Officer of the Borrower as fairly presenting such information unless such
consolidating information is contained in the financial statements included in a
Form 10-K or 10-Q filed with the SEC), and (ii) to the extent such information
is in lieu of information required to be provided under Section 5.1(a), the
consolidated financial statements included in the materials provided pursuant to
the foregoing clause (A) or (B) are accompanied by a report by
PricewaterhouseCoopers or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
or qualification arising out of the scope of such audit (other than a “going
concern” statement, explanatory note or like qualification or exception
resulting solely from an upcoming maturity date hereunder or under the
Convertible Notes Indenture).
5.2    Certificates; Other Information. Furnish to the Administrative Agent in
each case for further delivery to the Collateral Agent and each Lender, or, in
the case of clause (g) below, to the relevant Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession); provided that such
certificate shall not be required to be delivered if Parent and the Borrower
have used commercially reasonable efforts to cause such certificate to be
delivered by such accountants or such accountants have informed Parent and the
Borrower that such accountants are not able or willing to provide such
certificate;
(b)    concurrently with the delivery of any financial statements pursuant to
Sections 5.1(a) and 5.1(b), (i) a certificate of a Responsible Officer stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate and (ii) (x) a Compliance
Certificate and (y) to the extent not previously disclosed to the Administrative
Agent in writing, a listing of (A) any store openings or closings since the last
such certificate delivered (or, since the Amendment Effective Date, in the case
of the first such certificate delivered after the Amendment Effective Date) and
any new warehouse or distribution locations within the United States or
otherwise where any Loan Party keeps material inventory or equipment, (B) any
registered Intellectual Property acquired, created, developed, or exclusively
licensed by any Loan Party since the date of the most recent




--------------------------------------------------------------------------------

102


list delivered pursuant to this clause (y) (or, in the case of the first such
list so delivered, since the Amendment Effective Date) and (C) any new
Restricted Subsidiary since the date of the most recent list delivered pursuant
to this clause (y) (or, in the case of the first such list so delivered, since
the Amendment Effective Date);
(c)    as soon as available, and in any event no later than 60 days (or, in the
case of the Projections to be delivered after the end of the Borrower’s 2017
fiscal year, 90 days) after the end of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the end of the following fiscal year, and the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a statement of all material assumptions used in preparation of such
budget) (collectively, the “Projections”), which Projections shall set forth
such information on a quarterly basis and in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions at the time made (it being
understood that the Projections are based upon good faith estimates and
assumptions believed by management of Parent and the Borrower to be reasonable
at the time made, it being recognized that such financial information as it
relates to future events (i) is not to be viewed as fact and is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties, (ii) no assurance can be given that any particular
projections will be realized and (iii) that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount);
(d)    to the extent that the Borrower (or a direct or indirect parent company
of Borrower) is not otherwise required to file reports on form 10-K or 10-Q with
the SEC, within 45 days after the end of each of the first three fiscal quarters
of the Borrower in each fiscal year, or within 90 days after the fourth fiscal
quarter of the Borrower in each fiscal year, a narrative discussion and analysis
of the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year;
(e)    promptly after the furnishing thereof, copies of any material notices
received by any Loan Party from, or material statement or material report
furnished to, any holder (which is not an Affiliate of Parent) of Material Debt
and not otherwise required to be furnished to the Administrative Agent or the
Lenders pursuant to any other clause of this Section 5.2 (other than any such
notices, statements or reports of an administrative or ministerial nature
including, for the avoidance of doubt, with respect to any “Borrowing Base
Certificate” (as defined in the ABL Credit Agreement) and other notices with
respect to the calculation of the “Borrowing Base” or the “FILO Borrowing Base”
(each as defined in the ABL Credit Agreement));
(f)    within ten days after the same are sent, copies of all reports that
Parent or the Borrower or any of its Restricted Subsidiaries sends to the
holders of (x) any Material Debt (other than any such reports of an
administrative or ministerial nature including, for the avoidance of doubt, any
“Borrowing Base Certificate” (as defined in the ABL Credit Agreement) and other
reports with respect to the calculation of the “Borrowing Base” or the




--------------------------------------------------------------------------------

103


“FILO Borrowing Base” (each as defined in the ABL Credit Agreement)) or (y) any
class of its public equity securities and, within ten days after the same are
filed, copies of all reports that Parent or the Borrower or any of its
Restricted Subsidiaries may make to, or file with, the SEC (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8), and in any case not otherwise required to
be furnished to the Administrative Agent or the Lenders pursuant to any other
clause of this Section 5.2; in each case only to the extent such reports are of
a type customarily delivered by borrowers to lenders in syndicated loan
financings; and
(g)    promptly, such additional financial and other information regarding the
business, legal, financial or corporate affairs of any Loan Party or any
Restricted Subsidiary as the Administrative Agent may from time to time
reasonably request (on its own behalf or on behalf of any Lender).
Concurrently with the delivery of any document or notice required to be
delivered pursuant to this Section 5.2 (collectively, the “Borrower Materials”),
the Borrower shall indicate in writing whether such document or notice contains
Nonpublic Information (which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof if such Borrower Materials
may be distributed to “public-side” Lenders). Parent and the Borrower and each
Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to Holdings, Parent, the Borrower, its Subsidiaries or their securities)
and, if documents or notices required to be delivered pursuant to this Section
5.2 or otherwise are being distributed through IntraLinks/IntraAgency, SyndTrak
or another relevant website or other information platform (the “Platform”), any
document or notice that the Borrower has indicated contains Nonpublic
Information shall not be posted on that portion of the Platform designated for
such public-side Lenders. All Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “public side”.
If the Borrower has not indicated whether a document or notice delivered
pursuant to this Section 5.2 contains Nonpublic Information, the Administrative
Agent shall post such document or notice solely on that portion of the Platform
designated for Lenders who do not wish to receive material nonpublic information
with respect to Parent, the Borrower, its Subsidiaries and their securities.
5.3    Payment of Obligations. Pay, discharge or otherwise satisfy before they
become delinquent, as the case may be, all its material tax obligations, except
(a) where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of Parent, the Borrower or its
Restricted Subsidiaries, as the case may be or (b) where the failure to pay,
discharge or otherwise satisfy the same would not reasonably be expected to have
a Material Adverse Effect.
5.4    Conduct of Business and Maintenance of Existence, etc. (a) (i) Preserve,
renew and keep in full force and effect its corporate or other organizational
existence and (ii) take all reasonable action to maintain all rights,
privileges, franchises, permits and licenses necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 6.4 and except (other than in the case of the preservation of existence
of




--------------------------------------------------------------------------------

104


Parent and the Borrower) to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) to the extent not
in conflict with this Agreement or the other Loan Documents, comply with all
Contractual Obligations and applicable Requirements of Law, except to the extent
that failure to comply therewith would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (c) maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws.
5.5    Maintenance of Property; Insurance. (i)(a) Except as would not reasonably
be expected to have a Material Adverse Effect, keep all Property and systems
necessary in its business (in the good faith belief of the Borrower) in good
working order and condition, ordinary wear and tear excepted and (b)maintain
with financially sound and reputable insurance companies insurance (or, with
respect to inventory and equipment at the retail store level, a program of
self-insurance) on all its Property meeting the requirements of Section 5.3 of
the Guarantee and Collateral Agreement and in at least such amounts and against
at least such risks (but including in any event public liability, product
liability and business interruption) as are usually insured against in the same
geographic regions by companies of similar size engaged in the same or a similar
business; provided that such insurance shall not be required to cover ephedra
products or other products for which insurance is not available or is not
available on commercially reasonable terms.
(ii)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then the Borrower shall, or
shall cause each Loan Party to, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
5.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records in conformity with GAAP and all material applicable
Requirements of Law of all material dealings and transactions in relation to its
business activities and (b) permit representatives of the Administrative Agent,
at reasonable business times and upon reasonable prior notice, to visit and
inspect any of its properties and examine and, at the Borrower’s expense, and
make abstracts from any of its books and records as often as may reasonably be
desired (subject to the immediately succeeding sentence) and to discuss the
business, operations, properties and financial and other condition of Parent,
the Borrower and its Restricted Subsidiaries with officers and employees of
Parent, the Borrower and its Restricted Subsidiaries and with their respective
independent certified public accountants (subject to such accountants’ policies
and procedures). Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing (in which case there shall be no limits on such
visits, inspections and examinations) such visits, inspections and examinations
shall be limited to two per fiscal year (and, (x) so long as no Event of Default
has occurred and is continuing, only one time at the Borrower’s expense and (y)
following the occurrence and during the continuance of an Event of Default, not
more than two times at the Borrower’s expense); provided, however, that unless
an Event of Default exists, (i) such inspections for environmental matters shall
be limited to no




--------------------------------------------------------------------------------

105


more than once per fiscal year and (ii) at all times such inspections for
environmental matters shall be limited to non-intrusive and non-invasive visual
observations. The Administrative Agent shall give the Borrower the opportunity
to participate in any discussions with the Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 5.6, none
of Parent, the Borrower or any of the Restricted Subsidiaries will be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
any Requirement of Law or any binding agreement or (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product.
5.7    Notices. Promptly give notice to the Administrative Agent in each case
for further delivery to the Collateral Agent and each Lender of:
(a)    knowledge by the Borrower or Parent of the occurrence of any Default or
Event of Default;
(b)    any (i) default or event of default (or alleged default) under any
Contractual Obligation (other than the Loan Documents) of Parent, the Borrower
or any of its Restricted Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between Parent, the Borrower or any of
its Restricted Subsidiaries and any Governmental Authority, that in the case of
either of clause (i) or (ii), would reasonably be expected to have a Material
Adverse Effect;
(c)    any litigation or proceeding against Parent, the Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;
(d)    the following events to the extent such events would reasonably be
expected to have a Material Adverse Effect, as soon as possible and in any event
within 30 days after the Borrower or any Commonly Controlled Entity knows or has
reason to know thereof: (i) the occurrence of any Reportable Event or Canadian
Pension Termination Event with respect to any Plan or Canadian Defined Benefit
Plan, a failure to make any required contribution to a Single Employer Plan or
Multiemployer Plan or a Canadian Pension Plan that would reasonably be expected
to give rise to a Lien in favor of the PBGC, the Financial Services Commission
of Ontario (or other like provincial entities) (“FSCO”) or a Single Employer
Plan or Multiemployer Plan or Canadian Pension Plan, the creation of any Lien in
favor of any Person including the PBGC, the FSCO or a Single Employer Plan or
Multiemployer Plan or Canadian Pension Plan or any withdrawal from, or the
termination or Insolvency of, any Multiemployer Plan or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the FSCO or the
Borrower or any Loan Party or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination or
Insolvency of, any Plan or Canadian Defined Benefit Plan; and
(e)    any other development or event that results in or would reasonably be
expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------

106


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action (if any) Parent, the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.
5.8    Environmental Laws. (a) Comply in all respects with all applicable
Environmental Laws, and obtain, maintain and comply with any and all
Environmental Permits, except to the extent the failure to so comply with
Environmental Laws or obtain, maintain or comply with Environmental Permits
would not reasonably be expected to have a Material Adverse Effect.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other corrective actions required pursuant to
Environmental Laws and promptly comply in all respects with all lawful orders
and directives of all Governmental Authorities regarding any violation of or
non-compliance with Environmental Laws and any release or threatened release of
Hazardous Materials, except, in each case, to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
5.9    [Reserved].
5.10    Additional Collateral, etc. Subject to the ABL Intercreditor Agreement:
(a)    With respect to any personal Property acquired, created or developed
(including, without limitation, the filing of any applications for the
registration or issuance of any Intellectual Property) after the Amendment
Effective Date by any Loan Party (other than Excluded Assets), promptly (x)
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement, the Canadian Guarantee and Collateral Agreement or such
other documents as the Administrative Agent deems reasonably necessary to grant
to the Collateral Agent, for the benefit of the Secured Parties, a security
interest in such Property and (y) take all actions reasonably necessary to grant
to the Collateral Agent, for the benefit of the Secured Parties, a perfected
first priority security interest (subject to Permitted Liens and the priorities
established by the applicable Intercreditor Agreement) in such Property to the
extent required under the Guarantee and Collateral Agreement or the Canadian
Guarantee and Collateral Agreement, including without limitation, the recording
of instruments in the United States Patent and Trademark Office, the United
States Copyright Office and, with respect to the Canadian Guarantor, the
Canadian Intellectual Property office, and the filing of UCC financing
statements in such United States jurisdictions (and PPSA financing statements
with respect to Canadian jurisdictions) as may be required by the Guarantee and
Collateral Agreement or the Canadian Guarantee and Collateral Agreement or by
applicable law.
(b)    With respect to any fee interest in any real property (other than
Excluded Assets) acquired after the Amendment Effective Date by any Loan Party
and which is not primarily used as a retail store location of the Company or its
Restricted Subsidiaries, as soon as reasonably practicable and in any case on or
prior to 60 days after such acquisition or such later date as the Administrative
Agent shall agree (i) execute and deliver a first priority Mortgage (subject to
Permitted Liens), in favor of the Collateral Agent, for the benefit of the
Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Collateral Agent for the benefit of the
Secured Parties with title and extended (to the extent




--------------------------------------------------------------------------------

107


available without surveys) coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such lower
amount as shall be reasonably specified by the Administrative Agent) as well as,
if available and reasonably requested by the Administrative Agent, a current
ALTA survey thereof, together with a surveyor’s certificate (in form and
substance reasonably satisfactory to the Administrative Agent), each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent, (iii) if reasonably requested by the Administrative Agent, deliver to the
Collateral Agent legal opinions of local counsel and counsel in the jurisdiction
where the Loan Party that owns such Mortgaged Property is located, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, and (iv) a completed “Life-of-Loan”
Federal Emergency Management Agency flood hazard determination with respect to
such Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto) and, if such Mortgaged Property is located in a special
flood hazard area, evidence of flood insurance in accordance with Section
5.5(ii).
(c)    With respect to any new Restricted Subsidiary that would constitute a
Guarantor within the meaning of that term created or acquired after the
Amendment Effective Date (other than Excluded Subsidiaries) by the Borrower or a
Subsidiary Guarantor promptly (i) execute and deliver to the Collateral Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent deems necessary to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest (subject to
Permitted Liens) in the Capital Stock of such new Restricted Subsidiary that is
owned by such Loan Party (other than any such Capital Stock constituting
Excluded Assets), (ii) deliver to the Collateral Agent (or its agent or bailee
for such purpose) the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party to the extent required by the Guarantee
and Collateral Agreement, (iii) cause such new Restricted Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement and (B) to take such
actions reasonably necessary to grant to the Collateral Agent for the benefit of
the Secured Parties a perfected first priority security interest (subject to
Permitted Liens) in the Collateral described in the Guarantee and Collateral
Agreement with respect to such Restricted Subsidiary to the extent required
under the Guarantee and Collateral Agreement, including, without limitation, the
recording of instruments in the United States Patent and Trademark Office and
the United States Copyright Office, and the filing of UCC financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by applicable law or as may be reasonably requested by the
Administrative Agent, and (iv) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent and the Collateral Agent customary
legal opinions relating to the matters described above.
(d)    Notwithstanding the foregoing provisions of this Section 5.10 or any
other provision hereof or of any other Loan Document, (i) the Borrower and
Guarantors shall not be required to grant a security interest in any Excluded
Assets, (ii) Liens required to be granted pursuant to this Section 5.10, and
actions required to be taken, including to perfect such Liens, shall be subject
to exceptions and limitations consistent with those set forth in the Security
Documents on the Amendment Effective Date (or as created or amended after the




--------------------------------------------------------------------------------

108


Amendment Effective Date with the approval of the Borrower), (iii) other than
with respect to (A) the Canadian Guarantor and (B) any other Foreign Subsidiary
that becomes a Guarantor after the Amendment Effective Date, and in such
instance, only with respect to the stock of such Foreign Subsidiary and subject
to customary exceptions, limitations and restrictions imposed by local law, no
Loan Party shall be required to take any actions outside the United States or
under non-United States law to create or perfect any Liens on the Collateral
(including, without limitation, any Intellectual Property registered or applied
for registration in any jurisdiction outside the United States) and no Security
Document shall be governed by the laws of any jurisdiction outside the United
States, (iv) the Loan Parties shall not be required to deliver any landlord
waivers, estoppels, collateral access agreements or bailee letters, (v) the Loan
Parties shall not be required to deliver control agreements (other than to the
extent required under Section 5.17 of the ABL Credit Agreement, and only for so
long as the ABL Obligations are outstanding) or otherwise deliver perfection by
“control” (within the meaning of the Uniform Commercial Code or the Securities
Transfer Act (Ontario) (or equivalent in any other province or territory))
(including with respect to deposit accounts, securities accounts and commodities
accounts), other than delivery of stock certificates representing Capital Stock
owned by Parent, Borrower or any Guarantor (subject to Section 5.17) and
instruments and debt securities (and related stock powers and endorsements) to
the extent required by the Security Documents, that do not constitute Excluded
Assets, (vi) notices shall not be required to be sent by any Loan Party or any
Restricted Subsidiary or permitted to be sent by any Secured Party to account
debtors or other contractual third parties unless an Event of Default has
occurred and is continuing, (vii) no perfection of security interests (except to
the extent perfected through the filing of UCC and PPSA financing statements)
shall be required with respect to letter of credit rights and (viii) in no event
shall perfection be required with respect to any Collateral by means other than
(A) filings of UCC and (with respect to the Canadian Guarantor) PPSA financing
statements in the office of the secretary of state or provincial ministry (or
similar central filing office) of the jurisdiction of formation or organization
of such Loan Party, (B) filings in the United States Patent and Trademark
Office, the United States Copyright Office or (with respect to the Canadian
Guarantor) the Canadian Intellectual Property Office with respect to Collateral
consisting of Intellectual Property, (C) delivery to the Collateral Agent, for
its possession, of Collateral consisting of Pledged Capital Stock of Restricted
Subsidiaries (other than Excluded Assets, and only to the extent represented by
a certificate) and material intercompany notes or other material instruments, in
each case to the extent required by the Guarantee and Collateral Agreement,
together with customary transfer powers executed in blank, and (D) as required
by clause (v) above.
5.11    Use of Proceeds. Use the proceeds of the Incremental Term Loans only for
the purposes specified in Section 3.15.
5.12    Further Assurances. From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent or the
Collateral Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting the rights of the Collateral Agent and the Lenders with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by any Loan




--------------------------------------------------------------------------------

109


Party which may be deemed to be part of the Collateral) pursuant hereto or
thereto other than any Excluded Assets and subject to the terms of Section 5.10.
Upon the exercise by the Administrative Agent, the Collateral Agent or any
Lender of any right or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any United States or Canadian Governmental Authority, the
Borrower will execute and deliver, or will cause its Restricted Subsidiaries to
execute and deliver all applications, certifications, instruments and other
documents that such Agent or such Lender may be required to obtain from the
Borrower or any of its Restricted Subsidiaries for such governmental consent,
approval, recording, qualification or authorization, subject to the terms of
Section 5.10 and other than with respect to any Excluded Assets.
5.13    Maintenance of Ratings. At all times, the Borrower shall use
commercially reasonable efforts to maintain (a) a public rating (but not any
specific rating) from Moody’s and S&P for the Tranche B-1 Term Loans and Tranche
B-2 Term Loans and (b) public corporate credit ratings and corporate family
ratings (but, in each case, not any specific rating) from Moody’s and S&P in
respect of the Borrower.
5.14    Fiscal Period. End the Fiscal Year of the Borrower on December 31 and
maintain the Borrower’s method of determining fiscal quarters as such method is
in effect on the Amendment Effective Date.
5.15    Designation of Subsidiaries. (a) The Borrower may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (ii) immediately after giving effect to such designation the
Borrower and the Restricted Subsidiaries shall be in compliance, on a Pro Forma
Basis as of the last day of the most recently ended Test Period, with the
Financial Covenant and the Borrower shall have delivered to the Administrative
Agent a certificate setting forth in reasonable detail the calculations
demonstrating such compliance, and (iii) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if after such designation it would be a
“restricted subsidiary” for the purpose of the ABL Credit Agreement or any other
Material Debt with recourse to the Parent, the Borrower or a Restricted
Subsidiary.
(b)    The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value of the Borrower’s investment therein as
determined in good faith by the Borrower and the Investment resulting from such
designation must otherwise be in compliance with Section 6.8 (as determined at
the time of such designation). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time and a return on any Investment by the Borrower in such Unrestricted
Subsidiary; provided that solely for purposes of Section 5.10(c) and the
Security Documents, any Unrestricted Subsidiary designated as a Restricted
Subsidiary shall be deemed to have been acquired on the date of such
designation. Any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value at the time of such transfer, in each
case as determined in good faith by the Borrower.




--------------------------------------------------------------------------------

110


5.16    Anti-Corruption and Sanctions. Use, and cause the respective directors,
officers, employees and agents of the Borrower and its Subsidiaries to use, the
proceeds of any Loan in a manner not (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto. Notwithstanding the foregoing, the covenants in this
Section 5.16 shall not be made by nor apply to any Person that qualifies as a
corporation that is registered or incorporated under the laws of Canada or any
province thereof and that carries on business in whole or in part in Canada
within the meaning of Section 2 of the Foreign Extraterritorial Measures (United
States) Order, 1992 passed under the Foreign Extraterritorial Measures Act
(Canada) in so far as such covenants would result in a violation of or conflict
with the Foreign Extraterritorial Measures Act (Canada) or any similar law.
5.17    Post-Closing Obligations. Take all necessary actions to satisfy the
items described on Schedule 5.17 within the applicable period of time specified
in such Schedule (or such longer period as the Administrative Agent may agree in
its reasonable discretion).



SECTION 6. NEGATIVE COVENANTS
The Borrower agrees that, so long as any Loan or other amount (excluding
Obligations in respect of (x) any Specified Hedge Agreements or Cash Management
Obligations and (y) contingent reimbursement and indemnification obligations
which are not due and payable) is owing to any Lender, any Agent or any Arranger
hereunder, the Borrower shall not, and shall not permit any of the Borrower’s
Restricted Subsidiaries to (and Parent agrees that it shall not, for purposes of
Section 6.16 only):
6.1    Financial Condition Covenant. (a) Beginning with the fiscal quarter ended
March 31, 2018 through and including the fiscal quarter ended December 31, 2018,
permit the Consolidated Net First Lien Leverage Ratio as at the last day of any
such fiscal quarter of the Borrower to exceed 5.50 to 1.00, (b) beginning with
the fiscal quarter ended March 31, 2019 through and including the fiscal quarter
ended December 31, 2019, permit the Consolidated Net First Lien Leverage Ratio
as at the last day of any such fiscal quarter of the Borrower to exceed 5.00 to
1.00 and (c) beginning with the fiscal quarter ended March 31, 2020 and for each
such fiscal quarter thereafter, permit the Consolidated Net First Lien Leverage
Ratio as at the last day of any such fiscal quarter of the Borrower to exceed
4.25 to 1.00.
6.2    Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness pursuant to any Loan Document;
(b)    Indebtedness of (i) the Borrower to Parent, (ii) the Borrower to any
Restricted Subsidiary, (iii) any Subsidiary Guarantor to Parent, the Borrower or
any other Restricted Subsidiary (provided that any such Indebtedness for
borrowed money under clause




--------------------------------------------------------------------------------

111


(ii) or (iii) that is owed by any Loan Party to any Restricted Subsidiary that
is not a Loan Party shall be evidenced by the Subordinated Intercompany Note and
subordinated to the Obligations on the terms set forth therein), and (iv) any
Restricted Subsidiary that is not a Subsidiary Guarantor to (x) any Loan Party
(provided that the Investment by such Loan Party in such Restricted Subsidiary
is permitted by Section 6.8) or (y) any other Restricted Subsidiary that is not
a Loan Party;
(c)    Indebtedness (including, without limitation, Capital Lease Obligations
and Indebtedness secured by Purchase Money Security Interests) secured by Liens
permitted by Section 6.3(g) in an aggregate principal amount not to exceed the
greater of (i) $25,000,000 and (ii) 9.25% of Consolidated EBITDA (determined on
a Pro Forma Basis as of the last day of the most recently ended Test Period) at
any one time outstanding;
(d)    Indebtedness outstanding on the Amendment Effective Date and listed on
Schedule 6.2(d) and intercompany Indebtedness outstanding on the Amendment
Effective Date;
(e)    Guarantee Obligations (i) made in the ordinary course of business by the
Borrower or any of its Restricted Subsidiaries of obligations of the Borrower or
any Restricted Subsidiary and (ii) of the Borrower or any Restricted Subsidiary
in respect of (x) Indebtedness otherwise permitted to be incurred by the
Borrower or such Restricted Subsidiary, as the case may be, under this Section
6.2 or by Parent under Section 6.16 and (y) the Convertible Senior Notes;
provided that if the Indebtedness being guaranteed is subordinated to the
Obligations such guarantee shall be subordinated to the guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination provisions of such Indebtedness;
(f)    [Reserved];
(g)    Indebtedness of the Borrower or any Restricted Subsidiary that is assumed
in connection with any acquisition of property, or of any Person that becomes a
Restricted Subsidiary acquired pursuant to any Permitted Acquisition or other
Investment permitted under Section 6.8; provided that such Indebtedness was not
incurred (x) to provide all or a portion of the funds utilized to consummate the
transaction or series of related transactions constituting such acquisition or
property or Permitted Acquisition or Investment or (y) otherwise in connection
with, or in contemplation of, such acquisition or property or Permitted
Acquisition or Investment;
(h)    Indebtedness of Excluded Subsidiaries; provided that the aggregate
principal amount of such Indebtedness shall not exceed $5,000,000 at any one
time outstanding;
(i)    unsecured Indebtedness of the Borrower and the Restricted Subsidiaries;
provided that:
(i)    at the time of the incurrence of such Indebtedness and immediately after
giving effect thereto, no Event of Default shall exist or be continuing;




--------------------------------------------------------------------------------

112


(ii)    the documentation governing such Indebtedness contains terms that in the
aggregate are not materially more restrictive on the Borrower and its Restricted
Subsidiaries than those set forth in the Loan Documents (other than (x) interest
rate, fees, funding discounts, liquidation preferences, premiums, no call
periods, subordination terms and optional prepayment or redemption provisions,
(y) terms applicable only after the then Latest Maturity Date of the Term Loans
(as determined on the date of incurrence of such Indebtedness) and (z) terms
that are added to this Agreement for the benefit of the Lenders);
(iii)    immediately after giving effect to the incurrence of such Indebtedness
(and all other Pro Forma Transactions related thereto), the Consolidated Net
Total Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period, shall not exceed 4.50 to 1.00;
(iv)    the Borrower shall have delivered to the Administrative Agent a
certificate from a Responsible Officer of the Borrower demonstrating compliance
with the ratio set forth in clause (iii) in reasonable detail;
(v)    no more than the greater of (x) $10,000,000 and (y) 3.75% of Consolidated
EBITDA (determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period) in principal amount of Indebtedness of Restricted
Subsidiaries which are not Loan Parties incurred pursuant to this Section 6.2(i)
may be outstanding at any time;
(vi)    other than as set forth in clause (v) above, there shall be no borrower
or guarantor in respect of such Indebtedness that is not the Borrower or a
Guarantor, respectively;    
(vii)    such Indebtedness (other than any such Indebtedness consisting of a
customary bridge facility, so long as the long-term Indebtedness into which such
bridge facility is to be converted or exchanged complies with this clause
6.2(i)(vii)) does not have any scheduled payment of principal (including
pursuant to a sinking fund obligation) or mandatory redemption or redemption at
the option of the holders thereof or similar prepayment prior to the date that
is 91 days after the then Latest Maturity Date of any Term Loans (as determined
on the date of incurrence of such Indebtedness), except in the case of any such
mandatory redemptions or prepayments to the extent that such redemptions or
prepayments are (w) upon the incurrence of Indebtedness that is not permitted
thereunder, (x) upon the occurrence of an asset sale or other Disposition or
casualty event (subject to customary reinvestment rights and (unless paid using
Declined Proceeds) to rights in respect of the application of the Net Cash
Proceeds thereof to the prior repayment of, or offer to repay, the Tranche B-2
Term Loans), (y) upon the occurrence of a change of control event or (z)
customary acceleration rights following an event of default; and
(viii)    the Weighted Average Life to Maturity of such Indebtedness is not less
than 91 days longer than the Weighted Average Life to Maturity of the latest




--------------------------------------------------------------------------------

113


maturing then outstanding Term Loans (as determined on the date of incurrence of
such Indebtedness);
(j)    to the extent constituting Indebtedness, Cash Management Obligations and
other Indebtedness in respect of Cash Management Services in the ordinary course
of business and Indebtedness arising from the endorsement of instruments or
other payment items for deposit and the honoring by a bank or other financial
institution of instruments or other payments items drawn against insufficient
funds;
(k)    to the extent constituting Indebtedness, indemnification, deferred
purchase price adjustments, earn-outs or similar obligations, in each case,
incurred or assumed in connection with the acquisition of any business or assets
or any Investment permitted to be acquired or made hereunder or any Disposition
permitted hereunder;
(l)    Indebtedness of a Foreign Subsidiary which would be permitted as an
Investment pursuant to Sections 6.8(l), 6.8(m), 6.8(n), 6.8(w) or 6.8(z);
(m)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
to exceed $25,000,000 at any time outstanding;
(n)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(o)    Indebtedness in respect of Hedge Agreements entered into in the ordinary
course of business, and not for speculative purposes, to protect against
exposure to interest rates, commodity prices or foreign exchange rates;
(p)    [Reserved];
(q)    additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed $25,000,000 at any one time outstanding;
(r)    (i) Permitted Term Loan Refinancing Indebtedness and Guarantee
Obligations by the Guarantors in respect thereof and (ii) “Permitted Pari Passu
Secured FILO Refinancing Debt”, “Permitted Junior Secured FILO Refinancing Debt”
and “Permitted Unsecured FILO Refinancing Debt” (each as defined in the ABL
Credit Agreement) and Guarantee Obligations by the Guarantors in respect
thereof;
(s)    Indebtedness representing deferred compensation or similar obligations to
employees of the Borrower and its Subsidiaries incurred in the ordinary course
of business;
(t)    Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements with
employees incurred by such Person in connection with Permitted Acquisitions or
any other Investments permitted hereunder constituting acquisitions of Persons
or businesses or divisions;




--------------------------------------------------------------------------------

114


(u)    Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that upon the drawing of such letter of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 90 days (or such longer period as may be agreed upon by the
Administrative Agent) unless the amount or validity of such obligations are
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Restricted Subsidiaries, as the case may be;
(v)    Indebtedness in respect of performance, bid, release, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of the Restricted Subsidiaries, in each case in the
ordinary course of business;
(w)    Indebtedness in respect of letters of credit issued for the account of
the Borrower or any of the Restricted Subsidiaries to finance the purchase of
inventory so long as (x) such Indebtedness is unsecured and (y) the aggregate
principal amount of such Indebtedness does not exceed $10,000,000 at any one
time outstanding;
(x)    Indebtedness incurred in the ordinary course of business with respect to
customer deposits and other unsecured current liabilities not the result of
borrowing and not evidenced by any note or other evidence of Indebtedness;
(y)    Refinancing Indebtedness in respect of Indebtedness permitted by Section
6.2 (c), (d), (g), (i), (r), (aa), (bb), (dd) and (ff);
(z)    [Reserved];
(aa)    Indebtedness incurred under the ABL Credit Agreement in an aggregate
principal amount not to exceed $375,000,000;
(bb)    Incremental Equivalent Debt and Guarantee Obligations by any Guarantor
in respect thereof; provided that the proceeds of any Incremental Equivalent
Debt that is secured on a pari passu basis (without regard to control of
remedies or application of payments) with the Term Loans shall only be applied
to repay or prepay Tranche B-1 Term Loans (together with any accrued interest
on, and breakage costs with respect to, such Tranche B-1 Term Loans);
(cc)    [Reserved];
(dd)    Indebtedness in an aggregate principal amount not to exceed $190,000,000
(plus customary fees and expenses in connection therewith, plus upfront fees and
original issue discount and any accrued and unpaid interest on the Convertible
Senior Notes) that is (x) unsecured or (y) secured by Liens on the Collateral
that rank junior in priority to the Liens securing both the Obligations and the
ABL Obligations on both the Term Priority




--------------------------------------------------------------------------------

115


Collateral and the ABL Priority Collateral; provided that (i) the Net Cash
Proceeds thereof are applied substantially concurrently to repay, prepay,
redeem, repurchase, otherwise acquire or Effectively Discharge the Convertible
Senior Notes (or applied as a Restricted Payment to Holdings (or to Parent in
order to make a Restricted Payment to Holdings) for such purpose), (ii) such
Indebtedness does not mature prior to August 15, 2020 and the Weighted Average
Life to Maturity of such Indebtedness is not less than 91 days longer than the
Weighted Average Life to Maturity of the then outstanding Tranche B-2 Term Loans
(as determined on the date of incurrence of such Indebtedness (and assuming for
such purpose (unless such Indebtedness has a stated maturity date later than
June 2, 2021) that the Tranche B-2 Term Loan Maturity Date is the Springing
Maturity Date, as adjusted to give effect to application of the Net Cash
Proceeds of such Indebtedness pursuant to clause (i) above)), and (iii) if
secured, such Indebtedness shall be subject to the Junior Lien Intercreditor
Agreement;
(ee)    unsecured Indebtedness of the Borrower to Holdings in an amount not
exceeding $164,300,000;
(ff)    Indebtedness of the Borrower and the Subsidiary Guarantors that is
secured by Liens on any or all of the Collateral on a junior basis to the
Obligations; provided that:
(i)    at the time of the incurrence of such Indebtedness and immediately after
giving effect thereto, no Event of Default shall exist or be continuing;
(ii)    the documentation governing such Indebtedness contains terms that in the
aggregate are not materially more restrictive on the Borrower and its Restricted
Subsidiaries than those set forth in the Loan Documents (other than (x) interest
rate, fees, funding discounts, liquidation preferences, premiums, no call
periods, subordination terms and optional prepayment or redemption provisions,
(y) terms applicable only after the then Latest Maturity Date of the Term Loans
(as determined on the date of incurrence of such Indebtedness) and (z) terms
that are added to this Agreement for the benefit of the Lenders);
(iii)    immediately after giving effect to the incurrence of such Indebtedness
(and all other Pro Forma Transactions related thereto), the Consolidated Net
Senior Secured Leverage Ratio, determined on a Pro Forma Basis as of the last
day of the most recently ended Test Period, shall not exceed 4.00 to 1.00;
(iv)    the Borrower shall have delivered to the Administrative Agent a
certificate from a Responsible Officer of the Borrower demonstrating compliance
with the ratio set forth in clause (iii) in reasonable detail;
(v)    such Indebtedness (other than any such Indebtedness consisting of a
customary bridge facility, so long as the long-term Indebtedness into which such
bridge facility is to be converted or exchanged complies with this clause (v))
does not have any scheduled payment of principal (including pursuant to a
sinking fund obligation) or mandatory redemption or redemption at the option of
the holders thereof or similar prepayment prior to the date that is 91 days
after the then Latest Maturity Date of any




--------------------------------------------------------------------------------

116


Term Loans (as determined on the date of incurrence of such Indebtedness),
except in the case of any such mandatory redemptions or prepayments to the
extent that such redemptions or prepayments are (v) customary excess cash flow
payments (on terms that are in the aggregate no less favorable to the Borrower
than those under this Agreement and (unless paid using Declined Proceeds)
subject to rights in respect of the application of Excess Cash Flow to the prior
repayment of, of offer to repay, the Tranche B-2 Term Loans), (w) upon the
incurrence of Indebtedness that is not permitted thereunder, (x) upon the
occurrence of an asset sale or other Disposition or casualty event (subject to
customary reinvestment rights and (unless paid using Declined Proceeds) to
rights in respect of the application of the Net Cash Proceeds thereof to the
prior repayment of, of offer to repay, the Tranche B-2 Term Loans), (y) upon the
occurrence of a change of control event or (z) customary acceleration rights
following an event of default;
(vi)    the Weighted Average Life to Maturity of such Indebtedness is not less
than 91 days longer than the Weighted Average Life to Maturity of the latest
maturing then outstanding Term Loans (as determined on the date of incurrence of
such Indebtedness);
(vii)    such Indebtedness shall be subject to a Junior Lien Intercreditor
Agreement;
(viii)    such Indebtedness shall be secured only by assets that constitute
Collateral; and
(ix)    there shall be no borrower or guarantor in respect of such Indebtedness
that is not the Borrower or a Guarantor; and
(gg)    to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in Section 6.2 (a) through (ff)
above.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus any undrawn commitments with
respect thereto and the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing.




--------------------------------------------------------------------------------

117


To the extent otherwise constituting Indebtedness, the accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall be deemed not to be Indebtedness for purposes of
this Section 6.2. The principal amount of any non-interest bearing Indebtedness
or other discount security constituting Indebtedness at any date shall be the
principal amount thereof that would be shown on a balance sheet of the Borrower
dated such date prepared in accordance with GAAP.
6.3    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, except for:
(a)    Liens for Taxes, assessments or governmental charges or levies not
overdue for a period of more than 60 days or that are being contested in good
faith by appropriate proceedings (provided that adequate reserves with respect
to such proceedings are maintained on the books of the Borrower or its
Restricted Subsidiaries, as the case may be, in conformity with GAAP);
(b)    (i) carriers’, warehousemen’s, landlord’s, mechanics’, contractor’s,
materialmen’s, repairmen’s or other like Liens imposed by law or arising in the
ordinary course of business which secure amounts that are not overdue for a
period of more than 60 days or if more than 60 days overdue, are unfiled and no
action has been taken to enforce such Lien, or that are being contested in good
faith by appropriate proceedings (provided that adequate reserves with respect
to such proceedings are maintained in the books of the Borrower or the
applicable Restricted Subsidiary, as the case may be, in conformity with GAAP),
(i) Liens of customs and revenue authorities to secure payment of customs duties
in connection with the importation of goods and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or such other goods in the ordinary course
of business;
(c)    (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and (i) pledges and
deposits in the ordinary course of business securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Parent, the Borrower or any
Restricted Subsidiaries;
(d)    deposits by or on behalf of the Borrower or any of its Restricted
Subsidiaries to secure the performance of bids, trade contracts and governmental
contracts (other than Indebtedness for borrowed money), leases, statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;
(e)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and title defects
that, in the aggregate, do not materially detract from the value of the Property
subject thereto or materially




--------------------------------------------------------------------------------

118


interfere with the ordinary conduct of the business of the Borrower and its
Restricted Subsidiaries taken as a whole;
(f)    Liens in existence on the Amendment Effective Date (or, for title
insurance policies issued in accordance with Section 5.10 hereof, on the date of
such policies) and either (i) listed on Schedule 6.3(f), for Liens in existence
on the Amendment Effective Date, or (ii) disclosed on any title insurance
policies obtained on Mortgaged Properties in connection with Mortgages executed
and delivered after the Amendment Effective Date; and Replacement Liens in
respect thereof;
(g)    Liens securing Indebtedness of the Borrower or any of its Restricted
Subsidiaries incurred pursuant to Section 6.2(c) (and related obligations) to
finance the acquisition, construction, installation, repair, replacement or
improvement of fixed or capital assets or the refinancing thereof, provided that
(i) such Liens shall be created within 270 days of the acquisition or
replacement or completion of such construction, installation, repair or
improvement or refinancing of such fixed or capital assets, (ii) such Liens do
not at any time encumber any Property other than the Property acquired,
constructed, installed, repaired, improved or financed by such Indebtedness when
such Indebtedness was originally incurred, and the proceeds and products of such
Property, and (iii) the principal amount of Indebtedness initially secured
thereby is not more than 100% of the purchase price or cost of construction,
installation, repair or improvement of such fixed or capital asset; provided
that, in each case, individual financings of equipment provided by one lender or
lessor may be cross collateralized to other outstanding financings of equipment
provided by such lender or lessor; and Replacement Liens in respect thereof;
(h)    Liens created pursuant to the Loan Documents;
(i)    any interest or title of a lessor or sublessor under any lease or
sublease or real property license or sub-license entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of its business and covering
only the assets so leased, subleased, licensed or sub-licensed and any Liens on
such lessor’s, sublessor’s, licensee’s or sub-licensee’s interest or title;
(j)    Liens in connection with attachments or judgments or orders in
circumstances not constituting an Event of Default under Section 7.1(h);
(k)    Liens existing on property at the time of its acquisition or existing on
the property of a Person which becomes a Restricted Subsidiary of the Borrower
after the Amendment Effective Date; provided that (i) such Liens existed at the
time such property was acquired or such Person became a Restricted Subsidiary of
the Borrower, (ii) such Liens were not granted in connection with or in
contemplation of the applicable acquisition, Permitted Acquisition or
Investment, (iii) any Indebtedness secured thereby is permitted by Section
6.2(g) and (iv) such Liens are not expanded to cover additional Property (other
than proceeds and products thereof); and Replacement Liens in respect thereof;
(l)    Liens on the assets of Excluded Subsidiaries which secure only
Indebtedness permitted pursuant to Section 6.2 and related obligations of
Excluded Subsidiaries;




--------------------------------------------------------------------------------

119


(m)    Liens consistent with those arising by operation of law consisting of
customary and ordinary course rights of setoff upon deposits of cash and Cash
Equivalents in favor of banks or other financial or depository institutions in
the ordinary course of business;
(n)    Liens on insurance policies and the proceeds thereof securing insurance
premium financing permitted hereunder;
(o)    [Reserved];
(p)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;
(q)    (i) Liens of a collection bank arising under Section 4-208 or 4-210 of
the Uniform Commercial Code on the items in the course of collection, (ii) Liens
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business and not for speculative purposes and
(iii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to accounts and cash and Cash Equivalents on deposit in accounts
maintained by the Borrower or any Restricted Subsidiary, in each case under this
clause (iii) granted in the ordinary course of business in favor of the banks or
other financial or depositary institution with which such accounts are
maintained, securing amounts owing to such Person with respect to Cash
Management Services (including, without limitation, operating account
arrangements and those involving pooled accounts and netting arrangements);
provided that, in the case of this clause (iii), unless such Liens arise by
operation of applicable law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness for borrowed money;
(r)    non-exclusive licenses and sub-licenses of Intellectual Property granted
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business (and, to the extent in existence on the Amendment Effective Date or
granted by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business, exclusive licenses and sub-licenses of Intellectual Property
within the confines of a particular jurisdiction or territory outside of the
United States and Canada);
(s)    UCC or PPSA financing statements or similar public filings that are filed
as a precautionary measure in connection with operating leases or consignment of
goods in the ordinary course of business;
(t)    Liens on property purportedly rented to, or leased by, the Borrower or
any of its Restricted Subsidiaries pursuant to a Sale and Leaseback Transaction;
provided, that (i) such Sale and Leaseback Transaction is permitted by Section
6.11, (ii) such Liens do not encumber any other property of the Borrower or its
Restricted Subsidiaries, and (iii) such Liens secure only the Attributable
Indebtedness incurred in connection with such Sale and Leaseback Transaction;
(u)    Liens on the assets of Foreign Subsidiaries that secure only Indebtedness
permitted pursuant to Section 6.2 and related obligations of Foreign
Subsidiaries;




--------------------------------------------------------------------------------

120


(v)    Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt, Permitted Junior Secured Refinancing Debt,
“Permitted Pari Passu Secured FILO Refinancing Debt” (as defined in the ABL
Credit Agreement) or “Permitted Junior Secured FILO Refinancing Debt” (as
defined in the ABL Credit Agreement) and any Permitted Refinancing of any of the
foregoing, and any Guarantee Obligations by the Guarantors in respect thereof;
provided that (x) any such Liens securing any Permitted Pari Passu Secured
Refinancing Debt or “Permitted Pari Passu Secured FILO Refinancing Debt” (as
defined in the ABL Credit Agreement) or Permitted Refinancing of any of the
foregoing (and Guarantee Obligations by the Guarantors in respect thereof) are
subject to each applicable Customary Intercreditor Agreement and (y) any such
Liens securing any Permitted Junior Secured Refinancing Debt or “Permitted
Junior Secured FILO Refinancing Debt” (as defined in the ABL Credit Agreement)
or Permitted Refinancing of any of the foregoing (and Guarantee Obligations by
the Guarantors in respect thereof) are subject to a Junior Lien Intercreditor
Agreement;
(w)    good faith earnest money deposits made in connection with a Permitted
Acquisition or any other Investment (other than Investments under Section
6.8(v)) or letter of intent or purchase agreement permitted hereunder;
(x)    Liens not otherwise permitted by this Section 6.3 so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Borrower and all Restricted Subsidiaries) $25,000,000 at
any one time outstanding;
(y)    Liens securing Refinancing Indebtedness permitted by Section 6.2(y) (and
related obligations) if such Liens are permitted to secure such Indebtedness in
accordance with the definition of “Refinancing Indebtedness”;
(z)    Liens in favor of the Borrower or a Restricted Subsidiary securing
intercompany Indebtedness permitted hereunder;
(aa)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in a Permitted Acquisition or an Investment permitted pursuant to
Section 6.8 to be applied against the purchase price for such Investment or (ii)
consisting of an agreement to Dispose of any property in a Disposition permitted
under Section 6.5, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(bb)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.8; provided such Liens do not extend to any assets
other than those assets that are the subject of such repurchase agreement;
(cc)    Liens that are customary contractual rights of setoff relating to
purchase orders and other agreements entered into with customers of the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;
(dd)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;




--------------------------------------------------------------------------------

121


(ee)    Liens or rights of setoff against credit balances of the Borrower or any
of its Subsidiaries with credit card issuers or credit card processors or
amounts owing by such credit card issuers or credit card processors to the
Borrower or any of its Subsidiaries in the ordinary course of business, to
secure the obligations of the Borrower or any of its Subsidiaries to such credit
card issuers and credit card processors as a result of fees and chargebacks;
(ff)    Liens on the Collateral securing Indebtedness incurred under the ABL
Credit Agreement and any Permitted Refinancing thereof and Guarantee Obligations
by the Guarantors in respect thereof; provided that any such Liens are subject
to the ABL Intercreditor Agreement;
(gg)    Liens with respect to Capital Stock in joint ventures that arise
pursuant to the applicable underlying joint venture agreement;
(hh)    Liens on the Collateral securing obligations in respect of Incremental
Equivalent Debt and any Permitted Refinancing thereof and any Guarantee
Obligations by the Guarantors in respect thereof to the extent permitted by this
Agreement; provided that (x) any such Liens securing any Incremental Equivalent
Debt or Permitted Refinancing thereof that is secured on a pari passu basis
(without regard to control of remedies or application of payments) with the
Obligations (and Guarantee Obligations by the Guarantors in respect thereof) are
subject to each applicable Customary Intercreditor Agreement and (y) any such
Liens securing any Incremental Equivalent Debt or Permitted Refinancing thereof
that is secured on a junior basis to the Obligations (and Guarantee Obligations
by the Guarantors in respect thereof) are subject to the Junior Lien
Intercreditor Agreement; and
(ii)    Liens securing Indebtedness permitted to be incurred pursuant to Section
6.2(dd) or (ff) or any Permitted Refinancing thereof (and Guarantee Obligations
by the Guarantors in respect thereof); provided that any such Liens are subject
to the Junior Lien Intercreditor Agreement.
6.4    Limitation on Fundamental Changes. Consummate any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself, or Dispose of all or
substantially all of its Property or business, except that:
(a)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
entity) and any Subsidiary of the Borrower may be merged, consolidated or
amalgamated with or into any Restricted Subsidiary (provided that if a
Subsidiary Guarantor is a party thereto (i) a Subsidiary Guarantor shall be the
continuing, surviving or resulting entity or (ii) simultaneously with such
transaction, the continuing, surviving or resulting entity shall become a
Subsidiary Guarantor and the Borrower shall comply with Section 5.10 in
connection therewith);
(b)    any Restricted Subsidiary of the Borrower may Dispose of all or
substantially all of its Property or business (i) (upon liquidation, windup,
dissolution or otherwise) to (x) if such Restricted Subsidiary is a Loan Party,
the Borrower or any other Loan Party and (y) if such Restricted Subsidiary is
not a Loan Party, the Borrower or any Restricted Subsidiary or (ii) pursuant to
a Disposition permitted by Section 6.5;




--------------------------------------------------------------------------------

122


(c)    any Foreign Subsidiary may (i) be merged or consolidated or amalgamated
with or into any other Foreign Subsidiary, or (ii) Dispose of any or all of its
assets to (upon voluntary liquidation, windup, dissolution or otherwise) any
other Foreign Subsidiary;
(d)    any merger, amalgamation or consolidation the sole purpose of which is to
reincorporate or reorganize a Loan Party or Restricted Subsidiary in another
jurisdiction; provided that (x) in the case of any such merger, amalgamation or
consolidation involving a Loan Party, a Loan Party is the surviving, continuing
or resulting Person (or simultaneously with such transaction, the continuing,
surviving or resulting entity shall become a Subsidiary Guarantor) and the
Borrower shall comply with Section 5.10 in connection therewith and (y) in the
case of any such merger or consolidation involving a Loan Party or Restricted
Subsidiary that is domiciled within the United States (or in the case of the
Canadian Guarantor, Canada), the continuing, surviving or resulting entity shall
be domiciled within the United States (or in the case of the Canadian Guarantor,
Canada);
(e)    any Domestic Subsidiary which is not a Guarantor may (i) be merged or
consolidated with or into any other Domestic Subsidiary which is not a Guarantor
or (ii) Dispose of any or all of its assets to (upon voluntary liquidation,
windup, dissolution or otherwise) any other Domestic Subsidiary which is not a
Guarantor;
(f)    any Investment permitted by Section 6.8 may be structured as a merger,
consolidation or amalgamation; provided that in the case of any such merger,
consolidation or amalgamation of a Loan Party, the surviving, continuing or
resulting legal entity of such merger, consolidation or amalgamation is a Loan
Party (or simultaneously with such transaction, the continuing, surviving or
resulting entity shall become a Subsidiary Guarantor) and the Borrower shall
comply with Section 5.10 in connection therewith;
(g)    (i) any Restricted Subsidiary of the Borrower (other than an Excluded
Subsidiary) may dissolve, liquidate or wind up its affairs at any time if the
Borrower determines in good faith that such dissolution, liquidation or winding
up is not materially disadvantageous to the Lenders, and (ii) any Excluded
Subsidiary of the Borrower may dissolve, liquidate or wind up its affairs at any
time if such dissolution, liquidation or winding up would not reasonably be
expected to have a Material Adverse Effect; and
(h)    the Borrower and each Restricted Subsidiary may enter into a Permitted
Reorganization.




--------------------------------------------------------------------------------

123


6.5    Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary of
the Borrower, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:
(a)    the Disposition of obsolete or worn out property in the ordinary course
of business;
(b)    the sale of inventory and equipment held for sale in the ordinary course
of business;
(c)    Dispositions permitted by Section 6.4 (other than Section 6.4(b)(ii)),
including in connection with any Permitted Reorganization;
(d)    (i) the sale or issuance of any Restricted Subsidiary’s Capital Stock to
the Borrower or any other Loan Party or the sale or issuance of any Excluded
Subsidiary’s Capital Stock to another Excluded Subsidiary; provided that any
Guarantor’s ownership interest therein is not diluted; • the sale or issuance of
any Capital Stock of any Foreign Subsidiary other than as permitted pursuant to
the preceding clause (i) (provided that any Net Cash Proceeds thereof are (x)
held as cash on the balance sheet or applied to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets useful in the business
of the Borrower and its Restricted Subsidiaries or (y) to the extent not held or
applied pursuant to the foregoing clause (x), applied to prepay Term Loans
pursuant to Section 2.15(b) or 2.15(c)); and • the sale or issuance of any
Capital Stock of, or any Indebtedness or other securities of, any Unrestricted
Subsidiary;
(e)    the sale of assets in connection with the closure of stores and the
Disposition of franchises and stores (and related assets) in the ordinary course
of business;
(f)    the Disposition of cash or Cash Equivalents;
(g)    (i) the non-exclusive license or sub-license of Intellectual Property in
the ordinary course of business (and, to the extent in existence on the
Amendment Effective Date or granted in the ordinary course of business,
exclusive licenses and sub-licenses of Intellectual Property within the confines
of a particular jurisdiction or territory outside of the United States and
Canada) and • the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial Intellectual
Property;
(h)    the lease, sublease, license or sub-license of property which is
described in Section 6.3(i);
(i)    the Disposition of surplus or other property no longer used or useful in
the business of the Borrower and its Restricted Subsidiaries in the ordinary
course of business;
(j)    the Disposition of other assets having a fair market value not to exceed
$50,000,000 in the aggregate in any fiscal year;




--------------------------------------------------------------------------------

124


(k)    the Disposition of assets subject to or in connection with any Recovery
Event;
(l)    Dispositions consisting of Restricted Payments permitted by Section 6.6;
(m)    Dispositions consisting of Investments permitted by Section 6.8;
(n)    Dispositions consisting of Liens permitted by Section 6.3;
(o)    Dispositions of assets pursuant to Sale and Leaseback Transactions
permitted pursuant to Section 6.11;
(p)    Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) such Investment must be a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.8;
(q)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(r)    Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business (and not for financing
purposes);
(s)    the unwinding of any Hedge Agreement;
(t)    the sale or issuance of the Specified China Subsidiary’s Capital Stock to
a joint venture partner; and
(u)    any other Disposition so long as:
(i)    at least 75% of the consideration therefor is in the form of cash and
Cash Equivalents; and
(ii)    such Disposition is made for fair market value (as reasonably determined
by the Borrower in good faith);
provided that each of the following items will be deemed to be cash for purposes
of this Section 6.5(u):
(i)    any liabilities of the Borrower or the Restricted Subsidiaries (as shown
on the most recent financial statements delivered or required to be delivered
hereunder or in the notes thereto), other than liabilities that are by their
terms subordinated in right of payment to the Obligations, that are (A) assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and the Restricted Subsidiaries have been validly released by all
applicable creditors in writing or (B) otherwise cancelled; and




--------------------------------------------------------------------------------

125


(ii)    any securities received by the Borrower or any Restricted Subsidiary
from such transferee that are converted by the Borrower or such Restricted
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition.
6.6    Limitation on Restricted Payments. Declare or pay any dividend on (other
than dividends payable solely in Qualified Capital Stock of the Person making
the dividend so long as the ownership interest of any Guarantor in such Person
is not diluted), or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Borrower or any of
its Restricted Subsidiaries, whether now or hereafter outstanding, or make any
other distribution in respect thereof, whether in cash or property
(collectively, “Restricted Payments”), except that:
(a)    any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Subsidiary Guarantor, and any Excluded Subsidiary may make Restricted
Payments to any other Excluded Subsidiary;
(b)    the Borrower may pay dividends to permit Parent or any direct or indirect
holding company of Parent to, (i) purchase Capital Stock of Parent (or any
direct or indirect holding company of Parent) from future, present or former
officers, directors, managers, employees or consultants (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of Parent (or any direct or indirect holding company of
Parent), the Borrower or any of its Subsidiaries upon the death, disability,
retirement or termination of employment of such officer, director, manager,
employee or consultant or otherwise pursuant to any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with or for the benefit of any such officer, director, manager,
employee or consultant and (ii) pay dividends the proceeds of which will be used
to purchase Capital Stock of Parent (or any direct or indirect holding company
of Parent) in consideration of withholding or similar Taxes payable by any
future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing); provided, that the aggregate amount of
Restricted Payments made under this paragraph subsequent to the Amendment
Effective (net of any proceeds received by Parent and contributed to the
Borrower subsequent to the Amendment Effective in connection with resales of any
Capital Stock so purchased) shall not exceed $5,000,000 in any fiscal year (and
unused amounts not used in any fiscal year may be carried forward to the next
succeeding fiscal year) and $20,000,000 in the aggregate (provided that such
amounts shall be increased by an amount equal to the cash proceeds of key man
life insurance policies received by Parent, the Borrower and its Restricted
Subsidiaries after the Amendment Effective Date);
(c)    the Borrower may pay dividends to permit Parent or any direct or indirect
parent company of Parent to (i) pay operating costs and expenses and other
corporate overhead costs and expenses (including, without limitation, o
directors’ fees and expenses and administrative, legal, accounting, filings and
similar expenses and o salary, bonus and other benefits payable to officers and
employees of Parent or any direct or indirect parent company of




--------------------------------------------------------------------------------

126


Parent), in each case to the extent such costs, expenses, fees, salaries,
bonuses and benefits are attributable to the ownership or operations of Parent,
the Borrower and the Restricted Subsidiaries, are reasonable and incurred in the
ordinary course of business, (ii) (A) pay any taxes which are due and payable by
the Parent or any direct or indirect parent company of the Parent as the parent
of a consolidated, combined, unitary or other similar group that includes the
Borrower and its Restricted Subsidiaries or, in the case of such direct or
indirect parent company, the Parent, the Borrower and its Restricted
Subsidiaries; provided that the amount payable under this clause (ii)(A) shall
not exceed the aggregate amount of taxes (including any penalties and interest)
that the Borrower and its Restricted Subsidiaries would owe if the Borrower and
its Restricted Subsidiaries were filing separate tax returns (or if Parent were
filing a separate consolidated or combined return with Borrower and its
Restricted Subsidiaries that are members of the consolidated or combined group)
taking into account any carryovers and carrybacks of tax attributes (such as net
operating losses) of the Borrower and such Restricted Subsidiaries from other
taxable years (such aggregate amount the “Maximum Tax Distribution Amount”) and
(B) with respect to any taxable year ending after the Amendment Effective (a
“Specified Taxable Year”) for which Parent or any direct or indirect parent
company of Parent files a tax return as the parent of a consolidated, combined,
unitary or other similar group that includes the Borrower and its Restricted
Subsidiaries, if the amount permitted to be paid under clause (ii)(A) with
respect to such Specified Taxable Year is less than the Maximum Tax Distribution
Amount for such Specified Taxable Year, pay, in the following taxable year, a
dividend to such direct or indirect parent company of Parent equal to the excess
of the Maximum Tax Distribution Amount with respect to such Specified Taxable
Year over the amount permitted to be paid under clause (ii)(A) with respect to
such Specified Taxable Year; provided that if there is any subsequent adjustment
to any taxes (including any penalties and interest), tax attribute, or tax
return of the Parent, the Borrower or its Subsidiaries or any direct or indirect
parent company of Parent, the amount permitted to be paid under this clause (ii)
with respect to a taxable year shall be redetermined in light of such adjustment
and, (x) to the extent such redetermined amount exceeds the amount previously
paid under this clause (ii) with respect to such taxable year, an additional
amount equal to such excess shall be permitted to be paid in the year the
adjustment is made and (y) to the extent such redetermined amount is less than
the amount previously paid under this clause (ii), the aggregate amount of the
future payments permitted by this clause (ii) shall be reduced by the amount of
such shortfall (it being expressly understood and agreed that any amounts paid
pursuant to this clause (ii) prior to such adjustment shall be permitted
regardless of such adjustment), (iii) pay taxes which are not determined by
reference to income, but which are imposed on Parent or any direct or indirect
parent company of Parent as a result of Parent’s or such parent company’s
ownership of the equity of Parent or the Borrower or any direct or indirect
parent company of Parent, as the case may be, but only if and to the extent that
Parent or such parent company has not received cash or other property in
connection with the events or transactions giving rise to such taxes, (iv) to
the extent of amounts paid by Unrestricted Subsidiaries to the Borrower or any
Restricted Subsidiary, as shall be necessary to pay the tax liabilities of
Unrestricted Subsidiaries or tax liabilities of Parent or any direct or indirect
parent company of Parent attributable to Unrestricted Subsidiaries, (v) pay
franchise taxes and other fees, taxes and expenses required to maintain its
corporate existence, (vi) finance any Investment permitted to be made hereunder
(so long as (A) such dividends are made substantially concurrently with the
closing of such Investment and (B) immediately following the closing thereof (1)
all property acquired (whether




--------------------------------------------------------------------------------

127


assets or Capital Stock) shall be contributed to the Borrower or a Restricted
Subsidiary or (2) the Person formed or acquired shall be merged into the
Borrower or a Restricted Subsidiary in order to consummate such Investment (and
subject to the provisions of Sections 5.10 and 6.4)), (vii) pay costs, fees and
expenses related to any unsuccessful equity or debt offering permitted by this
Agreement (other than any such offering intended to benefit Subsidiaries of any
such parent company other than the Borrower and its Subsidiaries) and (viii)
make payments permitted under Section 6.10 (but only to the extent such payments
have not been and are not expected to be made directly by the Borrower or a
Restricted Subsidiary); provided that dividends paid pursuant to this Section
6.6(c) (other than dividends paid pursuant to clause (ii), (iii), or (iv) above)
are used by Parent or any direct or indirect parent holding company of Parent
for such purpose within 60 days of the receipt of such dividends or are refunded
to the Borrower;
(d)    the Borrower may pay cash dividends to Parent to permit Parent to pay
cash dividends to the holders of Parent’s Capital Stock (or make other
Restricted Payments with the proceeds of such dividends) for application to the
repayment, prepayment, redemption, repurchase, other acquisition or Effective
Discharge of, or to the payment of principal, interest or other amounts due with
respect to, the Convertible Senior Notes or any Permitted Refinancing thereof
(and for no other purpose) in an amount not to exceed (i) $25,000,000 plus (ii)
an additional $25,000,000, so long as immediately after giving effect to such
Restricted Payments under this clause (ii), the Consolidated Net First Lien
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period, shall not exceed 3.00 to 1.00;
(e)    any non-Wholly Owned Subsidiary of the Borrower may declare and pay cash
dividends to its equity holders generally so long as the Borrower or its
respective Restricted Subsidiary which owns the equity interests in the
Restricted Subsidiary paying such dividends receives at least its proportionate
share thereof (based upon the relative holding of the equity interests in the
Restricted Subsidiary paying such dividends);
(f)    any non-Guarantor Wholly Owned Subsidiary of the Borrower may declare and
pay cash dividends to any Restricted Subsidiary of the Borrower which owns the
equity interests in such non-Guarantor Restricted Subsidiary;
(g)    the Borrower may pay cash dividends to Parent to permit Parent to pay
cash dividends to the holders of Parent’s Capital Stock (or make other
Restricted Payments with the proceeds of such dividends) in an amount not to
exceed $50,000,000 minus the amount of any repayments or prepayments made
pursuant to Section 6.9(a)(vi), so long as (x) any Restricted Payment pursuant
to this clause (g) is applied substantially concurrently to repay, prepay,
redeem, repurchase, otherwise acquire or Effectively Discharge, or to pay
principal, interest or other amounts due with respect to, the Convertible Senior
Notes or any Permitted Refinancing thereof (and for no other purpose) and (y)
immediately after giving effect to such Restricted Payments the Consolidated Net
Total Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period, shall not exceed 4.00 to 1.00;
(h)    the Borrower may pay cash dividends to Parent to permit Parent to pay
cash dividends to the holders of Parent’s Capital Stock (or make other
Restricted Payments with




--------------------------------------------------------------------------------

128


the proceeds of such dividends) equal to the Available Basket so long as any
Restricted Payment pursuant to this clause (h) is applied substantially
concurrently to repay, prepay, redeem, repurchase, otherwise acquire or
Effectively Discharge, or to pay principal, interest or other amounts due with
respect to, the Convertible Senior Notes or any Permitted Refinancing thereof
(and for no other purpose);
(i)    the Borrower may pay cash dividends to Parent to permit Parent to pay
cash dividends to the holders of Parent’s Capital Stock (or make other
Restricted Payments with the proceeds of such dividends) made with the proceeds
of, and not to exceed the amount of, Indebtedness incurred pursuant to Sections
6.2(i), (q), (bb), (dd) and (ff), so long as (i) any Restricted Payment pursuant
to this clause (i) is applied substantially concurrently to repay, prepay,
redeem, repurchase, otherwise acquire or Effectively Discharge, or to pay
principal, interest or other amounts due with respect to, the Convertible Senior
Notes or any Permitted Refinancing thereof (and for no other purpose) and (ii)
in the case of a Restricted Payment made pursuant to this clause (i) with
Indebtedness incurred pursuant to Section 6.2(q) or (bb), such Indebtedness is
secured on a junior basis to the Obligations or is unsecured;
(j)    the Borrower may pay cash dividends to Parent to permit Parent to pay
cash dividends to the holders of Parent’s Capital Stock (or make other
Restricted Payments with the proceeds of such dividends) in an amount not to
exceed $50,000,000 minus the amount of any repayments or prepayments made
pursuant to Section 6.9(a)(v), so long as any Restricted Payment pursuant to
this clause (j) is applied substantially concurrently to repay, prepay, redeem,
repurchase, otherwise acquire or Effectively Discharge, or to pay principal,
interest or other amounts due with respect to, the Convertible Senior Notes or
any Permitted Refinancing thereof (and for no other purpose);
(k)    to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions permitted by
Section 6.4 and Section 6.8 (other than Section 6.8(t));
(l)    repurchases of Capital Stock in Parent, the Borrower or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants or similar rights if such Capital Stock represents a portion of the
exercise price of such options or warrants or similar rights (as long as the
Borrower and the Restricted Subsidiaries make no payment in connection therewith
that is not otherwise permitted hereunder); and
(m)    the Borrower or any of the Restricted Subsidiaries may pay cash in lieu
of fractional Capital Stock in connection with any dividend, split or
combination thereof or any Investment permitted hereunder;
provided that any Restricted Payments permitted to be paid in cash pursuant to
this Section 6.6 (other than Section 6.6(k)) may be made as an Investment
(including an Investment in a Person that would be the ultimate recipient of the
proceeds of such Restricted Payment) pursuant to Section 6.8(x) (which
Investment may be made by the Person who would have been permitted to make such
Restricted Payment or by any Restricted Subsidiary of such Person) and the
amount of any such Investment (less the aggregate amount of all Returns on such
Investment up




--------------------------------------------------------------------------------

129


to the original amount of such Investment) shall reduce the relevant amounts
permitted to be made as a Restricted Payment under this Section 6.6 on a dollar
for dollar basis.
6.7    [Reserved].
6.8    Limitation on Investments. Make any advance, loan, extension of credit
(by way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
(a)    extensions of trade credit or the holding of receivables in the ordinary
course of business and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(b)    investments in cash and items that were Cash Equivalents at the time such
Investment was made;
(c)    Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 6.2(b) and 6.2(e) and, to the extent constituting
intercompany Indebtedness, Section 6.2(d), 6.2(g) and 6.2(q);
(d)    loans and advances to employees, officers, directors, managers and
consultants of Parent (or any direct or indirect parent company thereof to the
extent relating to the business of Parent, the Borrower and the Restricted
Subsidiaries), the Borrower or any Restricted Subsidiaries of the Borrower in
the ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) in an aggregate principal amount not to
exceed $5,000,000 at any one time outstanding;
(e)    [Reserved];
(f)    Investments in assets useful in the business of the Borrower and its
Restricted Subsidiaries made by the Borrower or any of its Restricted
Subsidiaries with the proceeds of any Reinvestment Deferred Amount; provided
that if the underlying Asset Sale or Recovery Event was with respect to a Loan
Party, then such Investment shall be consummated by the Borrower or a Subsidiary
Guarantor;
(g)    Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 6.8(c)) by the Borrower or any of its Restricted
Subsidiaries in any Person that, prior to or concurrently with such Investment,
is or becomes a Subsidiary Guarantor;
(h)    Investments consisting of notes payable by franchisees to the Borrower or
any Subsidiary Guarantor in an aggregate principal amount not to exceed
$35,000,000 at any one time outstanding;
(i)    Investments by the Borrower and the Restricted Subsidiaries constituting
the purchase or other acquisition of property and assets or businesses of any
Person or of assets




--------------------------------------------------------------------------------

130


constituting a business unit, a line of business or division of such Person, or
Capital Stock in a Person that, upon the consummation thereof, will be, or will
become part of a Restricted Subsidiary (including as a result of a merger or
consolidation); (each, a “Permitted Acquisition”); provided that
(i)    o subject to Section 1.9, immediately prior to and after giving effect to
any such purchase or other acquisition, no Event of Default shall have occurred
and be continuing, o with respect to any such purchase or other acquisition with
an aggregate purchase price exceeding $25,000,000, immediately after giving
effect to such purchase or other acquisition, the Consolidated Net Total
Leverage Ratio of the Borrower determined on a Pro Forma Basis as of the last
day of the most recently ended Test Period shall be no greater than 4.50 to
1.00, and o the Borrower shall have delivered to the Administrative Agent a
certificate from a Responsible Officer of the Borrower demonstrating such
compliance calculation in reasonable detail;
(ii)    all of the applicable provisions of Section 5.10 and the Security
Documents have been or will be complied with in respect of such Permitted
Acquisition; and
(iii)    the aggregate amount of such Investments by Loan Parties in assets that
are not (or do not become) owned by a Loan Party or in Capital Stock of Persons
that do not become Loan Parties shall not exceed the greater of o $25,000,000
and o 9.75% of Consolidated EBITDA determined on a Pro Forma Basis as of the
last day of the most recently ended Test Period;
(j)    Investments received in connection with the bankruptcy or reorganization
of, insolvency or liquidation of, or settlement of claims against and delinquent
accounts of and disputes with, franchisees, customers and suppliers, or as
security for any such claims, accounts and disputes, or upon the foreclosure
with respect to any secured Investment;
(k)    (i) advances of payroll payments to employees, officers, directors and
managers of Parent, the Borrower and the Restricted Subsidiaries in the ordinary
course of business; and (ii) any Loan Party may make Investments consisting of
loans to employees, officers, directors and managers of the Loan Parties in an
aggregate principal amount not to exceed $5,000,000, at any time outstanding;
(l)    Investments by the Borrower or any of its Restricted Subsidiaries in
Excluded Subsidiaries and joint ventures in an aggregate amount not to exceed
the greater of (i) $25,000,000 and (ii) 9.25% of Consolidated EBITDA (determined
on a Pro Forma Basis as of the last day of the most recently ended Test Period)
at any time outstanding;
(m)    Investments by the Borrower or any of its Restricted Subsidiaries in any
Person that is a Foreign Subsidiary in an aggregate amount not to exceed (1) the
greater of (x) $25,000,000 and (y) 9.25% of Consolidated EBITDA (determined on a
Pro Forma Basis as of the last day of the most recently ended Test Period) plus
(2) an additional amount up to the greater of (x) $25,000,000 and (y) 9.25% of
Consolidated EBITDA (determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period), so long as (for purposes of this




--------------------------------------------------------------------------------

131


clause (2) only) immediately after giving effect thereto, the Consolidated Net
Senior Secured Leverage Ratio does not exceed 3.00 to 1.00 on a Pro Forma Basis
for the most recently ended Test Period;
(n)    Investments by • the Borrower in any Subsidiary Guarantor, • any
Restricted Subsidiary in the Borrower or any Subsidiary Guarantor and • any
Excluded Subsidiary in any other Excluded Subsidiary (other than an Unrestricted
Subsidiary);
(o)    Investments consisting of promissory notes and other deferred payment
obligations and noncash consideration delivered as the purchase consideration
for a Disposition permitted by Section 6.5;
(p)    Investments existing on the Amendment Effective Date and identified on
Schedule 6.8(p) and any modification, replacement, renewal, reinvestment or
extension thereof (provided that the amount of the original Investment is not
increased except by the terms of such original Investment or as otherwise
permitted by this Section 6.8);
(q)    the Borrower and its Restricted Subsidiaries may endorse negotiable
instruments and other payment items for collection or deposit in the ordinary
course of business or make lease, utility and other similar deposits in the
ordinary course of business;
(r)    Investments consisting of obligations under Hedge Agreements permitted by
Section 6.2;
(s)    [Reserved];
(t)    Investments consisting of Restricted Payments permitted by Section 6.6
(other than Section 6.6(k));
(u)    Investments of any Person that becomes (or is merged or consolidated or
amalgamated with) a Restricted Subsidiary of the Borrower on or after the
Amendment Effective Date on the date such Person becomes (or is merged or
consolidated or amalgamated with) a Restricted Subsidiary of the Borrower;
provided that (i) such Investments exist at the time such Person becomes (or is
merged or consolidated or amalgamated with) a Restricted Subsidiary, and (ii)
such Investments are not made in anticipation or contemplation of such Person
becoming (or merging or consolidating or amalgamated with) a Restricted
Subsidiary;
(v)    Investments consisting of good faith deposits made in accordance with
Section 6.3(w);
(w)    Investments in the Specified China Subsidiary in an aggregate amount not
to exceed $51,000,000;
(x)    cash Investments (including in the form of intercompany loans) made by
the Borrower or any Restricted Subsidiary in their respective direct and
indirect equity holders in lieu of paying such cash as a Restricted Payment
permitted by Section 6.6, provided that the aggregate amount of such Investments
(valued as of the date made) shall not exceed the amount




--------------------------------------------------------------------------------

132


that would have otherwise been permitted as a Restricted Payment in cash
pursuant to Section 6.6 (without giving effect to the proviso at the end of such
section);
(y)    Investments made up to the amount of the Available Basket (other than
Investments in Unrestricted Subsidiaries);
(z)    in addition to Investments otherwise permitted by this Section,
Investments (other than Investments in Unrestricted Subsidiaries) in an
aggregate amount not to exceed the greater of • $35,000,000 and • 13% of
Consolidated EBITDA (determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period) at any time outstanding;
(aa)    deposits made in the ordinary course of business consistent with past
practices to secure the performance of leases or in connection with bidding on
government contracts;
(bb)    advances in connection with purchases of goods or services in the
ordinary course of business;
(cc)    Guarantee Obligations permitted under Section 6.2 and, to the extent not
constituting Indebtedness, other Guarantee Obligations entered into in the
ordinary course of business;
(dd)    Investments consisting of Liens permitted under Section 6.3;
(ee)    Investments consisting of transactions permitted under Section 6.4,
including in connection with any Permitted Reorganization;
(ff)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of Parent or Capital Stock of any direct
or indirect parent company of Parent (or the net cash proceeds of any issuance
of Capital Stock by Parent or any direct or indirect parent company thereof);
and
(gg)    Investments made by any Foreign Subsidiary to the extent such
Investments are financed with the proceeds received by such Foreign Subsidiary
from an Investment in such Foreign Subsidiary made pursuant to Sections 6.8(l),
(m) or 6.8(z).
For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of all
Returns on such Investment up to the original amount of such Investment.
Notwithstanding anything to the contrary in this Section 6.8, prior to the
Disposition of Capital Stock of the Specified China Subsidiary contemplated by
Section 6.5(t), Investments in the Specified China Subsidiary shall only be made
pursuant to Section 6.8(w).
6.9    Limitation on Optional Payments and Modifications of Junior Material Debt
Instruments and Organizational Documents, etc. (a) Make or offer in writing to
make any optional or voluntary payment, prepayment, repurchase or redemption of,
or otherwise




--------------------------------------------------------------------------------

133


voluntarily or optionally defease, any Junior Material Debt other than (i) by a
refinancing with the Net Cash Proceeds of Indebtedness then permitted to be
incurred pursuant to Section 6.2, (ii) with the Available Basket, (iii) the
conversion of such Junior Material Debt to Qualified Capital Stock of Parent or
Capital Stock of any direct or indirect parent company of Parent, (iv) repayment
or prepayment of Indebtedness owed by the Borrower to Holdings pursuant to
Section 6.2(ee) (for application to the repayment, prepayment, redemption,
repurchase, other acquisition or Effective Discharge of, or to the payment of
principal, interest or other amounts due with respect to, the Convertible Senior
Notes or any Permitted Refinancing thereof (and for no other purpose)), up to an
aggregate principal amount not to exceed (A) $25,000,000 plus (B) an additional
$25,000,000, so long as immediately after giving effect to such repayments or
prepayments under this clause (B), the Consolidated Net First Lien Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period, shall not exceed 3.00 to 1.00, (v) repayment or prepayment of
Indebtedness owed by the Borrower to Holdings pursuant to Section 6.2(ee) (for
application to the repayment, prepayment, redemption, repurchase, other
acquisition or Effective Discharge of, or to the payment of principal, interest
or other amounts due with respect to, the Convertible Senior Notes or any
Permitted Refinancing thereof (and for no other purpose)) in an amount not to
exceed $50,000,000 minus the amount of any Restricted Payments made pursuant to
Section 6.6(j), (vi) repayment or prepayment of Indebtedness owed by the
Borrower to Holdings pursuant to Section 6.2(ee) (for application to the
repayment, prepayment, redemption, repurchase, other acquisition or Effective
Discharge of, or to the payment of principal, interest or other amounts due with
respect to, the Convertible Senior Notes or any Permitted Refinancing thereof
(and for no other purpose)), so long as (x) the amount of such repayment or
prepayment does not exceed $50,000,000 minus the amount of any Restricted
Payments made pursuant to Section 6.6(g), and (y) immediately after giving
effect to such repayment or prepayment the Consolidated Net Total Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period, shall not exceed 4.00 to 1.00, (vii) repayment or prepayment
of Indebtedness incurred pursuant to Section 6.2(b), and (viii) repayment or
prepayment of Indebtedness owed by the Borrower to Holdings pursuant to Section
6.2(ee) (for application to the repayment, prepayment, redemption, repurchase,
other acquisition or Effective Discharge of, or to the payment of principal,
interest or other amounts due with respect to, the Convertible Senior Notes or
any Permitted Refinancing thereof (and for no other purpose)), with the proceeds
of Indebtedness incurred pursuant to Sections 6.2(i), (q), (bb), (dd) and (ff),
so long as, in the case of Indebtedness incurred pursuant to Section 6.2(q) or
(bb), such Indebtedness is secured on a junior basis to the Obligations or is
unsecured; (b) amend, modify or otherwise change (pursuant to a waiver or
otherwise), any of the terms of any Junior Material Debt (other than any such
amendment, modification or other change which (i) would extend the maturity or
reduce the amount of any payment of principal thereof, reduce the rate or amount
or extend the date for payment of interest thereon or relax or eliminate any
covenant, event of default or other provision applicable to Parent, the Borrower
or any of its Subsidiaries or (ii) does not otherwise adversely affect the
Lenders in any material respect) unless (A) pursuant to a refinancing permitted
by clause (a)(i) above, (B) such amendment, modification or other change is
effective, or is to provisions that become applicable, after the then Latest
Maturity Date hereunder (as determined as of the time of such amendment,
modification or other change is made) or (C) immediately after giving effect
thereto such Junior Material Debt with such revised terms could be incurred
pursuant to Section 6.2 (such




--------------------------------------------------------------------------------

134


determination to be made as if such Junior Material Debt was incurred at such
time and had not previously been incurred); or (c)amend, modify or otherwise
change (pursuant to a waiver or otherwise), any of the terms of any
Organizational Document, other than any such amendment, modification or other
change which does not adversely affect the Lenders in any material respect.
6.10    Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Parent, the Borrower,
any Restricted Subsidiary or any Person that becomes a Restricted Subsidiary as
a result of such transaction) unless such transaction is otherwise permitted
under this Agreement and upon fair and reasonable terms no less favorable to the
Borrower and its Restricted Subsidiaries than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate. Notwithstanding
the foregoing, the Borrower and its Restricted Subsidiaries may (a) [Reserved],
(b) enter into and consummate the transactions listed on Schedule 6.10, (c) make
Restricted Payments permitted pursuant to Section 6.6 and repayments and
prepayments of Indebtedness permitted pursuant to Section 6.9, (d)(i) make
Investments in Unrestricted Subsidiaries permitted by Section 6.8 and (ii) make
Investments permitted by Section 6.8(x), (e) [Reserved], (f) enter into
employment and severance arrangements with officers, directors, managers and
employees of the Parent, the Borrower and the Restricted Subsidiaries and, to
the extent relating to services performed for Parent, the Borrower and the
Restricted Subsidiaries, pay director, officer and employee compensation
(including, without limitation, bonuses) and other benefits (including, without
limitation, retirement, health, stock option and other benefit plans) and
indemnification and expense reimbursement arrangements; provided that any
purchase of Capital Stock of Parent (or any direct or indirect holding company
of Parent) in connection with the foregoing shall be subject to Section 6.6, (g)
undertake the transactions arising out of agreements existing on the Amendment
Effective Date and described or referred to under the caption “Certain
relationships and related party transactions and director independence”, in the
Form 10-K of Holdings most recently filed with the SEC prior to the Amendment
Effective Date, other than in connection with the purchase or redemption of any
Capital Stock of Parent or any holding company of Parent, (h) license on a
non-exclusive basis Intellectual Property in the ordinary course of business
(and, to the extent in existence on the Amendment Effective Date or granted in
the ordinary course of business, exclusive licenses and sub-licenses of
Intellectual Property within the confines of a particular jurisdiction or
territory outside of the United States and Canada) (1) on an arm’s length basis
to permit the commercial exploitation of such Intellectual Property between or
among Affiliates of the Borrower and (2) to parent companies of the Parent in
connection with their ownership of the Parent, (i) [Reserved], (j) issue or
transfer Capital Stock (other than Disqualified Capital Stock) of Parent to any
direct or indirect parent company of Parent or to any former, current or future
director, manager, officer, employee or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of the Borrower or any of its Subsidiaries or any
direct or indirect parent company thereof to the extent otherwise permitted by
this Agreement, and (k) make payments to or receive payments from, and enter
into and consummate transactions with, joint ventures in the ordinary course of
business to the extent otherwise permitted hereunder.




--------------------------------------------------------------------------------

135


6.11    Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any of its Restricted
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the Borrower or such
Restricted Subsidiary (a “Sale and Leaseback Transaction”) unless (i) the sale
of such property is made for cash consideration in an amount not less than the
fair market value of such property, (ii) the Sale and Leaseback Transaction is
permitted by Section 6.5 and is consummated within 180 days after the date on
which such property is sold or transferred, (iii) any Liens arising in
connection with its use of the property are permitted by Section 6.3(t), (iv)
the Sale and Leaseback Transaction would be permitted under Section 6.2,
assuming the Attributable Indebtedness with respect to the Sale and Leaseback
Transaction constituted Indebtedness under Section 6.2.
6.12    [Reserved].
6.13    Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Restricted Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
guarantor, its obligations under the Guarantee and Collateral Agreement and the
Canadian Guarantee and Collateral Agreement, other than (a) this Agreement and
the other Loan Documents, (b) the ABL Credit Agreement, any Permitted Term Loan
Refinancing Indebtedness, any Incremental Equivalent Debt, any “Permitted Pari
Passu Secured FILO Refinancing Debt”, any “Permitted Junior Secured FILO
Refinancing Debt” and any “Permitted Unsecured FILO Refinancing Debt” (each as
defined in the ABL Credit Agreement), any Indebtedness permitted under Section
6.2(dd) or (ff), and Guarantee Obligations in respect of any of the foregoing,
(c) any agreements governing any Indebtedness permitted by Section 6.2(c) and
any other Capital Lease Obligations and Indebtedness secured by Purchase Money
Security Interests otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed by or the subject
of such Indebtedness and the proceeds and products thereof), (d) any agreements
governing Indebtedness of any Excluded Subsidiary permitted by Section 6.2 (in
which case, any such prohibition or limitation shall only be effective against
the assets of such Excluded Subsidiary and its Subsidiaries), (e) any agreements
governing Indebtedness permitted by Section 6.2(g) (in which case any such
prohibition shall only be effective against the assets permitted to be subject
to Liens permitted by Section 6.3(k) and the proceeds thereof), (f) customary
provisions in joint venture agreements and similar agreements that restrict
transfer of or liens on assets of, or equity interests in, joint ventures, (g)
non-exclusive licenses or sub-licenses by the Borrower or any of its Restricted
Subsidiaries of Intellectual Property in the ordinary course of business (and,
to the extent in existence on the Amendment Effective Date or granted by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, exclusive licenses and sub-licenses of Intellectual Property within
the confines of a particular jurisdiction or territory outside of the United
States and Canada) (in which case any prohibition or limitation shall only be
effective against the Intellectual Property subject thereto), (h) (x)
prohibitions and limitations in effect on the Amendment Effective Date and
listed on Schedule 6.13 and (y) to the extent such prohibitions and limitations
described in clause (x) are set forth in an agreement evidencing Indebtedness,
prohibitions




--------------------------------------------------------------------------------

136


and limitations set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such prohibitions and limitations, (i)
customary provisions in leases, subleases, licenses and sub-licenses that
restrict the transfer thereof or the transfer of the assets subject thereto by
the lessee, sublessee, licensee or sub-licensee, (j) prohibitions and
limitations arising by operation of law, (k) prohibitions and limitations that
are binding on a Restricted Subsidiary at the time such Restricted Subsidiary
first becomes a Restricted Subsidiary, so long as such prohibitions and
limitations were not created in contemplation of such Person becoming a
Restricted Subsidiary and apply only to such Restricted Subsidiary and its
Subsidiaries, (l) customary restrictions that arise in connection with any
Disposition permitted by Section 6.5 applicable pending such Disposition solely
to the assets subject to such Disposition, (m) negative pledges and restrictions
on Liens in favor of any holder of Indebtedness permitted under Section 6.2 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness and the proceeds and products thereof (other
than Indebtedness constituting any unsecured Junior Debt) as long as such
pledges and restrictions do not restrict or impair the ability of the Parent,
the Borrower and the Restricted Subsidiaries to comply with their obligations
under the Loan Documents, (n) customary provisions contained in an agreement
restricting assignment of such agreement entered into in the ordinary course of
business, (o) customary restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business, and
(p) restrictions imposed by any agreement governing Indebtedness entered into
after the Amendment Effective Date and permitted under Section 6.2 that are,
taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than the
then customary market terms for Indebtedness of such type, so long as the
Borrower shall have determined in good faith that such restrictions will not
affect the obligation or ability of the Borrower and the Restricted Subsidiaries
to make any payments required to be made by it hereunder, become a Loan Party
(to the extent so required by Section 5.10) or perform obligations required to
be performed by it under the Loan Documents (including obligations to provide
Collateral and guarantees under the Loan Documents).
6.14    Limitation on Restrictions on Restricted Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay or subordinate any Indebtedness owed to, Parent, the Borrower or any
other Restricted Subsidiary, (b) make Investments in the Borrower or any other
Restricted Subsidiary or (c) transfer any of its assets to the Borrower or any
other Restricted Subsidiary, except in each case for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions existing under the ABL Credit
Agreement, any Permitted Term Loan Refinancing Indebtedness, any Incremental
Equivalent Debt, any “Permitted Pari Passu Secured FILO Refinancing Debt”, any
“Permitted Junior Secured FILO Refinancing Debt” and any “Permitted Unsecured
FILO Refinancing Debt” (each as defined in the ABL Credit Agreement), or
Indebtedness permitted under Section 6.2(dd) or (ff), and Guarantee Obligations
in respect of any of the foregoing, (iii) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital




--------------------------------------------------------------------------------

137


Stock or assets of such Restricted Subsidiary, (iv) customary net worth
provisions contained in real property leases entered into by the Borrower or any
of its Restricted Subsidiaries so long as such net worth provisions would not
reasonably be expected to impair materially the ability of the Loan Parties to
meet their ongoing obligations under this Agreement or any of the other Loan
Documents, (v) any restriction with respect to Excluded Subsidiaries in
connection with Indebtedness permitted by Section 6.2, (vi) to the extent not
otherwise permitted under this Section 6.14, agreements, restrictions and
limitations described in clauses (a)-(p) of Section 6.13, to the extent set
forth in such clauses, (vii) restrictions with respect to the transfer of any
asset (or the interest in any Person) contained in an agreement that has been
entered into in connection with the disposition of such asset (or interest in
such Person) permitted hereunder and (viii) prohibitions and limitations arising
by operation of law.
6.15    Limitation on Lines of Business. Enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses in
which the Borrower and its Subsidiaries are engaged on the date of this
Agreement or that are reasonably related or ancillary thereto or reasonable
extensions thereof.
6.16    Limitation on Activities of Parent. In the case of Parent,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document (a) (i) own any direct Subsidiary other than the Borrower or a
Subsidiary that will be contributed to the Borrower, (ii) own any material
Investment (other than cash or Cash Equivalents and Investments in the Borrower
and the Subsidiaries) unless such Investment will be contributed to the Borrower
or (iii) create any Lien on the Capital Stock of the Borrower (other than Liens
in favor of holders of Indebtedness under the ABL Credit Agreement, secured
Incremental Equivalent Debt, Permitted Pari Passu Secured Refinancing Debt,
Permitted Junior Secured Refinancing Debt, “Permitted Pari Passu Secured FILO
Refinancing Debt” and “Permitted Junior Secured FILO Refinancing Debt” (each as
defined in the ABL Credit Agreement) and secured Indebtedness permitted under
Sections 6.2(dd) and (ff) and non-consensual Liens and Liens that arise by
operation of law) or (b) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
(i) those incidental to its ownership of the Capital Stock of the Borrower, (ii)
the maintenance of its legal existence (including the ability to incur fees,
costs and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents, the ABL Credit Agreement, the
Convertible Senior Notes and any guarantee of other Indebtedness of the Borrower
or any Restricted Subsidiary permitted under Section 6.2, (iv) the incurrence of
unsecured debt that requires the payment of interest (x) in kind or (y) in cash
solely (in the case of this clause (y) to the extent that the Borrower and its
Restricted Subsidiaries are permitted by the terms of this Agreement to make
Restricted Payments to Parent for such purpose, the issuance of Capital Stock,
payment of dividends, making contributions to the capital of its Subsidiaries
and guaranteeing the obligations of its Subsidiaries, making Investments to the
extent the Capital Stock, assets or other Property received by Parent in
connection with such Investment is, substantially concurrently with the making
of such Investment, contributed to the capital of the Borrower or any other Loan
Party, and ownership of intercompany notes or cash and Cash Equivalents, in each
case, solely to the extent not prohibited hereunder, (v) participating in tax,
accounting and other administrative matters as a member of a consolidated group
of companies, (vi) holding any cash or property received in connection with
Restricted Payments made by the Borrower in accordance with




--------------------------------------------------------------------------------

138


Section 6.6 pending application thereof, (vi) providing indemnification to
officers and directors and • activities incidental to the businesses or
activities described in the foregoing clauses (i) through (vii).
6.17    Canadian Pension Plans. Canadian Guarantor shall not, without the
consent of the Administrative Agent, maintain, administer, contribute or have
any liability in respect of any Canadian Defined Benefit Plan (governed by the
province of Ontario) or acquire an interest in any Person if such Person
sponsors, maintains, administers or contributes to, or has any liability in
respect of any Canadian Defined Benefit Plan (governed by the province of
Ontario).

SECTION 7.    EVENTS OF DEFAULT
7.1    Events of Default. If any of the following events shall occur and be
continuing:
(a)    (i) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or (ii) the Borrower shall fail to pay any
interest on any Loan, or any Loan Party shall fail to pay any other amount
payable hereunder or under any other Loan Document, within five Business Days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or
(b)    Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement required to be furnished by it at any
time under this Agreement or any such other Loan Document shall prove to have
been inaccurate in any material respect on or as of the date made or deemed made
or furnished (provided that, in each case such materiality qualifier shall not
be applicable to any representations or warranties that already are qualified or
modified by materiality); or
(c)    Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 5.4(a) (with respect to Parent and
the Borrower only), Section 5.7(a) or Section 6; or
(d)    Any Loan Party shall default in the observance or performance of any
covenant or other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days following
delivery of written notice thereof to the Borrower by the Administrative Agent;
or
(e)    Parent, the Borrower or any of its Restricted Subsidiaries shall (i)
default in making any payment of any principal of any Indebtedness (excluding
the Loans and other Indebtedness under the Loan Documents) on the scheduled or
original due date with respect thereto beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of




--------------------------------------------------------------------------------

139


any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable (provided that this
clause (iii) shall not apply to (A) any secured Indebtedness that becomes due or
subject to a mandatory offer to purchase as a result of the sale, transfer or
other Disposition of assets securing such Indebtedness, if such sale, transfer
or other Disposition is permitted hereunder and under the documents providing
for such Indebtedness (and, for the avoidance of doubt, the aggregate principal
amount of such Indebtedness shall not be included in determining whether an
Event of Default has occurred under this paragraph (e)), (B) any default for
failure to comply with Section 6.1 of the ABL Credit Agreement, unless and until
the “Required Lenders” (under and as defined in the ABL Credit Agreement) have
declared all “Revolving Credit Loans” and “FILO Term Loans” (each as defined in
the ABL Credit Agreement) to be immediately due and payable and have terminated
the “Revolving Credit Commitments” (under and as defined in the ABL Credit
Agreement) and have not rescinded such declaration, or (C) Convertible Senior
Notes that become subject to settlement upon conversion as a result of one or
more conversion contingencies set forth in the Convertible Notes Indenture
becoming satisfied); provided, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Material
Debt; and provided, further, that upon becoming an Event of Default, such Event
of Default shall be deemed to have been remedied and shall no longer be
continuing if any such defaults, events or conditions are remedied or waived
prior to any acceleration of the Loans pursuant to the below provisions of this
Section 7.1 by any of the holders or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holders or beneficiaries) so long as, after
giving effect to such remedy or waiver, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall no longer be continuing with respect to Material Debt;
or
(f)    (i) Parent, the Borrower or any of its Restricted Subsidiaries (other
than an Immaterial Subsidiary) shall commence any case, proceeding or other
action under any then-existing law (A) relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, interim receiver, monitor, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Parent, the Borrower or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Parent, the Borrower or any of its Restricted Subsidiaries (other than
an Immaterial Subsidiary) under any then-existing law any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or for any such adjudication or appointment or




--------------------------------------------------------------------------------

140


(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against Parent, the Borrower or any of its
Restricted Subsidiaries (other than an Immaterial Subsidiary) under any
then-existing law any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Parent, the
Borrower or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) shall take any action in furtherance of, or indicating its consent
to or approval of, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) Parent or the Borrower shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(g)    (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan (other
than any “prohibited transaction” for which a statutory or administrative
exemption is available) that results in liability of the Borrower or any
Commonly Controlled Entity, (ii) any Person shall fail to make by its due date a
required installment under Section 430(j) of the Code with respect to any Single
Employer Plan or any failure by any Single Employer Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, with respect to any
Plan, or any Lien in favor of the PBGC or a Plan shall arise on the assets of
the Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is reasonably likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA and the present value of all accrued
benefits, determined on a termination basis, exceeds the value of the assets of
such Plan, (v) the Borrower or any Commonly Controlled Entity shall be
reasonably likely to incur any liability in connection with a withdrawal from,
or the Insolvency of, a Multiemployer Plan, or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or
(h)    One or more final judgments or decrees for the payment of money shall be
entered against Parent, the Borrower or any of its Restricted Subsidiaries
involving for Parent, the Borrower and its Restricted Subsidiaries taken as a
whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has not denied coverage in writing) of $20,000,000 or
more, and all such judgments or decrees shall not have been satisfied, vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or
(i)    Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to the provisions of the Loan
Documents), to be in full force and effect, or any Loan Party shall so assert in
writing, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby,
except to the extent that (i) any of the foregoing results from




--------------------------------------------------------------------------------

141


the failure of the Administrative Agent, the Collateral Agent, the ABL
Administrative Agent or any agent appointed by any of them to maintain
possession of certificates actually delivered to it representing securities
pledged under the Security Documents or to file Uniform Commercial Code
continuation statements or (ii) such loss is covered by a title insurance policy
benefitting the Administrative Agent or the Lenders; provided that it shall not
be an Event of Default under this clause (i) if, solely as a result of the
occurrence of one or more of the events described in this clause (i), the
Collateral Agent shall not hold a legal, valid and perfected security interest,
with the priority required under the Security Documents, in Collateral with a
fair market value not to exceed $7,500,000 in the aggregate; or
(j)    The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to the provisions of the Loan Documents), to be in full
force and effect or any Loan Party shall so assert in writing (other than by
reason of the express release thereof pursuant to the provisions of the Loan
Documents); or
(k)    Any Change of Control shall occur; or
(l)    The occurrence of a Canadian Pension Plan Termination Event, or any Lien
arises (save for contribution amounts not yet due) in connection with any
Canadian Pension Plan, that would reasonably be expected to have a Material
Adverse Effect;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall automatically and
immediately become due and payable and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent (and for
the avoidance of doubt no other Person) shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.


7.2    Right to Cure.
(a)    Notwithstanding anything to the contrary contained in Section 7.1, in the
event that the Borrower fails to comply with the requirements of the Financial
Covenant, during the period beginning on the first day following the applicable
fiscal quarter (i.e., the last fiscal quarter in the period of non-compliance
with the Financial Covenant) until the expiration of the 10th Business Day after
the date financial statements are required to be delivered for such fiscal
quarter pursuant to Section 5.1 (the “Cure Date”), Parent shall have the right
to use the cash proceeds of any equity contribution to Parent during such period
(any such equity contribution to Parent to exercise the Cure Right pursuant to
this Section, a “Cure Contribution”) or any issuance of Parent’s Capital Stock
(other than Disqualified Capital Stock) during such period (any such Capital
Stock issued by Parent to exercise the Cure Right pursuant to this Section,
“Cure Securities”) to make a common equity contribution to, or purchase of
common equity of, the Borrower (collectively, the “Cure Right”), and upon the
receipt by the Borrower of such cash proceeds (the “Cure Amount”) pursuant to
the exercise by Parent of such Cure Right and




--------------------------------------------------------------------------------

142


request to the Administrative Agent to effect such recalculation, the Financial
Covenant shall be recalculated giving effect to the following pro forma
adjustments:
(i)    Consolidated EBITDA shall be increased for such fiscal quarter and for
applicable subsequent periods which include such fiscal quarter, solely for the
purpose of measuring the Financial Covenant and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; and
(ii)    if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Financial Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Financial Covenant that had occurred shall be deemed
cured for the purposes of this Agreement.
(b)    Notwithstanding anything herein to the contrary (i) in each
four-consecutive-fiscal-quarter period there shall be at least two fiscal
quarters in which the Cure Right is not exercised, (ii) during the term of this
Agreement from and after the Amendment Effective Date, the Cure Right may be
exercised no more than five times, (iii) the Cure Amount shall be no greater
than the amount required for purposes of causing the Borrower to comply with the
Financial Covenant, (iv) no Indebtedness repaid with the proceeds of Cure
Securities shall be deemed repaid for the purposes of recalculating the
Financial Covenant during the fiscal quarter in respect of which the Cure Right
is exercised, and (v) the proceeds of Cure Securities shall be disregarded for
other purposes of this Agreement (including determining financial ratio-based
conditions or basket amounts).
(c)    Upon the Administrative Agent’s receipt of a notice from the Borrower
that it intends to exercise the Cure Right (a “Notice of Intent to Cure”), until
the 10th Business Day subsequent to the date of required delivery of the related
Compliance Certificate delivered pursuant to Section 5.2(b) to which such Notice
of Intent to Cure relates, the Administrative Agent shall not (and the Required
Lenders shall not direct the Administrative Agent to) exercise the right to
accelerate payment of the Loans and the Administrative Agent shall not (and the
Required Lenders shall not direct the Administrative Agent to) exercise any
right to foreclose on or take possession of the Collateral solely on the basis
of an allegation of an Event of Default having occurred and being continuing
under Section 7.1 due to failure by the Borrower to comply with the requirements
of the Financial Covenant for the applicable period.

SECTION 8. THE AGENTS
8.1    Appointment. Each Lender hereby irrevocably designates, appoints and
authorizes the Administrative Agent and the Collateral Agent as the agents of
such Lender under this Agreement and the other Loan Documents, and each such
Lender irrevocably authorizes the Administrative Agent and the Collateral Agent,
in such capacities, to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent and
the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together




--------------------------------------------------------------------------------

143


with such other powers as are reasonably incidental thereto. Without limiting
the generality of the foregoing, each Lender hereby authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent and the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto and to enter into each Security
Document, the Intercreditor Agreements and any other intercreditor or
subordination agreements contemplated hereby on behalf of and for the benefit of
the Lenders and the other Secured Parties and agrees to be bound by the terms
thereof. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent and the Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Notwithstanding anything to the
contrary herein or in any other Loan Document, the Collateral Agent is
authorized to take direction from the Administrative Agent.
Without limiting the powers of the Administrative Agent, for the purposes of
holding any hypothec granted to the Attorney (as defined below) pursuant to the
laws of the Province of Québec to secure the prompt payment and performance of
any and all Obligations by any Loan Party, each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent and, to the extent
necessary, ratifies the appointment and authorization of the Administrative
Agent, to act as the hypothecary representative of the creditors as contemplated
under Article 2692 of the Civil Code of Québec (in such capacity, the
“Attorney”), and to enter into, to take and to hold on their behalf, and for
their benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Attorney under any related deed of hypothec.  The Attorney
shall:  (a) have the sole and exclusive right and authority to exercise, except
as may be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Attorney pursuant to any such deed of hypothec and
applicable law, and (b) benefit from and be subject to all provisions hereof
with respect to the Administrative Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders and the Loan Parties.  Any person who
becomes a Lender shall, by its execution of an Assignment and Assumption
Agreement, be deemed to have consented to and confirmed the Attorney as the
person acting as hypothecary representative holding the aforesaid hypothecs as
aforesaid and to have ratified, as of the date it becomes a Lender, all actions
taken by the Attorney in such capacity.  The substitution of the Administrative
Agent pursuant to the provisions of this Section 8 also constitute the
substitution of the Attorney.
8.2    Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through sub-agents or attorneys‑in‑fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. No such
Agent shall be responsible for the negligence or misconduct of any such
sub-agents or attorneys-in‑fact selected by it with reasonable care. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each such Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the
Facility as well as activities as such Agent. No such Agent




--------------------------------------------------------------------------------

144


shall be responsible for the negligence or misconduct of any sub-agents except
to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.
8.3    Exculpatory Provisions. Neither any Agent, any Arranger nor any of their
respective officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates shall be:
(a)liable to any other Credit Party for any action lawfully taken or omitted to
be taken by it or such Person under or in connection with this Agreement or any
other Loan Document (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary) or (in the case of the Collateral Agent) the Administrative Agent, or
as such Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Neither the Administrative
Agent nor the Collateral Agent shall be deemed to have knowledge of any Default
or Event of Default unless and until notice describing such Default or Event of
Default is given in writing to such Agent by the Borrower or a Lender;
(b)responsible in any manner to any other Credit Party for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents or the Arrangers under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party party thereto to perform its
obligations hereunder or thereunder. The Agents and the Arrangers shall not be
under any obligation to any other Credit Party to ascertain or to inquire as to
the observance or performance of any of the covenants or agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party. Neither the Administrative
Agent nor the Collateral Agent nor any Arranger shall be under any obligation to
any other Credit Party to ascertain or to inquire as to the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, the value or the sufficiency of any Collateral, or the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such Agent or
such Arranger, as applicable;
(c)subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing;
(d)subject to any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents) or (in the case of
the Collateral Agent) the Administrative Agent, provided that such Agent shall
not




--------------------------------------------------------------------------------

145


be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; or
(e)subject to a duty or responsibility to disclose, and shall not be liable for
the failure to disclose, any information relating to any Loan Party or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent, an Arranger or any of their
respective Affiliates in any capacity, except as expressly set forth herein and
in the other Loan Documents.
8.4    Reliance by the Agents. Each of the Administrative Agent and the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying and shall not incur any liability for relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile
or email message, statement, order, telephonic or electronic notices or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Parent or the Borrower),
independent accountants and other experts selected by such Agent. Each of the
Administrative Agent and the Collateral Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent. Each of the Administrative Agent and the Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all affected
Lenders) or (in the case of the Collateral Agent) the Administrative Agent as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Each of the
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all affected Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans. In determining compliance with
any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. Each of the Administrative Agent and the Collateral Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
8.5    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless such Agent has received notice from a Lender,
Parent or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent or the Collateral Agent receives




--------------------------------------------------------------------------------

146


such a notice, such Agent shall give notice thereof to the Lenders and the other
such Agent. Each of the Administrative Agent and the Collateral Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all affected Lenders) or (in the case of the Collateral Agent) the
Administrative Agent; provided that unless and until such Agent shall have
received such directions, such Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
8.6    Non-Reliance on Agents, Arrangers and Other Lenders. Each Lender
expressly acknowledges that neither the Agents, the Arrangers nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates have made any representations or warranties to it and that no act
by any Agent or Arranger hereafter taken, including any review of the affairs of
a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent or any Arranger to any Lender. Each
Lender represents to the Agents and the Arrangers that it has, independently and
without reliance upon any Agent, any Arranger or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent, any Arranger or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent or Arranger shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or Arranger or any
of their respective officers, directors, employees, agents, advisors,
attorneys‑in‑fact or affiliates.
8.7    Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by Parent or
the Borrower and without limiting any obligation of Parent or the Borrower to do
so), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs and expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan




--------------------------------------------------------------------------------

147


Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Indemnitee under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
8.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from, own securities of, act as the financial advisor
of or in any other advisory capacity for and generally engage in any kind of
business with any Loan Party or any Subsidiary or other Affiliate as though such
Agent were not an Agent and without any duty to account therefor to the Lenders
or provide notice to or consent of the Lenders with respect thereto. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.
8.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent, then the Borrower
and the Required Lenders (or, if an Event of Default has occurred and is
continuing under Section 7.1(a) or (f), the Required Lenders) shall appoint a
successor agent for the Lenders, which shall be a financial institution with an
office in the United States, or an Affiliate of any such financial institution
with an office in the United States, whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has been appointed as Administrative Agent by the date that is 10 days following
a retiring Administrative Agent’s notice of resignation (or such earlier date as
shall be agreed by the Borrower and the Required Lenders) (the “Resignation
Effective Date”), the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Borrower and Required Lenders (or, if an Event of Default has
occurred and is continuing under Section 7.1(a) or (f), the Required Lenders as
set forth above) shall appoint a successor agent as provided for above; provided
that in no event shall any successor Administrative Agent be a Defaulting Lender
or a Disqualified Institution. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 and of
Section 9.3 shall continue to inure to its benefit.
8.10    Effect of Resignation or Removal. With effect from the Resignation
Effective Date (i) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any




--------------------------------------------------------------------------------

148


collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Borrower (or, if an Event of Default has occurred and
is continuing under Section 7.1(a) or (f), the Required Lenders as set forth
above) shall appoint a successor agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 8 and Section 9.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring Administrative
Agent was acting as Administrative Agent and (ii) after such resignation or
removal for as long as any of them continues to act in any capacity (other than
in its capacity as a Lender) hereunder or under the other Loan Documents,
including, without limitation, (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Secured Parties and (B)
in respect of any actions taken in connection with transferring the agency to
any successor Administrative Agent.
8.11    Co-Documentation Agents and Arrangers. Anything herein to the contrary
notwithstanding, none of the Co-Documentation Agents and the Arrangers shall
have any duties or responsibilities hereunder in its capacity as such.
8.12    Collateral and Guarantee Matters.
(a)to take such action and execute such documents as may be reasonably requested
by Parent or the Borrower pursuant to Section 9.14 to release any Lien on any
property granted to or held by the Collateral Agent on behalf of the Secured
Parties under any Loan Document (i) upon the payment in full of the Obligations
(other than Obligations in respect of (x) any Specified Hedge Agreements or Cash
Management Obligations and (y) contingent reimbursement and indemnification
obligations) and termination of all Commitments, (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document, (iii) that is or becomes an Excluded Asset or (iv) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 9.2;




--------------------------------------------------------------------------------

149


(b)    to subordinate any Lien on any property granted to or held by the
Collateral Agent on behalf of the Secured Parties under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.3(g), or as
set forth in the applicable Intercreditor Agreement; and
c.to take such action and execute such documents as may be reasonably requested
by Parent or the Borrower pursuant to Section 9.14 to release any Guarantor from
its Guarantee Obligations and other obligations under the Loan Documents, and to
release any Liens granted by it under the Loan Documents, if such Person ceases
to be a Subsidiary or is or becomes an Excluded Subsidiary as a result of a
transaction permitted under the Loan Documents.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s and the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantee Obligations
or Liens pursuant to this Section 8.12. In each case as specified in this
Section 8.12, the Administrative Agent and the Collateral Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guarantee and Collateral
Agreement or the Canadian Guarantee and Collateral Agreement and to release the
Liens granted by such Guarantor under the Loan Documents, in each case in
accordance with the terms of this Section 8.12.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
8.13    Appointment of Borrower. Each of the Loan Parties hereby appoints the
Borrower to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Borrower may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent or
a Lender to the Borrower shall be deemed delivered to each Loan Party and
(c) the Administrative Agent, or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.
8.14    The Collateral Agent. The Collateral Agent shall be entitled to all
rights, protections, immunities and indemnities granted to it in the Guarantee
and Collateral Agreement as if set forth herein.




--------------------------------------------------------------------------------


150


SECTION 9. MISCELLANEOUS
9.1    Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:
(i)    if to Parent or the Borrower, to it at:
General Nutrition Centers, Inc.
300 Sixth Avenue
Pittsburgh, PA 15222
Attention: Amy Davis
Telephone: (412) 288 4641
Email: ADavis@gnc-hq.com
with copies (which shall not constitute notice) to:
Michèle O. Penzer
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Facsimile: (212) 751-4864
Telephone: (212) 906-1245
Email: michele.penzer@lw.com
(ii)    if to the Administrative Agent:
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
10 South Dearborn Street, Floor L2
Chicago, Illinois 60603
Attention: Leonida Mischke
Facsimile: 844-460-5663
Telephone: 312-385-7055
Email: jpm.agency.cri@jpmorgan.com
Chicago.LC.Agency.activity.team@jpmchase.com
with a copy to:
JPMorgan Chase Bank, N.A.
270 Park Avenue, 43rd Floor
New York, NY 10017
Attention: James A. Knight
Facsimile: 917-464-7000
Telephone: 212-622-8486




--------------------------------------------------------------------------------

151


Email: james.a.knight@jpmorgan.com
(iii)    if to the Collateral Agent:
GLAS Trust Company LLC
230 Park Avenue, 10th Floor
New York, New York 10169
Attention: Administrator for GNC
Facsimile: 212-202-6246
Telephone: 212-808-3050
Email: TES.Americas@glas.agency
if to any other Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent, the
Collateral Agent or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, other than for direct or actual damages to the extent
resulting from the gross negligence, bad faith or willful misconduct of such
party or its Related Parties as determined by a final and non-appealable
judgment of a court of competent jurisdiction.




--------------------------------------------------------------------------------

152


(e)    The Administrative Agent, the Collateral Agent and the Lenders shall be
entitled to rely and act upon any notices (including, without limitation,
telephonic or electronic notices) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
a Loan Party in accordance with Section 9.3. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
9.2    Waivers; Amendments. (a) No failure or delay by the Administrative Agent,
the Collateral Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by Parent or the Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent set forth in Section 4.2 or
the waiver of any Default, mandatory prepayment or mandatory reduction of
Commitments shall not constitute an increase of any Commitment of any Lender),
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby (except (I) in connection
with the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Majority Facility
Lenders of each directly and adversely affected Facility) and (II) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (ii)), (iii) postpone the scheduled date of payment
of the principal amount of any Loan, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment without the written
consent of each Lender directly and adversely affected thereby (it being
understood that a waiver of any condition precedent set forth in Section 4.2 or
the waiver of any Default, mandatory prepayment or




--------------------------------------------------------------------------------

153


mandatory reduction of Commitments shall not constitute a postponement of the
scheduled date of expiration of any Commitment of any Lender), (iv) change
Section 2.21(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or grant any consent hereunder, or release all or
substantially all of the Collateral or release Guarantors from their guarantee
obligations under the Guarantee and Collateral Agreement and the Canadian
Guarantee and Collateral Agreement representing all or substantially all of the
value of such guarantees, taken as a whole, in each case, without the written
consent of each Lender directly and adversely affected thereby; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent hereunder in a manner
adverse to such Agent without the prior written consent of such Agent.
(c)    Notwithstanding anything to the contrary contained in this Section 9.2,
the Administrative Agent and the Borrower, in their sole discretion, may amend,
modify or supplement any provision of this Agreement or any other Loan Document
to (i) amend, modify or supplement such provision or cure any ambiguity,
omission, mistake, error, defect or inconsistency, so long as such amendment,
modification or supplement does not directly and adversely affect the rights or
obligations of any Lender, (ii) to permit additional affiliates of the Borrower
to guarantee the Obligations and/or provide Collateral therefor and (iii) to add
covenants and other terms for the benefit of the Lenders as provided in Sections
2.24, 2.25, 2.26 and 6.2(i), (r), (bb) and (ff) or elsewhere herein. Such
amendments shall become effective without any further action or consent of any
other party to any Loan Document.
(d)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, no Lender consent is required to effect any amendment or
supplement to any Intercreditor Agreement (i) that is for the purpose of adding
the holders of Permitted Pari Passu Secured Refinancing Debt, “Permitted Pari
Passu Secured FILO Refinancing Debt” (as defined in the ABL Credit Agreement),
Permitted Junior Secured Refinancing Debt, “Permitted Junior Secured FILO
Refinancing Debt” (as defined in the ABL Credit Agreement) or Indebtedness
incurred pursuant to Section 6.2(bb), (dd) or (ff) (or a Representative with
respect thereto) as parties thereto, as expressly contemplated by the terms of
such Intercreditor Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
Intercreditor Agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by such
Intercreditor Agreement; provided further that no such agreement shall directly
and adversely amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document without the prior written consent of such Agent.
(e)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, the Borrower may enter into Incremental Facility Amendments in
accordance with Section 2.24, Replacement Facility Amendments in accordance with
Section 2.25, Extension Amendments in accordance with Section 2.26 and Permitted
Credit Agreement




--------------------------------------------------------------------------------

154


Refinancing Indebtedness Amendments, and such Incremental Facility Amendments,
Replacement Facility Amendments, Extension Amendments and Permitted Credit
Agreement Refinancing Indebtedness Amendments shall be effective to amend the
terms of this Agreement and the other applicable Loan Documents, in each case,
without any further action or consent of any other party to any Loan Document.
(f)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders.
(g)    Notwithstanding anything to the contrary contained in this Section 9.2 or
any other Loan Document, guarantees, collateral security documents and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended and waived with the consent of the Administrative Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Requirements of Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement or any other
Loan Documents.
9.3    Expenses; Indemnity; Damage Waiver. (a)The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by each Agent and its
Affiliates, including the reasonable and documented out-of-pocket fees, charges
and disbursements of legal counsel for the Administrative Agent and the other
Agents, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and the Collateral Agent, or all Lenders collectively, including the
reasonable and documented out-of-pocket fees, charges and disbursements of legal
counsel for the Administrative Agent and the Collateral Agent, or all Lenders
collectively, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans;
provided that the Borrower’s obligations under this Section 9.3(a) for fees and
expenses of legal counsel shall be limited to fees and expenses of (x) one
outside legal counsel for all Indemnitees described in clauses (i) and (ii)
above, taken as a whole (plus one separate outside legal counsel for the
Collateral Agent), (y) in the case of any conflict of interest, one outside
legal counsel for such affected Indemnitee or group of Indemnitees and (z) if
necessary, one local or foreign legal counsel in each relevant jurisdiction.
(b)    The Borrower shall indemnify the Administrative Agent, each other Agent,
each institution listed as an arranger, manager or co-manager on the cover page
hereof




--------------------------------------------------------------------------------

155


and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable and documented out-of-pocket expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of (i) one outside
legal counsel to each of the Administrative Agent and the Collateral Agent and
one outside legal counsel to the other Indemnitees taken as a whole, (ii) in the
case of any conflict of interest, one outside legal counsel for the affected
Lender or group of Lenders and (iii) if necessary, one local or foreign legal
counsel in each relevant jurisdiction, which may at any time be imposed on,
incurred by or asserted or awarded against any such Indemnitee arising out of,
in connection with, or as a result of (w) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Amendment Transactions or any other transactions contemplated hereby, (x)
any Loan or the use of the proceeds therefrom, (y) any actual or alleged
presence or release of Hazardous Materials at, on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability of the Borrower or any of its Subsidiaries, or (z) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (1) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or (except with respect to the Collateral
Agent) material breach of its obligations under the Loan Documents or willful
misconduct of such Indemnitee or its Primary Related Parties, (2) arise out of
any claim, litigation, investigation or proceeding that does not involve an act
or omission by the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (provided that in the event of such a
claim, litigation, investigation or proceeding involving a claim or proceeding
brought by or against the Administrative Agent (in its capacity as such), the
Collateral Agent (in its capacity as such) or any Arranger (in its capacity as
such) by other Indemnitees, the Administrative Agent (in its capacity as such),
the Collateral Agent (in its capacity as such) or such Arranger (in its capacity
as such) shall be entitled (subject to the other limitations and exceptions set
forth above) to the benefit of the indemnities set forth above) or (3) are in
respect of indemnification payments made pursuant to Section 8.7, to the extent
the Borrower would not have been or was not required to make such
indemnification payments directly pursuant to the provisions of this Section
9.3(b). As used herein, the “Primary Related Parties” of an Indemnitee are its
Affiliates with direct involvement in the negotiation and syndication of the
Facilities under this Agreement and such Indemnitee’s and Affiliates’ respective
directors, officers and employees.
(c)    To the extent permitted by applicable law, none of Parent, the Borrower
nor any Indemnitee shall assert, and Parent, the Borrower and each Indemnitee
hereby waives, any claim against Parent, the Borrower or any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any agreement or instrument contemplated hereby, the Amendment
Transactions, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in




--------------------------------------------------------------------------------

156


connection therewith, and, to the extent permitted by applicable law, Parent and
Borrower and each Indemnitee hereby waive, release and agree not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor; provided that nothing contained in this
paragraph shall limit the obligations of the Borrower under Section 9.3(b) in
respect of any such damages claimed against the Indemnitees by Persons other
than Indemnitees.
(d)    All amounts due under this Section shall be payable not later than thirty
days after written demand therefor.
9.4    Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) subject to Section 6.4,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or a
Purchasing Borrower Party or, if an Event of Default has occurred and is
continuing under Section 7.1(a) or (f) (with respect to any Loan Party), any
other Eligible Assignee; and provided, further, that the Borrower shall be
deemed to have consented to any such assignment unless the Borrower shall have
objected thereto by written notice to the Administrative Agent not later than
the tenth Business Day following the date the Borrower acknowledges its receipt
of notice of the proposed assignment; and
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender, an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Loans of any Class, the amount of the Loans of the assigning Lender subject to
each such




--------------------------------------------------------------------------------

157


assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 (and shall be in integral multiples of $1,000,000 in excess
thereof) unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default under Section 7.1(a) or (f) (with respect to any Loan Party)
has occurred and is continuing;
(B)    each partial assignment with respect to a Class shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to such Class, provided that this
clause shall not be construed to prohibit the assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with (unless waived
by the Administrative Agent in its sole discretion, or unless such assignment is
to an Affiliate or an Approved Fund of such assignor) a processing and
recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws;
(E)    no such assignment shall be made to a natural person;
(F)    any assignment of any Loans to a Purchasing Borrower Party shall be
subject to the requirements of Section 9.4(g); and
(G)    such assignment does not violate Section 9.4(h).
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 9.3). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.4
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.4(c).




--------------------------------------------------------------------------------

158


(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount and stated
interest of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, and, if an Event of Default has occurred and is
continuing, any Lender (but only with respect to the entries related to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
(unless waived by the Administrative Agent in its sole discretion) and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.9(b), 2.21(d) or 8.7, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(c)    (i) Subject to compliance with Section 9.4(h), any Lender may, without
the consent of the Borrower or the Administrative Agent, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.2(b) that (1)
requires the consent of each Lender or each directly and adversely affected
Lender and (2) directly and adversely affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this




--------------------------------------------------------------------------------

159


Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.8 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.21(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any Loans, or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Loan or other obligation is in registered form under Section
5f.103-1(c) and Proposed Section 1.163-5(b) (and any amended or successor
version) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The portion of the Participant
Register relating to any Participant requesting payment from the Borrower under
the Loan Documents shall be made available to the Borrower upon request.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.18, 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
(A) the Borrower is notified of the participation sold to such Participant and
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or (B) such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.20 unless such
Participant agrees, for the benefit of the Borrower, to comply (and actually
complies) with Section 2.20(e) as though it were a Lender.
(iii)    No participation may be sold to an Affiliated Lender unless such
participation is subject to the applicable restrictions on assignments to
Affiliated Lenders set forth in Section 9.4(g), which shall apply to such
participations mutatis mutandis. No participation may be sold to any Purchasing
Borrower Party.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e)    [Reserved].
(f)    [Reserved].




--------------------------------------------------------------------------------

160


(g)    Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to any
Purchasing Borrower Party in accordance with Section 9.4(b); provided that:
(i)    the assigning Lender and the Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an assignment agreement substantially in the form of
Exhibit C-2 hereto (an “Affiliated Lender Assignment and Assumption”) in lieu of
an Assignment and Assumption;
(ii)    such assignment shall be made pursuant to (i) open market purchases on a
non-pro rata basis or (ii) a Dutch Auction open to all Lenders of the applicable
Class on a pro rata basis;
(iii)    any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;
(iv)    no Event of Default shall have occurred and be continuing at the time of
such assignment;
(v)    gain from any such purchase shall not increase Consolidated EBITDA;
(vi)    no proceeds of “Revolving Credit Loans” (as defined in the ABL Credit
Agreement) shall be used to purchase Term Loans pursuant to this Section 9.4(g);
and
(vii)    the aggregate outstanding principal amount of the Term Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans purchased pursuant to this Section 9.4(g) and
each principal repayment installment with respect to the Term Loans of such
Class shall be reduced pro rata by the aggregate principal amount of Term Loans
purchased.
(h)    (i) No assignment or participation shall be made to any Person that is a
Disqualified Institution to the extent the list thereof has been provided to any
Lender requesting the same as of the date (the “Trade Date”) on which such
Lender entered into a binding agreement to sell and assign or participate all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any Assignee that becomes a
Disqualified Institution after the applicable Trade Date, (x) such Assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrower of an Assignment and Acceptance with respect to such
Assignee will not by itself result in such Assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this paragraph (h)
shall not be void, but the other provisions of this paragraph (h) shall apply.




--------------------------------------------------------------------------------

161


(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(h)(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) purchase or prepay the outstanding Term Loans of such Disqualified
Institution by paying the lower of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such Term Loans or (B)
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.4), all of its
interest, rights and obligations under this Agreement to one or more Assignees
at the lower of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
(A) Disqualified Institutions will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, any
other Loan Party, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such plan of
reorganization, (2) if such Disqualified Institution does vote on such plan of
reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to provide the list of
Disqualified Institutions to each Lender requesting the same and to post such
list to the Platform. Each Lender shall have the right, and the Borrower hereby
authorizes each Lender, to provide the list of Disqualified Institutions to any
of such Lender’s actual or prospective transferees (including any actual or
prospective assignee or participant).
(v)    The Administrative Agent, in its capacity as such, shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions;




--------------------------------------------------------------------------------

162


provided that without limiting the generality of the foregoing, the
Administrative Agent, in its capacity as such, shall not (a) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Institution or (b) have any
liability with respect to or arising out of any assignment or participation of
loans, or disclosure of confidential information in connection therewith, to any
Disqualified Institution; it being agreed that the foregoing shall not relieve
the Administrative Agent, to the extent constituting a Lender, from its
obligations in respect of Disqualified Institutions in connection with
assignments and participations, and disclosure of confidential information in
connection therewith, by it.
9.5    Survival. All covenants, agreements, representations and warranties made
by the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement (excluding Obligations in respect of (x) any
Specified Hedge Agreements and Cash Management Obligations and (y) contingent
reimbursement and indemnification obligations that are not then due and payable
at the time all other Obligations hereunder are discharged) is outstanding and
unpaid. The provisions of Sections 2.18, 2.19, 2.20 and 9.3 and Section 8 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.
9.6    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when the conditions precedent in Section 4 of
the Amendment Agreement shall have been satisfied or waived, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
9.7    Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.8    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time
with the prior written consent of the Administrative Agent (which consent shall
not be required in connection with customary set-offs in connection with Cash
Management Obligations and Specified Hedge




--------------------------------------------------------------------------------

163


Agreements), to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final)
(excluding payroll, tax withholding and trust accounts maintained in the
ordinary course of business) at any time held and other obligations at any time
owing by such Lender to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have. Each Lender shall notify the Administrative Agent and the
Borrower promptly after any such setoff.
9.9    Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, any party
hereto may bring an action or proceeding in other jurisdictions in respect of
its rights under any Security Document governed by a law other than the laws of
the State of New York or, with respect to the Collateral, in a jurisdiction
where such Collateral is located or deemed located.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER




--------------------------------------------------------------------------------

164


LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
9.11    Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
9.12    Confidentiality. (a) Each of the Administrative Agent, the
Co-Documentation Agents, any Arranger and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority claiming jurisdiction over it, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the applicable Agent or such Lender, as applicable, shall notify
the Borrower as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority claiming
jurisdiction over it) unless such notification is prohibited by applicable law,
rule or regulation), (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) to any bona fide or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation of any
Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Borrower and its obligations (provided, such
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 9.12 or other
provisions at least as restrictive as this Section 9.12), (vii) with the prior
written consent of the Borrower or (viii) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this Section
9.12 or (B) becomes available other than as a result of a breach of this Section
9.12 to the Administrative Agent, the Co-Documentation Agents, any Arranger or
any Lender on a nonconfidential basis from a source other than the Borrower or
any of its Affiliates. For the purposes of this Section, “Information” means all
information received from Parent, the Borrower or any of their Affiliates
relating to Parent or the Borrower or any of its Subsidiaries or businesses,
other than any such information that is available other than as a result of a
breach of this Section 9.12 to the Administrative Agent, the Co-Documentation
Agents, any Arranger or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the




--------------------------------------------------------------------------------

165


confidentiality of such Information as such Person would accord to its own
confidential information which shall in no event be less than commercially
reasonable care. To the extent the list of Disqualified Institutions has been
provided to any Lender requesting the same, Information shall not be disclosed
to a Disqualified Institution that constitutes a Disqualified Institution at the
time of such disclosure without the Borrower’s prior written consent.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS AND WARRANTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
9.13    USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and the Administrative Agent and the Collateral Agent (in each case
for themselves and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the Act, it may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or such Agent, as applicable, to identify the Borrower in
accordance with the Act.
9.14    Release of Liens and Guarantees. (a) In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise Disposes of all or any
portion of any of the Capital Stock or assets of any Loan Party to a Person that
is not (and is not required hereunder to become) a Loan Party in a transaction
permitted under this Agreement, the Liens created by the Loan Documents in
respect of such Capital Stock or assets shall automatically terminate and be
released without the requirement for any further action by any Person, and the
Collateral Agent shall promptly (and the Lenders hereby authorize the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by Parent or the Borrower and at the Borrower’s expense to further
document and evidence such termination and release of Liens




--------------------------------------------------------------------------------

166


created by any Loan Document in respect of such Capital Stock or assets, and, in
the case of a transaction permitted under this Agreement the result of which is
that a Loan Party would cease to be a Restricted Subsidiary or would become an
Excluded Subsidiary, the Guarantee Obligations created by the Loan Documents in
respect of such Loan Party (and all security interests granted by such Guarantor
under the Loan Documents) shall automatically terminate and be released without
the requirement for any further action by any Person, and the Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by Parent or the
Borrower and at the Borrower’s expense to further document and evidence such
termination and release of such security interests and such Loan Party’s
Guarantee Obligations in respect of the Obligations (including, without
limitation, its Guarantee Obligations under the Guarantee and Collateral
Agreement or the Canadian Guarantee and Collateral Agreement). Any
representation, warranty or covenant contained in any Loan Document relating to
any such Capital Stock, asset or subsidiary of any Loan Party shall no longer be
deemed to be made with respect thereto once such Capital Stock or asset or
Subsidiary is so conveyed, sold, leased, assigned, transferred or disposed of.
(b)    Upon the payment in full of the Obligations (excluding Obligations in
respect of (x) any Specified Hedge Agreements and Cash Management Obligations
and (y) contingent reimbursement and indemnification obligations that are not
then due and payable), all Liens created by the Loan Documents shall
automatically terminate and be released without the requirement for any further
action by any Person, and the Collateral Agent shall promptly (and the Lenders
hereby authorize the Collateral Agent to) take such action and execute any such
documents as may be reasonably requested by Parent or the Borrower and at the
Borrower’s expense to further document and evidence such termination and release
of Liens created by the Loan Documents, and the Guarantee Obligations created by
the Loan Documents in respect of the Guarantors shall automatically terminate
and be released without the requirement for any further action by any Person,
and the Collateral Agent shall promptly (and the Lenders hereby authorize the
Collateral Agent to) take such action and execute any such documents as may be
reasonably requested by Parent or the Borrower and at the Borrower’s expense to
further document and evidence such termination and release of the Guarantors’
Guarantee Obligations in respect of the Obligations (including, without
limitation, the Guarantee Obligations under the Guarantee and Collateral
Agreement or the Canadian Guarantee and Collateral Agreement).
9.15    Enforcement Matters. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against Parent, the
Borrower, any of its Restricted Subsidiaries or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.1 for the benefit of the
Required Lenders; provided that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Collateral Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Collateral Agent) hereunder and under the other Loan
Documents (c) any Lender




--------------------------------------------------------------------------------

167


from exercising setoff rights in accordance with Section 9.8 (subject to the
terms of Section 2.21(c)), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then the Required Lenders (and no
other Person) shall have the rights otherwise ascribed to the Administrative
Agent at the instruction of the Required Lenders pursuant to Section 7.1.
9.16    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”) may
have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender
Parties, on the one hand, and such Loan Party, its stockholders or its
affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Loan Parties,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender Parties have assumed any advisory, agent (other than to
the extent set forth in Section 9.4(b)(iv)) or fiduciary responsibility in favor
of any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Parties have advised, are currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents, (y) the Administrative Agent, the Collateral Agent, their
respective Affiliates and the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Collateral Agent, any of their respective Affiliates
nor any Lender has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates and (z) the
Lender Parties are acting solely as principals and not as the agents or
fiduciaries of any Loan Party, its management, stockholders, creditors or any
other Person. Each Loan Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate, that it is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Loan
Party agrees that it will not claim that the Lender Parties have rendered
advisory services of any nature or respect, or owe a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto. To the fullest extent permitted by law, each of the Borrower and each
other Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent, the Collateral Agent, any of their respective
Affiliates or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.
9.17    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan




--------------------------------------------------------------------------------

168


Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If any Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
9.18    Security Documents and Intercreditor Agreements. (a) The parties hereto
acknowledge and agree that any provision of any Loan Document to the contrary
notwithstanding, prior to the discharge in full of all ABL Obligations, the Loan
Parties shall not be required to act or refrain from acting under any Security
Document with respect to the ABL Priority Collateral in any manner that would
result in a “Default” or “Event of Default” (as defined in any ABL Loan
Document) under the terms and provisions of the ABL Loan Documents.
Additionally, each Lender hereunder:
(b)    consents to the subordination of Liens provided for in the ABL
Intercreditor Agreement;
(c)    agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreements; and
(d)    authorizes and instructs each of the Administrative Agent and the
Collateral Agent to enter into the Intercreditor Agreements as a representative
on behalf of such Lender.
The foregoing provisions are intended as an inducement to the lenders under the
ABL Credit Agreement to extend credit and such lenders are intended third party
beneficiaries of such provisions and the provisions of the ABL Intercreditor
Agreement.
The Administrative Agent and the Collateral Agent may from time to time enter
into a modification of any Intercreditor Agreement, so long as the
Administrative Agent reasonably determines that such modification is consistent
with the terms of this Agreement.
9.19    Canadian Anti-Money Laundering Legislation. (a) Each Loan Party
acknowledges that, pursuant to Canadian Anti-Money Laundering Legislation and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders may be required to obtain,
verify and record information regarding the Loan Parties and their respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or




--------------------------------------------------------------------------------

169


participant of a Lender or any Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.
(b)    If the Administrative Agent has ascertained the identity of any Loan
Party or any authorized signatories of the Loan Parties for the purposes of
applicable AML Legislation, then the Administrative Agent:
(i)    shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and
(ii)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.
9.20    Judgment Currency. If for the purpose of obtaining judgment in any court
it is necessary to convert an amount due hereunder in the currency in which it
is due (the “Original Currency”) into another currency (the “Second Currency”),
the rate of exchange applied shall be that at which, in accordance with normal
banking procedures, the Administrative Agent could purchase, in the New York
foreign exchange market, the Original Currency with the Second Currency on the
date two (2) Business Days preceding that on which judgment is given. The
Borrower agrees that its obligation in respect of any Original Currency due from
it hereunder shall, notwithstanding any judgment or payment in such other
currency, be discharged only to the extent that, on the Business Day following
the date the Administrative Agent receives payment of any sum so adjudged to be
due hereunder in the Second Currency, the Administrative Agent may, in
accordance with normal banking procedures, purchase, in the New York foreign
exchange market, the Original Currency with the amount of the Second Currency so
paid; and if the amount of the Original Currency so purchased or could have been
so purchased is less than the amount originally due in the Original Currency,
the Borrower agrees as a separate obligation and notwithstanding any such
payment or judgment to indemnify the Administrative Agent against such loss; and
if the amount of the Original Currency so purchased or could have been so
purchased is greater than the amount originally due in the Original Currency,
the Administrative Agent agrees to remit such excess amount to the Borrower. The
term “rate of exchange” in this Section 9.20 means the spot rate at which the
Administrative Agent, in accordance with normal practices, is able on the
relevant date to purchase the Original Currency with the Second Currency, and
includes any premium and costs of exchange payable in connection with such
purchase.
9.21    Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic




--------------------------------------------------------------------------------

170


matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
9.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including
(without limitation), if applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
9.23    Lender Representations.
(a)    Each Lender that has delivered a Lender Consent, and each Lender that
becomes a Lender after the Amendment Effective Date (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and the Arrangers and their respective Affiliates, and not,




--------------------------------------------------------------------------------

171


for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement and the conditions
of exemptive relief thereunder are and will continue to be satisfied in
connection therewith,
(iii)    o such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), o such
Qualified Professional Asset Manager made the investment decision on behalf of
such Lender to enter into, participate in, administer and perform the Loans, the
Commitments and this Agreement, o the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and o to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:
(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),




--------------------------------------------------------------------------------

172


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.
(c)    The Administrative Agent and each Arranger hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
9.24    Amendment and Restatement. This Agreement shall be deemed to be an
amendment to and restatement of the Existing Credit Agreement as and in the
manner set forth in the Amendment Agreement.




--------------------------------------------------------------------------------

173




(signature pages follow)






--------------------------------------------------------------------------------


1


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


GNC CORPORATION
 
 
By:
/s/ Amy N. Davis
 
Name: Amy N. Davis
 
Title: Treasurer



GENERAL NUTRITION CENTERS, INC.
 
 
By:
/s/ Amy N. Davis
 
Name: Amy N. Davis
 
Title: Treasurer











--------------------------------------------------------------------------------

2


JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
By:
/s/ James A. Knight
 
Name: James A. Knight
 
Title: Credit Risk Director



GLAS TRUST COMPANY LLC, as Collateral Agent
 
 
By:
/s/ Martin Reed
 
Name: Martin Reed
 
Title: Vice President







--------------------------------------------------------------------------------


















US-DOCS\98590580.29